EXHIBIT 10(i)

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

among

 

 

KERR GROUP, INC.,

 

 

KERR ACQUISITION SUB I, LLC

as Purchaser,

 

 

and

 

 

SETCO, INC.,

as Seller

 

 

Dated as of June 26, 2003

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1.1

Definitions

1.2

Rules of Construction

 

 

ARTICLE II PURCHASE AND SALE OF PURCHASED ASSETS

2.1

Purchased Assets

2.2

Excluded Assets

2.3

Assumed Liabilities

2.4

Retained Liabilities

2.5

Purchase Price; Payment of Purchase Price; Adjustments

2.6

Allocation of Purchase Price

2.7

Closing

2.8

Assignment of Contracts

2.9

Natural Hazard Disclosure Statement

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

3.1

Organization and Qualification

3.2

Authority Relative to this Agreement

3.3

No Conflict

3.4

Required Filings and Consents

3.5

Financial Statements

3.6

Absence of Undisclosed Liabilities

3.7

Absence of Certain Changes or Events

3.8

Sufficiency and Title to Assets

3.9

Intellectual Property

3.10

Contracts

3.11

Permits

3.12

Compliance with Laws

3.13

Litigation

3.14

Books and Records

3.15

Employment Matters

3.16

Employee Benefits

3.17

No Finder

3.18

Environmental Matters

3.19

Taxes and Tax Returns

3.20

Customers and Suppliers

3.21

Inventory

3.22

Insurance

3.23

Affiliate Transactions

3.24

Questionable Payments

3.25

Products Liability

3.26

No Powers of Attorney

3.27

Full Disclosure

 

--------------------------------------------------------------------------------


 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF KERR AND PURCHASER

4.1

Organization and Qualification

4.2

Authority Relative to this Agreement

4.3

No Conflict

4.4

Required Filings and Consents

4.5

No Finder

4.6

No Litigation

4.7

Commitment Letters

 

 

ARTICLE V ADDITIONAL COVENANTS

5.1

Conduct of Business

5.2

Intentionally Omitted

5.3

Consents, Filings and Authorizations; Efforts to Consummate

5.4

Notices of Certain Events

5.5

Public Announcements

5.6

Access to Information; Confidentiality

5.7

Expenses

5.8

Title and Survey Matters.

5.9

No Recording

5.10

Compliance with ISRA

5.11

Release of Parent Guaranties

5.12

* Adjustments

5.13

Price Decrease Notification

 

 

ARTICLE VI CONDITIONS TO CLOSING

6.1

Conditions to the Obligations of Seller and Purchaser

6.2

Conditions to Obligation of Seller

6.3

Conditions to Obligation of Purchaser

 

 

ARTICLE VII TERMINATION; EFFECT OF TERMINATION

7.1

Termination of Agreement

7.2

Effect of Termination; Right to Proceed

 

 

ARTICLE VIII POST-CLOSING COVENANTS

8.1

Certain Transitional Matters

8.2

Transfer and Retention of Transferred Employees; Employee Benefits

8.3

Non-Competition Covenant

8.4

Trademarks, Etc

8.5

Tax Covenants

8.6

Records; Retention

8.7

Designated Reporting Person

8.8

Further Assurances

 

 

ARTICLE IX SURVIVAL; INDEMNIFICATION

9.1

Expiration of Representations and Warranties

9.2

Indemnification by Seller

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

ii

--------------------------------------------------------------------------------


 

9.3

Indemnification by Kerr and Purchaser

9.4

Notice of Claims

9.5

Opportunity to Defend Third Party Claims

9.6

Limitation of Liability

9.7

Effect of Taxes and Insurance

9.8

Treatment of Indemnity Payments; No Duplication

 

 

ARTICLE X GENERAL

10.1

Notices

10.2

Severability

10.3

Assignment; Binding Effect; Benefit

10.4

Incorporation of Exhibits and Schedules

10.5

Governing Law; Submission to Jurisdiction

10.6

Waiver of Jury Trial

10.7

Interpretation

10.8

Counterparts

10.9

Entire Agreement

10.10

Waivers and Amendments

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Assignment and Assumption Agreement

Exhibit B

 

Natural Hazard Disclosure Statement

Exhibit C

 

Intentionally Omitted

Exhibit D

 

Form of Transition Services Agreement

Exhibit E

 

Intentionally Omitted

Exhibit F

 

Form of Assignment of Lease

Exhibit G

 

Form of Bill of Sale

Exhibit H

 

Form of Deed

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(a)

 

Seller Affiliates

Schedule 1.1(b)

 

Closing Balance Sheet / Working Capital

Schedule 2.1(a)(i)

 

Real Property

Schedule 2.1(a)(ii)

 

Real Property Leases

Schedule 2.1(b)

 

Tangible Personal Property

Schedule 2.1(e)

 

Assigned Contracts

Schedule 2.1(f)

 

Listed Permits

Schedule 2.1(g)

 

Listed Intellectual Property

Schedule 2.1(j)

 

Vehicles

Schedule 2.2(d)

 

Excluded Tangible Personal Property

Schedule 2.2(g)

 

Excluded Assets

Schedule 3.1

 

Subsidiaries

Schedule 3.3

 

No Conflict of Seller

Schedule 3.4

 

Seller Consents

Schedule 3.5

 

Seller’s Balance Sheets

Schedule 3.6

 

Undisclosed Liabilities

Schedule 3.7

 

Certain Changes or Events

Schedule 3.8

 

Title to Assets

Schedule 3.9(a)

 

Registered Intellectual Property Rights

Schedule 3.9(d)

 

Intellectual Property Infringement

Schedule 3.9(e)

 

Intellectual Property Claims

Schedule 3.9(g)

 

Computer Software

Schedule 3.9(h)

 

Domain Names

Schedule 3.10

 

Material Contracts

Schedule 3.13

 

Litigation

Schedule 3.15

 

Employment Matters

Schedule 3.15(c)

 

Employment Loss

Schedule 3.16

 

Benefit Plans

Schedule 3.18

 

Environmental Matters

Schedule 3.19

 

Taxes and Tax Returns

Schedule 3.20

 

Customers and Suppliers

Schedule 3.22

 

Insurance

Schedule 3.23

 

Affiliate Transactions

Schedule 5.1

 

Conduct of Business

Schedule 5.1(m)

 

Permitted Capital Expenditures

Schedule 5.9

 

Title Commitments

Schedule 6.2(f)

 

Required Consents

Schedule 6.3(h)

 

Required Consents

 

v

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is made as of June 26, 2003 among KERR GROUP,
INC., a Delaware corporation (“Kerr”), Kerr Acquisition Sub I, LLC, a Delaware
limited liability company (“Purchaser”), and SETCO, INC., a Delaware corporation
(“Seller”).

 

RECITALS

 

Seller engages in the business of developing, manufacturing, marketing and
distributing specialty plastic bottles and other containers and shoe parts
primarily for the vitamin, mineral and supplement, food and spice, health care,
personal care, health and beauty, pharmaceutical, household chemical,
automotive, industrial and footwear markets (the “Business”).  Subject to the
terms and conditions set forth herein, Seller desires to sell, convey, transfer,
assign and deliver to Purchaser, and Purchaser desires to purchase and acquire
from Seller, all of Seller’s right, title and interest in and to all of the
Purchased Assets, as defined herein (the “Acquisition”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 


ARTICLE I
DEFINITIONS


 

1.1                                 Definitions.  As used herein, the following
terms shall have the following meanings:

 

“Accounts Payable” means normal trade payables associated with the ongoing
operations of the business, including liabilities relating to sales allowances,
customer rebates, third party royalty payments and commissions, and pro-card
accruals; provided that the disputed Manpower International, Inc. payable shall
not be deemed to be an “Account Payable”.

 

“Acquisition” has the meaning given to such term in the Recitals.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person. 
For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.  The Affiliates of Seller include the Persons listed on
Schedule 1.1(a).

 

“Affiliate Marks” means the service marks, trademarks, trade names and domain
names used by Seller in the operation of the Business and owned by or licensed
to an Affiliate of Seller, as listed on Schedule 2.2(g).

 

“Agreement” means this Asset Purchase Agreement.

 

1

--------------------------------------------------------------------------------


 

“Asserted Liability” has the meaning given to such term in Section 9.4.

 

“Assigned Contracts” has the meaning given to such term in Section 2.1(e).

 

“Assignment and Assumption Agreement” has the meaning given to such term in
Section 2.5(b)(ii).

 

“Assignment of Lease” has the meaning given to such term in Section 6.2(d)(i).

 

“Associate” means, as to any Person, (a) any trust or other estate in which such
Person has a substantial beneficial interest or as to which such Person serves
as trustee or in a similar fiduciary capacity, and (b) any family member or
spouse of such Person, or any family member of such spouse, or any individual
who has the same home as such Person or who is a director or officer of such
Person or any of its parents or Subsidiaries.

 

“Assumed Liabilities” has the meaning given to such term in Section 2.3.

 

“Audited Financials” has the meaning given to such term in Section 3.5.

 

“Base Purchase Price” has the meaning given to such term in Section 6.2(c)(vii).

 

“Business” has the meaning given to such term in the Recitals.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York City or San Francisco, California, are authorized or obligated
by applicable Law to close.

 

“Capital Expenditures” means Seller’s actual capital expenditures properly
classified as property, plant and equipment in accordance with GAAP (using, to
the extent permitted by GAAP, the practices, procedures and methods historically
used by Seller), accrued during the period beginning on December 1, 2002 and
ending on the earlier of August 31, 2003 and the Closing Date; provided,
however, that if the Closing does not occur on or prior to August 31, 2003 as a
result of (i) postponement of the Closing by Seller pursuant to Section 5.8(b),
(ii) a second request under the HSR Act under Section 7.1(b), or (iii) breach by
Seller of its obligations hereunder, then Capital Expenditures shall accrue
during the period beginning on December 1, 2002 and ending on the Closing Date. 
For the avoidance of doubt, items set forth on Capital Expenditures
Schedule 5.1(m) shall be deemed to be Capital Expenditures for purposes of this
Agreement.

 

“Capital Expenditures Adjustment” has the meaning given to such term in
Section 2.5(f).

 

“Closing” has the meaning given to such term in Section 2.7.

 

“Closing Balance Sheet” means a balance sheet of Seller, prepared pursuant to
Section 2.5(d) setting forth the Purchased Assets and the Assumed Liabilities as
of the Closing Date to the extent such assets and liabilities would be shown on
a balance sheet of Seller prepared in accordance with GAAP, using, to the extent
permitted by GAAP, the practices,

 

2

--------------------------------------------------------------------------------


 

procedures and methods used by Seller in preparing the Audited Financials, which
balance sheet shall be prepared by Purchaser.

 

“Closing Capital Expenditures” has the meaning given to such term in
Section 2.5(f)(ii).

 

“Closing Capital Expenditures Adjustment” has the meaning given to such term in
Section 2.5(f)(ii).

 

“Closing Capital Expenditures Objection Notice” has the meaning given to such
term in Section 2.5(f)(ii).

 

“Closing Date” has the meaning given to such term in Section 2.7.

 

“Closing Proration” has the meaning given to such term in Section 2.5(c).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitments” has the meaning given to such term in Section 5.8(a).

 

“Computer Software” means all computer programs other than computer programs
designed for use in the preparation of Tax Returns, and all documentation
relating to the foregoing.

 

“Counterpart Plans” has the meaning given to such term in Section 8.2.

 

“Current Assets” shall mean the current assets of the Business that are among
the Purchased Assets set forth in the Closing Balance Sheet.

 

“Current Liabilities” shall mean the current liabilities of the Business that
are among the Assumed Liabilities set forth in the Closing Balance Sheet.

 

“De Minimis Losses” means a Loss resulting from a single set of facts or
circumstances that does not exceed $10,000.

 

“Environmental Claim” means any claim, action, cause of action, investigation or
notice by any person or entity alleging potential liability (including potential
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries, or penalties)
arising out of, based on or resulting from (a) the presence, or release into the
environment, of any Material of Environmental Concern at any location, whether
or not owned or operated by Seller, (b) any violation, or alleged violation, of
any Environmental Law, and (c) the presence of fungus or mold in any building
owned or operated by Seller.

 

“Environmental Laws” means all Laws relating to pollution or protection of human
health or the environment (including ambient air, surface water, ground water,
land surface or subsurface strata, and natural resources), including laws and
regulations relating to emissions, discharges, releases or threatened releases
of Materials of Environmental Concern, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern.

 

3

--------------------------------------------------------------------------------


 

“Estimated Capital Expenditures” has the meaning given to such term in
Section 2.5(f)(i).

 

“Exceptions” has the meaning given to such term in Section 5.8(a).

 

“Excluded Assets” has the meaning given to such term in Section 2.2.

 

“Excluded Contracts” has the meaning given to such term in Section 2.2(g).

 

“Final Closing Capital Expenditures” has the meaning given to such term in
Section 2.5(f)(ii).

 

“Final Closing Capital Expenditures Adjustment” has the meaning given to such
term in Section 2.5(f)(ii).

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity (including a court exercising
executive, legislative, judicial, regulatory, administrative functions of, or
pertaining to, government).

 

“Guarantee Obligations” has the meaning given to such term in
Section 3.10(a)(vi).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” of any Person at any date shall include (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under any lease of
property, real or personal, the obligations of the lessee in respect of which
are required in accordance with GAAP to be capitalized on a balance sheet of the
lessee, (d) all obligations of such Person in respect of acceptances issued or
created for the account of such Person, (e) all liabilities secured by any Lien
on property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (f) all Guarantee
Obligations of such Person.

 

“Indemnified Party” has the meaning given to such term in Section 9.4.

 

“Indemnifying Party” has the meaning given to such term in Section 9.4.

 

“Independent Accounting Firm” means PricewaterhouseCoopers or such other
independent accounting firm of national reputation as is selected by mutual
agreement of Seller and Purchaser; provided, that if PricewaterhouseCoopers
declines to serve and Seller and Purchaser cannot agree, the Independent
Accounting Firm shall be selected by the American Arbitration Association in
accordance with its then-prevailing rules; provided, further, that any services
to be performed by PricewaterhouseCoopers or such firm selected by the American

 

4

--------------------------------------------------------------------------------


 

Arbitration Association shall be performed by professionals who (i) have not
previously performed any services for any of the Parties, Parent or their
respective Affiliates and (ii) are based in an office of such firm that has not
previously been the primary office from which services for any of the Parties,
Parent or their respective Affiliates have been performed.

 

“Initial Capital Expenditures Adjustment” has the meaning given to such term in
Section 2.5(f)(i).

 

“Intellectual Property” means, collectively, the Listed Intellectual Property
and the Other Intellectual Property.

 

“IRS” means the United States Internal Revenue Service.

 

“ISRA” means the New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et
seq.

 

“ISRA Approval” means an approval from the NJDEP authorizing the transfer of the
Leased Manufacturing Facility pursuant to ISRA.

 

“ISRA Parties” has the meaning given to such term in Section 5.10.

 

“Kerr” has the meaning given to such term in the preamble of this Agreement.

 

“Knowledge of Seller” means the actual knowledge of a particular fact or other
matter being possessed as of the pertinent date by any of Robert G. Davey, Paul
C. Beard, W. Geoffrey Carpenter, Tony Imbraguglio, Donald E. Parodi, Lois A.
Stevens, Thomas J. Dunn, Robert J. Kiely, Jr., Robert C. Rodriguez, Keith
Burnett, Jim Dunn and Dave Busby.

 

“Latest Balance Sheet” has the meaning given to such term in Section 3.6.

 

“Latest Balance Sheet Date” has the meaning given to such term in Section 3.6.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
edict, decree, proclamation, treaty, convention, rule, regulation, ruling,
directive, requirement, specification, determination, decision, opinion or
interpretation issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority.

 

“Leased Manufacturing Facility” means the Real Property Lease listed as Item 2
on Schedule 2.1(a)(ii).

 

“Lien” means any mortgage, lien, claim, pledge, charge, equitable interest,
right-of-way, easement, encroachment, security interest, preemptive right, right
of first refusal or similar restriction or right, option, judgment, title defect
or encumbrance of any kind.

 

“Listed Intellectual Property” has the meaning given to such term in
Section 2.1(g).

 

“Listed Permits” has the meaning given to such term in Section 2.1(f).

 

5

--------------------------------------------------------------------------------


 

“Losses” means any costs, payments, Taxes, losses, claims, damages and expenses
whatsoever, including court costs and reasonable counsel and other professional
fees and expenses.

 

“Material Adverse Effect” means any change or effect that, individually or taken
together with all other such changes or effects that have occurred prior to the
date of determination of the Material Adverse Effect, is materially adverse to
the ability of Seller to achieve its projections or to the Business, assets,
liabilities, financial condition or results of operations of Seller considered
as a whole; provided, however, that in no event shall any of the following,
alone or in combination, be deemed to constitute, nor shall any of the following
be taken into account in determining whether there has been, or will be, a
Material Adverse Effect:  (a) changes in general economic conditions or changes
generally affecting the industry in which Seller operates (which changes do not
affect Seller in a materially disproportionate manner); or (b) changes resulting
from the loss, diminution or disruption, whether actual or threatened, of
existing or prospective employee, customer, distributor or supplier
relationships as to which Seller furnishes reasonable evidence that such changes
have resulted from the announcement that Seller entered into this Agreement.

 

“Material Contracts” has the meaning given to such term in Section 3.10(a).

 

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances or hazardous substances listed, regulated, defined or
included under Environmental Laws, including petroleum and petroleum products,
asbestos or asbestos-containing materials or products, polychlorinated
biphenyls, lead or lead-based paints or materials, and radon.

 

“NHDS” has the meaning given to such term in Section 2.9.

 

“NJDEP” means the New Jersey Department of Environmental Protection.

 

“Other Intellectual Property” means trade secrets and know-how, if any, owned by
Seller and used by Seller in the operation of the Business as currently
conducted, including trade secrets and know-how relating to the technology,
systems and processes identified as such on Schedule 2.1(g).  Other Intellectual
Property does not include patents, copyrights, service marks, service names,
trademarks, trade names or domain names (or any applications therefor).

 

“Other Liens” has the meaning given to such term in Section 5.8(b).

 

“Parent” means McCormick & Company, Incorporated, a Maryland corporation.

 

“Party” means Seller, Purchaser or Kerr, as the context requires, and the term
“Parties” means, collectively, Seller, Purchaser and Kerr.

 

“Permitted Exceptions” has the meaning given to such term in Section 5.8(a).

 

“Permitted Lien” means:  (a) any Lien imposed by Law for Taxes, assessments or
governmental charges that are not yet delinquent and remain payable without
penalty or that are being contested in good faith by appropriate proceedings;
(b) any carrier’s, warehousemen’s,

 

6

--------------------------------------------------------------------------------


 

mechanic’s, materialmen’s, repairmen’s or other like Lien imposed by Law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than forty-five (45) days or are being contested in good faith
by appropriate proceedings; (c) any pledge or deposit made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance or other social security Laws or other statutory obligations of
Seller; (d) any cash deposit or right of set-off to secure the performance of
bids, tenders, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds, government contracts and other obligations of a like
nature, in each case in the ordinary course of business; (e) any Lien arising by
operation of Law; and (f) any Permitted Exception.

 

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, limited liability partnership, syndicate, person
(including a “person” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934), trust, association, entity or government or political subdivision,
agency or instrumentality of a government.

 

“Plan” or “Plans” have the meanings given to such terms in Section 3.16.

 

“Pro Forma Revenues” has the meaning given to such term in Section 3.5.

 

“Product” has the meaning given to such term in Section 3.10(a)(ix).

 

“Purchase Price” has the meaning given to such term in Section 2.5(a).

 

“Purchase Price Objection Notice” has the meaning given to such term in
Section 2.5(d).

 

“Purchased Assets” has the meaning given to such term in Section 2.1.

 

“Purchaser” has the meaning given to such term in the preamble of this
Agreement.

 

“Purchaser Indemnitee” has the meaning given to such term in Section 9.2.

 

“R&T Code” has the meaning given to such term in Section 8.7.

 

“Real Property” has the meaning given to such term in Section 2.1(a).

 

“Real Property Leases” has the meaning given to such term in Section 2.1(a).

 

“Registered Intellectual Property Rights” has the meaning given to such term in
Section 3.9(a).

 

“Remediation Activities” has the meaning given to such term in Section 5.10.

 

“Representative” means, with respect to either Party, any of such Party’s
directors, officers, employees, attorneys, accountants or other agents.

 

“Retained Liabilities” has the meaning given to such term in Section 2.4.

 

7

--------------------------------------------------------------------------------


 

“Security Deposits” means the full amount of any and all deposits made by or on
behalf of Seller.

 

“Seller” has the meaning given to such term in the preamble of this Agreement.

 

“Seller Indemnitee” has the meaning given to such term in Section 9.3.

 

“Subsidiary” means, with respect to Seller, any corporation, partnership,
limited partnership, limited liability company or other legal entity of which
Seller (either alone or through or together with any other subsidiary) owns,
directly or indirectly, a majority of the stock or other equity interests.

 

“Supply Agreement” has the meaning given to such term in Section 6.2(c)(vi).

 

“Surveys” has the meaning given to such term in Section 5.8(a).

 

“Tangible Personal Property” has the meaning given to such term in
Section 2.1(b).

 

“Target Capital Expenditures” means * million multiplied by the quotient of (x)
the number of days actually elapsed from December 1, 2002 through and including
the applicable date provided in the definition of Capital Expenditures in this
Section 1.1, divided by (y) 365.

 

“Target Working Capital” means the difference of (A) the product of (i) the sum
of the net sales (which shall be net of discounts, allowances and other, similar
adjustments used to calculate the Pro Forma Revenues, consistently applied) of
Seller for the three full calendar months immediately preceding the Closing Date
multiplied by *, multiplied by (ii) * minus (B) the lower of (i) * and (ii) the
sum of accrued sales allowances, the * accrual, pro card accrual and prepaid
real property tax as of the Closing Date.

 

“Tax Return” means any return, report, statement, form or other documentation
(including any additional or supporting material and any amendments or
supplements) filed or maintained, or required to be filed or maintained, with
respect to or in connection with the calculation, determination, assessment or
collection of any Taxes.

 

“Taxes” means:  (a) any and all taxes, fees, levies, duties, tariffs, imposts
and other charges of any kind, imposed by any Governmental Authority,
including:  (i) taxes or other charges on, measured by, or with respect to
income, franchise, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation or net worth; (ii) taxes or other charges in the
nature of excise, withholding, ad valorem, stamp, transfer, value-added or gains
taxes; (iii) license, registration and documentation fees; and (iv) customs
duties, tariffs and similar charges; (b) any liability for the payment of any
amounts of the type described in (a) as a result of being a member of an
affiliated, combined, consolidated or unitary group for any taxable period;
(c) any liability for the payment of amounts of the type described in (a) or (b)
as a result of being a transferee of, or a successor in interest to, any Person
or as a result of an express or implied obligation to indemnify any Person; and
(d) any and all interest, penalties, additions to tax and

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

8

--------------------------------------------------------------------------------


 

additional amounts imposed in connection with or with respect to any amounts
described in (a), (b) or (c).

 

“Terminated Employee” has the meaning given to such term in Section 8.2.

 

“Title Company” has the meaning given to such term in Section 5.8(a).

 

“Title Documents” has the meaning given to such term in Section 5.8(a).

 

“Title Objections” has the meaning given to such term in Section 5.8(b).

 

“Title Policy” has the meaning given to such term in Section 6.3(g).

 

“Transaction Documents” means, collectively, this Agreement and each of the
other agreements and instruments to be executed and delivered by either or both
of the Parties in connection with the consummation of the Acquisition.

 

“Transferred Employee” has the meaning given to such term in Section 8.2.

 

“Transition Services Agreement” has the meaning given to such term in
Section 6.2(c)(v).

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act.

 

“Withholding Taxes” has the meaning given to such term in Section 2.5(b).

 

“Working Capital” shall mean Current Assets minus Current Liabilities, (prepared
in accordance with GAAP, using, to the extent permitted by GAAP, the accounting
principles, methodologies, procedures and classifications used by Seller in
preparing the Audited Financials).

 

“Working Capital Adjustment” has the meaning given to such term in
Section 2.5(d).

 

1.2                                 Rules of Construction.  The definitions in
Section 1.1 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “but not
limited to.”  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require. 
All Exhibits and Schedules attached to this Agreement shall be deemed
incorporated herein by reference as if fully set forth herein.  Words such as
“herein,” “hereof,” “hereto,” “hereby” and “hereunder” refer to this Agreement
and to the Schedules and Exhibits, taken as a whole.  Except as otherwise
expressly provided herein:  (a) any reference in this Agreement to any agreement
shall mean such agreement as amended, restated, supplemented or otherwise
modified from time to time; (b) any reference in this Agreement to any Law shall
include corresponding provisions of any successor Law and any regulations and
rules promulgated pursuant to such Law or such successor Law; and (c) all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time.

 

9

--------------------------------------------------------------------------------


 

Neither the captions to Sections or subdivisions thereof nor the Table of
Contents shall be deemed to be a part of this Agreement.

 


ARTICLE II
PURCHASE AND SALE OF PURCHASED ASSETS


 

2.1                                 Purchased Assets.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties, covenants and agreements of the Parties contained herein, at the
Closing, Seller shall sell, convey, transfer, assign and deliver to Purchaser,
and Purchaser shall purchase and acquire from Seller, free and clear of all
Liens other than Permitted Liens (except with respect to the Real Property,
subject only to Permitted Exceptions), all of Seller’s right, title and interest
in and to the following assets, properties, rights and interests of Seller as of
the date hereof and those acquired after the date hereof and on or before the
Closing Date, except for those assets, properties, rights and interests that are
set forth in Section 2.2 as being Excluded Assets (collectively, the “Purchased
Assets”):

 


(A)                                  ALL THE REAL PROPERTY AND INTERESTS IN REAL
PROPERTY DESCRIBED ON SCHEDULE 2.1(A)(I) AND SUCH AS ARE REQUIRED TO MAKE THE
STATEMENT IN THE SECOND SENTENCE OF SECTION 3.8(A) TRUE, TOGETHER WITH ALL
BUILDINGS, FIXTURES, FACILITIES AND OTHER IMPROVEMENTS LOCATED ON SUCH REAL
PROPERTY (COLLECTIVELY, THE “REAL PROPERTY”), AND THE LEASEHOLD ESTATES,
INCLUDING ANY SECURITY DEPOSITS RELATING THERETO, DESCRIBED ON
SCHEDULE 2.1(A)(II) AND SUCH AS ARE REQUIRED TO MAKE THE STATEMENT IN THE FIRST
SENTENCE OF SECTION 3.8(B) TRUE, UNDER WHICH SELLER IS A LESSEE (COLLECTIVELY,
THE “REAL PROPERTY LEASES”);


 


(B)                                 ALL THE MACHINERY, EQUIPMENT, TOOLS,
FURNITURE, COMPUTER HARDWARE, MATERIALS, LEASEHOLD IMPROVEMENTS, COMPUTING AND
TELECOMMUNICATIONS EQUIPMENT AND OTHER ITEMS OF TANGIBLE PERSONAL PROPERTY OWNED
BY THE SELLER OR (TO THE EXTENT ASSIGNABLE) LEASED BY SELLER OR BY AFFILIATES OF
SELLER AND USED IN THE OPERATION OF THE BUSINESS ON THE CLOSING DATE, INCLUDING
THOSE LISTED OR DESCRIBED ON SCHEDULE 2.1(B), TOGETHER WITH ANY EXPRESS OR
IMPLIED WARRANTY BY THE MANUFACTURER, SELLER OR LESSOR OF ANY SUCH ITEM OR
COMPONENT PART THEREOF, TO THE EXTENT SUCH WARRANTIES MAY BE ASSIGNED WITHOUT
CONSENT OR ANY REQUISITE CONSENT IS OBTAINED (COLLECTIVELY, THE “TANGIBLE
PERSONAL PROPERTY”);


 


(C)                                  ALL INVENTORIES OF SELLER, INCLUDING ALL
FINISHED GOODS, WORK IN PROCESS, SUPPLIES AND RAW MATERIALS;


 


(D)                                 (I) ALL TRADE ACCOUNTS RECEIVABLE AND OTHER
RIGHTS TO PAYMENT FROM CUSTOMERS OF SELLER AND THE FULL BENEFIT OF ALL SECURITY
FOR SUCH ACCOUNTS OR RIGHTS TO PAYMENT; (II) ALL OTHER ACCOUNTS OR NOTES
RECEIVABLE OF SELLER AND THE FULL BENEFIT OF ALL SECURITY FOR SUCH ACCOUNTS OR
NOTES; AND (III) ANY CLAIM, REMEDY OR OTHER RIGHT RELATED TO ANY OF THE
FOREGOING;


 


(E)                                  ALL THE CONTRACTS, LEASES, LICENSES,
PURCHASE ORDERS, COMMITMENTS AND OTHER BINDING ARRANGEMENTS OF SELLER, INCLUDING
THOSE LISTED OR DESCRIBED ON SCHEDULE 2.1(E) (“ASSIGNED CONTRACTS”);


 


(F)                                    ALL THE PERMITS, LICENSES, APPROVALS,
FRANCHISES, CERTIFICATES, CONSENTS AND OTHER AUTHORIZATIONS OF ANY GOVERNMENTAL
AUTHORITY ISSUED TO OR HELD BY SELLER, INCLUDING THOSE

 

10

--------------------------------------------------------------------------------


 


LISTED OR DESCRIBED ON SCHEDULE 2.1(F), AND SUCH AS ARE REQUIRED TO MAKE THE
STATEMENT IN THE FIRST SENTENCE OF SECTION 3.11 TRUE (COLLECTIVELY, THE “LISTED
PERMITS”), TO THE EXTENT THEY MAY BE LEGALLY TRANSFERRED BY AGREEMENT;


 


(G)                                 ALL THE PATENTS, COPYRIGHTS, SERVICE MARKS,
TRADEMARKS, TRADE NAMES AND DOMAIN NAMES (AND ALL REGISTRATIONS AND APPLICATIONS
THEREFOR) OWNED BY OR LICENSED TO SELLER AND USED, HELD FOR USE OR PLANNED TO BE
USED IN CONNECTION WITH PRODUCTS CURRENTLY UNDER ACTIVE DEVELOPMENT, IN EACH
CASE, BY SELLER IN THE OPERATION OF THE BUSINESS, INCLUDING THOSE LISTED OR
REQUIRED TO BE LISTED ON SCHEDULE 2.1(G), AND SUCH AS ARE REQUIRED TO MAKE THE
STATEMENT IN THE FIRST SENTENCE OF SECTION 3.9(A) TRUE (THE “LISTED INTELLECTUAL
PROPERTY”), TOGETHER WITH THE OTHER INTELLECTUAL PROPERTY;


 


(H)                                 ALL THE DATA, RECORDS, FILES, MANUALS,
BLUEPRINTS AND OTHER DOCUMENTATION OF SELLER, IN EACH CASE RELATED TO THE
PURCHASED ASSETS AND USED, HELD FOR USE OR PLANNED TO BE USED IN CONNECTION WITH
PRODUCTS CURRENTLY UNDER ACTIVE DEVELOPMENT, IN EACH CASE, BY SELLER IN THE
OPERATION OF THE BUSINESS, INCLUDING:  (I) SERVICE AND WARRANTY RECORDS;
(II) SALES PROMOTION MATERIALS, CREATIVE MATERIALS, ART WORK, PHOTOGRAPHS,
PUBLIC RELATIONS AND ADVERTISING MATERIAL, STUDIES, REPORTS, CORRESPONDENCE AND
OTHER SIMILAR DOCUMENTS AND RECORDS, WHETHER IN ELECTRONIC FORM OR OTHERWISE;
(III) ALL CLIENT, CUSTOMER AND SUPPLIER LISTS, TELEPHONE NUMBERS AND ELECTRONIC
MAIL ADDRESSES WITH RESPECT TO PAST, PRESENT OR PROSPECTIVE CLIENTS, CUSTOMERS
AND SUPPLIERS; (IV) COPIES OF ACCOUNTING AND TAX BOOKS, LEDGERS AND RECORDS AND
OTHER FINANCIAL RECORDS; (V) ALL SALES AND CREDIT RECORDS, CATALOGS AND
BROCHURES, PURCHASING RECORDS AND RECORDS RELATING TO SUPPLIERS; AND
(VI) SUBJECT TO APPLICABLE LAW, ORIGINAL PERSONNEL RECORDS OF ALL TRANSFERRED
EMPLOYEES;


 


(I)                                     ALL THE PAYMENTS (OR PRO RATA PORTIONS
THEREOF) MADE BY SELLER WITH RESPECT TO THE PURCHASED ASSETS OR THE BUSINESS
WHICH CONSTITUTE, AS OF THE CLOSING DATE, PREPAID EXPENSES IN ACCORDANCE WITH
GAAP;


 


(J)                                     ALL THE VEHICLES OWNED OR (TO THE EXTENT
ASSIGNABLE) LEASED BY SELLER OR BY AFFILIATES OF SELLER AND USED IN THE
OPERATION OF THE BUSINESS ON THE CLOSING DATE, IN EACH CASE AS LISTED ON
SCHEDULE 2.1(J);


 


(K)                                  THE GOODWILL RELATED TO THE CONDUCT OF THE
BUSINESS AND ALL RIGHTS TO CONTINUE TO USE THE PURCHASED ASSETS AS AN ONGOING
BUSINESS;


 


(L)                                     ALL ASSETS INCLUDED IN THE CALCULATION
OF CURRENT ASSETS ON THE CLOSING BALANCE SHEET; AND


 


(M)                               ALL OTHER ASSETS, PROPERTIES, RIGHTS, CLAIMS
AND INTERESTS OF SELLER THAT ARE NOT SPECIFICALLY INCLUDED IN THE DEFINITION OF
THE TERM “EXCLUDED ASSETS” IN SECTION 2.2.


 

2.2                                 Excluded Assets.  Notwithstanding anything
to the contrary in Section 2.1, the following assets, properties, rights and
interests of Seller (collectively, the “Excluded Assets”) are excluded from the
Purchased Assets and shall remain the property of Seller after the Closing:

 

11

--------------------------------------------------------------------------------


 


(A)                                  CORPORATE SEALS, CERTIFICATES OF
INCORPORATION, MINUTE BOOKS, STOCK BOOKS, TAX RETURNS, ORIGINAL ACCOUNTING AND
TAX BOOKS, LEDGERS, RECORDS AND OTHER FINANCIAL RECORDS OR OTHER RECORDS
RELATING TO THE CORPORATE ORGANIZATION OF SELLER;


 


(B)                                 ALL CASH ON HAND, CASH EQUIVALENTS,
INVESTMENTS (INCLUDING STOCK, DEBT INSTRUMENTS, OPTIONS AND OTHER INSTRUMENTS
AND SECURITIES) AND BANK DEPOSITS;


 


(C)                                  ALL ACCOUNTS OR NOTES RECEIVABLE OWED TO
SELLER BY PARENT OR ANY PERSON LISTED ON SCHEDULE 1.1(A);


 


(D)                                 ALL RIGHTS OF SELLER:  (I) TO USE ANY
SERVICE MARKS, SERVICE NAMES, TRADEMARKS, TRADE NAMES, DOMAIN NAMES, LOGOS OR
BRAND NAMES, AND RELATED GOODWILL, OF PARENT OR ANY OTHER PERSON LISTED ON
SCHEDULE 1.1(A) (INCLUDING ANY DERIVATIVES THEREOF), OR TO USE BLUEPRINTS,
DRAWINGS, DESIGNS, MANUALS, DOCUMENTATION OR OTHER INTELLECTUAL PROPERTY RIGHTS
ATTRIBUTABLE TO OR WHICH ARE USED SOLELY IN SELLER’S MANUFACTURING OF PRODUCTS
FOR PARENT OR ANY OTHER PERSON LISTED ON SCHEDULE 1.1(A) AND (II) IN ANY
TANGIBLE PERSONAL PROPERTY (INCLUDING MOLDS, TOOLING AND OTHER EQUIPMENT) WHICH
ARE USED OR USABLE SOLELY IN SELLER’S MANUFACTURING OF PRODUCTS FOR PARENT OR
ANY OTHER PERSON LISTED ON SCHEDULE 1.1(A), IN EACH CASE TO THE EXTENT LISTED ON
SCHEDULE 2.2(D);


 


(E)                                  ALL INSURANCE POLICIES, FIDELITY OR SURETY
BONDS OR FIDUCIARY LIABILITY POLICIES COVERING THE PURCHASED ASSETS, THE
BUSINESS OR THE OPERATIONS, EMPLOYEES, OFFICERS OR DIRECTORS OF SELLER AND ALL
RIGHTS OF SELLER OF EVERY NATURE AND DESCRIPTION UNDER OR ARISING OUT OF SUCH
POLICIES AND BONDS;


 


(F)                                    ORIGINALS OF ALL PERSONNEL RECORDS AND
OTHER RECORDS THAT SELLER IS REQUIRED BY LAW TO RETAIN IN ITS POSSESSION;


 


(G)                                 THE ASSETS LISTED ON SCHEDULE 2.2(G),
INCLUDING THE CONTRACTS, LEASES, LICENSES, PERMITS, PLANS, PURCHASE ORDERS,
COMMITMENTS AND OTHER BINDING ARRANGEMENTS OF SELLER, INCLUDING THOSE BETWEEN
SELLER AND ITS AFFILIATES, LISTED ON SCHEDULE 2.2(G) (THE “EXCLUDED CONTRACTS”);


 


(H)                                 ANY ASSETS, PROPERTIES, RIGHTS OR INTERESTS
OF SELLER WHICH HAVE BEEN TRANSFERRED OR DISPOSED OF IN THE ORDINARY COURSE OF
THE BUSINESS PRIOR TO THE CLOSING DATE TO THE EXTENT PERMITTED BY SECTION 5.1;


 


(I)                                     EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 2.5(C), CLAIMS FOR REFUNDS OF TAXES PAID BY SELLER;


 


(J)                                     ALL SHARES OF CAPITAL STOCK OR OTHER
OWNERSHIP INTERESTS HELD BY SELLER IN ANY SUBSIDIARY SET FORTH ON SCHEDULE 3.1;
AND


 


(K)                                  ALL RIGHTS OF SELLER UNDER THIS AGREEMENT,
INCLUDING SELLER’S RIGHTS IN THE CONSIDERATION PAID TO SELLER PURSUANT TO THIS
AGREEMENT.


 

2.3                                 Assumed Liabilities.  Upon the terms and
subject to the conditions of this Agreement, Purchaser shall assume on the
Closing Date, upon the consummation of the Closing,

 

12

--------------------------------------------------------------------------------


 

and shall pay, perform and discharge when due, the following obligations and
liabilities arising on or after the Closing Date (the “Assumed Liabilities”):

 


(A)                                  ALL OBLIGATIONS OF SELLER UNDER THE
ASSIGNED CONTRACTS, INCLUDING THE LEASE RELATING TO THE LEASED MANUFACTURING
FACILITY, OTHER THAN (I) LIABILITIES OR OBLIGATIONS ARISING FROM ANY PRE-CLOSING
BREACH OR DEFAULT BY SELLER OF OR UNDER ANY ASSIGNED CONTRACT AND (II)
LIABILITIES FOR CAPITAL EXPENDITURES NOT YET PAID THAT ARE INCLUDED IN THE
CALCULATION OF THE CAPITAL EXPENDITURES ADJUSTMENT; AND


 


(B)                                 ACCOUNTS PAYABLE AS SET FORTH IN THE CLOSING
BALANCE SHEET AS OF THE CLOSING DATE.


 

2.4                                 Retained Liabilities.  Purchaser shall not
assume, and Seller shall pay, perform and discharge when due and remain liable
for any and all liabilities of Seller (including any liability of Seller under
this Agreement) and any liabilities that otherwise encumber the Business or the
Purchased Assets, in each case other than the Assumed Liabilities (collectively,
the “Retained Liabilities”).

 

2.5                                 Purchase Price; Payment of Purchase Price;
Adjustments.

 


(A)                                  THE AGGREGATE CONSIDERATION PAYABLE TO
SELLER FOR THE PURCHASED ASSETS (COLLECTIVELY, THE “PURCHASE PRICE”) SHALL BE AS
FOLLOWS:


 

(I)                                     THE BASE PURCHASE PRICE, AS ADJUSTED AT
CLOSING IN ACCORDANCE WITH SECTION 2.5(C) AND AS ADJUSTED AFTER CLOSING IN
ACCORDANCE WITH SECTIONS 2.5(D) AND 2.5(F);

 

(II)                                  THE ASSUMPTION OF THE ASSUMED LIABILITIES;
AND

 

(III)                               THE * EARNOUT AS DESCRIBED IN
SECTION 2.5(E).

 


(B)                                 THE PURCHASE PRICE SHALL BE PAID AS FOLLOWS:


 

(I)                                     AT CLOSING, PURCHASER SHALL PAY SELLER
CASH IN THE AMOUNT EQUAL TO THE BASE PURCHASE PRICE, PLUS OR MINUS THE CLOSING
PRORATION, AS DETERMINED IN ACCORDANCE WITH SECTION 2.5(C), PLUS OR MINUS THE
INITIAL CAPITAL EXPENDITURES ADJUSTMENT AND MINUS ALL APPLICABLE WITHHOLDING
TAXES (THE “WITHHOLDING TAXES”).  PURCHASER SHALL MAKE SUCH PAYMENT VIA WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED BY SELLER, WHICH
ACCOUNT SHALL BE SO SPECIFIED AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE
CLOSING DATE.

 

(II)                                  AT CLOSING, PURCHASER SHALL EXECUTE AND
DELIVER AN ASSIGNMENT AND ASSUMPTION AGREEMENT, IN THE FORM ATTACHED AS
EXHIBIT A (THE “ASSIGNMENT AND ASSUMPTION AGREEMENT”), EVIDENCING THE ASSIGNMENT
BY SELLER OF CERTAIN OF THE PURCHASED ASSETS AND THE ASSUMPTION BY PURCHASER OF
THE ASSUMED LIABILITIES.

 

(III)                               AFTER CLOSING, ANY WORKING CAPITAL
ADJUSTMENT DUE SHALL BE PAID BY THE PAYING PARTY WITHIN FIVE (5) BUSINESS DAYS
AFTER THE CALCULATION OF THE WORKING CAPITAL ADJUSTMENT BECOMES CONCLUSIVE AND
BINDING ON THE PARTIES IN ACCORDANCE WITH SECTION 2.5(D).  THE PAYING PARTY
SHALL MAKE SUCH PAYMENT VIA WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

13

--------------------------------------------------------------------------------


 

ACCOUNT SPECIFIED BY THE RECIPIENT PARTY, WHICH ACCOUNT SHALL BE SO SPECIFIED AT
LEAST TWO (2) BUSINESS DAYS BEFORE PAYMENT OF THE WORKING CAPITAL ADJUSTMENT
BECOMES DUE.

 

(IV)                              AFTER CLOSING, ANY FINAL CLOSING CAPITAL
EXPENDITURES ADJUSTMENT DUE SHALL BE PAID BY THE PAYING PARTY WITHIN FIVE (5)
BUSINESS DAYS AFTER THE CALCULATION OF THE FINAL CLOSING CAPITAL EXPENDITURES
ADJUSTMENT BECOMES CONCLUSIVE AND BINDING ON THE PARTIES IN ACCORDANCE WITH
SECTION 2.5(F).  THE PAYING PARTY SHALL MAKE SUCH PAYMENT VIA WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED BY THE RECIPIENT PARTY,
WHICH ACCOUNT SHALL BE SO SPECIFIED AT LEAST TWO (2) BUSINESS DAYS BEFORE
PAYMENT OF THE FINAL CAPITAL EXPENDITURES ADJUSTMENT BECOMES DUE.

 


(C)                                  LIABILITY FOR ALL ACCRUED OR PREPAID REAL
ESTATE TAXES ATTRIBUTABLE TO THE REAL PROPERTY AND THE REAL PROPERTY LEASES
SHALL BE PRORATED BETWEEN SELLER AND PURCHASER AS OF 12:01 A.M. ON THE CLOSING
DATE BASED ON THE MOST RECENTLY ASCERTAINABLE REAL ESTATE TAX BILL.  SUCH
PRORATION BETWEEN THE PRE-CLOSING DATE PERIOD AND THE POST-CLOSING DATE PERIOD
SHALL BE MADE BY MULTIPLYING SUCH TAXES BY A FRACTION, THE NUMERATOR OF WHICH IS
THE ACTUAL NUMBER OF DAYS IN THE PRE-CLOSING PERIOD AND THE DENOMINATOR OF WHICH
IS THE NUMBER OF DAYS IN THE REAL PROPERTY TAX YEAR IN WHICH THE REAL PROPERTY
TAXES ARE ASSESSED, AS THE CASE MAY BE.  ANY NET CREDIT RESULTING FROM SUCH
PRORATION IN FAVOR OF SELLER SHALL BE PAID IN CASH BY PURCHASER TO SELLER AT
CLOSING AND ANY RESULTING NET CREDIT IN FAVOR OF PURCHASER SHALL BE CREDITED
AGAINST THE PURCHASE PRICE PAID BY PURCHASER AT CLOSING (SUCH AMOUNT, AS
APPLICABLE, THE “CLOSING PRORATION”).  ANY REFUNDS OF SUCH REAL ESTATE TAXES
MADE AFTER THE CLOSING SHALL FIRST BE APPLIED TO THE UNREIMBURSED THIRD-PARTY
COSTS INCURRED BY SELLER OR PURCHASER IN OBTAINING THE REFUND, THEN SHALL BE
PAID TO SELLER (FOR SUCH TAXES ACCRUED THROUGH THE PERIOD PRIOR TO THE CLOSING
DATE) AND TO PURCHASER (FOR THE PERIOD COMMENCING ON AND AFTER THE CLOSING
DATE).  IF ANY PROCEEDING TO DETERMINE THE ASSESSED VALUE OF THE REAL PROPERTY
OR THE REAL ESTATE TAXES PAYABLE WITH RESPECT TO THE REAL PROPERTY COMMENCED
BEFORE THE DATE HEREOF IS CONTINUING AS OF THE CLOSING DATE, SELLER SHALL BE
AUTHORIZED TO CONTINUE TO PROSECUTE SUCH PROCEEDING AND SHALL BE ENTITLED TO ANY
ABATEMENT PROCEEDS THEREFROM ALLOCABLE TO ANY PERIOD BEFORE THE CLOSING DATE,
AND PURCHASER AGREES TO COOPERATE AS REASONABLY REQUESTED WITH SELLER AND TO
EXECUTE ANY AND ALL DOCUMENTS REASONABLY REQUESTED BY SELLER IN FURTHERANCE OF
THE FOREGOING.


 


(D)                                 THE PURCHASE PRICE SHALL BE: (I)  INCREASED
ON A DOLLAR FOR DOLLAR BASIS TO THE EXTENT THAT THE WORKING CAPITAL ON THE
CLOSING DATE EXCEEDS THE TARGET WORKING CAPITAL AND (II) DECREASED ON A DOLLAR
FOR DOLLAR BASIS TO THE EXTENT THAT THE WORKING CAPITAL ON THE CLOSING DATE IS
LESS THAN THE TARGET WORKING CAPITAL (THE “WORKING CAPITAL ADJUSTMENT”).  WITHIN
SIXTY (60) DAYS FOLLOWING THE CLOSING, PURCHASER SHALL PREPARE AND DELIVER TO
SELLER A CLOSING BALANCE SHEET AS OF THE CLOSING DATE, TOGETHER WITH A
CALCULATION OF THE WORKING CAPITAL ADJUSTMENT BASED ON SUCH CLOSING BALANCE
SHEET.  FOLLOWING DELIVERY OF THE CLOSING BALANCE SHEET AND WORKING CAPITAL
ADJUSTMENT, PURCHASER SHALL PROVIDE SELLER AND ITS REPRESENTATIVES WITH
REASONABLE ACCESS TO THE BOOKS, RECORDS, FACILITIES AND EMPLOYEES OF PURCHASER,
AND SHALL COOPERATE WITH SELLER’S REPRESENTATIVES, IN CONNECTION WITH SELLER’S
REVIEW OF THE CLOSING BALANCE SHEET AND WORKING CAPITAL ADJUSTMENT.  THE WORKING
CAPITAL ADJUSTMENT CALCULATED BY PURCHASER SHALL BE CONCLUSIVE AND BINDING ON
THE PARTIES UNLESS SELLER, WITHIN THIRTY (30) DAYS AFTER ITS RECEIPT OF THE
WORKING CAPITAL ADJUSTMENT, GIVES PURCHASER A WRITTEN NOTICE OF OBJECTION
SETTING FORTH IN REASONABLE DETAIL THE AMOUNT IN DISPUTE AND THE BASIS FOR SUCH
DISPUTE (A “PURCHASE PRICE OBJECTION NOTICE”); PROVIDED, THAT SELLER SHALL NOT
BE REQUIRED TO GIVE DETAILS

 

14

--------------------------------------------------------------------------------


 


REGARDING THE AMOUNT OR BASIS OF ANY DISPUTE IF PURCHASER SHALL HAVE FAILED TO
PROVIDE SELLER THE ACCESS AND COOPERATION REQUIRED BY THIS SECTION.  IF SELLER
DELIVERS A PURCHASE PRICE OBJECTION NOTICE, THE PARTIES SHALL ATTEMPT IN GOOD
FAITH TO RESOLVE SUCH DISPUTE THROUGH NEGOTIATION, AND ANY AGREEMENT REACHED
SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES.  IF THE PARTIES ARE UNABLE,
DESPITE GOOD FAITH NEGOTIATIONS, TO RESOLVE THE DISPUTES DESCRIBED IN THE
PURCHASE PRICE OBJECTION NOTICE WITHIN THIRTY (30) DAYS AFTER DELIVERY OF THE
PURCHASE PRICE OBJECTION NOTICE, THEN THE PARTIES SHALL PROMPTLY SUBMIT ANY SUCH
UNRESOLVED DISPUTE TO THE INDEPENDENT ACCOUNTING FIRM.  THE PARTIES SHALL
COOPERATE FULLY WITH THE INDEPENDENT ACCOUNTING FIRM, INCLUDING PROVIDING ALL
WORK PAPERS AND BACK-UP MATERIALS RELATING TO THE UNRESOLVED DISPUTES REQUESTED
BY THE INDEPENDENT ACCOUNTING FIRM TO THE EXTENT AVAILABLE TO THE PARTIES AND
THEIR RESPECTIVE REPRESENTATIVES.  THE DETERMINATION OF THE INDEPENDENT
ACCOUNTING FIRM SHALL BE SET FORTH IN A WRITTEN NOTICE DELIVERED TO PURCHASER
AND SELLER WITHIN THIRTY (30) DAYS AFTER SUBMISSION OF THE DISPUTES TO THE
INDEPENDENT ACCOUNTING FIRM AND SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES. 
THE FEES AND EXPENSES OF THE INDEPENDENT ACCOUNTING FIRM SHALL BE SHARED EQUALLY
BY SELLER AND PURCHASER.  THE WORKING CAPITAL ADJUSTMENT SHALL BE REVISED TO
REFLECT THE RESOLUTION OF THE DISPUTES RESOLVED IN ACCORDANCE WITH THIS
SECTION 2.5(D).


 


(E)                                  FOLLOWING EACH ANNIVERSARY OF THE FIRST DAY
OF THE MONTH AFTER THE MONTH IN WHICH THE CLOSING DATE OCCURS UP TO AND
INCLUDING THE FIFTH SUCH ANNIVERSARY (EACH SUCH ANNIVERSARY, AN “EARNOUT
MEASUREMENT DATE”), PURCHASER SHALL BE OBLIGATED TO PAY TO SELLER AN AMOUNT
EQUAL TO ONE-THIRD OF THE CONTRIBUTION MARGIN (AS DEFINED BELOW) GENERATED BY
PURCHASER’S AGGREGATE SALES OF * PATENTED * PARTS (“* PARTS”) DURING THE
TWELVE-MONTH PERIOD IMMEDIATELY PRECEDING EACH SUCH EARNOUT MEASUREMENT DATE
(THE “* EARNOUT”); PROVIDED, HOWEVER, THAT NO SUCH PAYMENT SHALL BE REQUIRED
WITH RESPECT TO ANY EARNOUT MEASUREMENT DATE FOR WHICH THE AGGREGATE VOLUME OF
SHIPMENTS OF * PARTS BY PURCHASER DURING THE TWELVE-MONTH PERIOD IMMEDIATELY
PRECEDING SUCH EARNOUT MEASUREMENT DATE WAS BELOW * PERCENT (*) OF THE BASE
VOLUME OF SHIPMENTS OF * PARTS BY SELLER FOR ITS FISCAL YEAR ENDED NOVEMBER 30,
2002.  WITHIN THIRTY (30) DAYS FOLLOWING EACH EARNOUT MEASUREMENT DATE,
PURCHASER SHALL PREPARE AND DELIVER TO SELLER A WRITTEN NOTICE PROVIDING A
CALCULATION OF THE * EARNOUT FOR SUCH EARNOUT MEASUREMENT DATE (A “*
CALCULATION”) TOGETHER WITH A CHECK IN THE AMOUNT CALCULATED THEREIN (THE
“ORIGINAL AMOUNT”). FOLLOWING DELIVERY OF THE * CALCULATION, PURCHASER SHALL
PROVIDE SELLER AND ITS REPRESENTATIVES REASONABLE ACCESS TO THE BOOKS, RECORDS,
FACILITIES AND EMPLOYEES OF PURCHASER, AND SHALL COOPERATE WITH SELLER’S
REPRESENTATIVES, IN CONNECTION WITH SELLER’S REVIEW OF THE * CALCULATION.  THE *
CALCULATION CALCULATED BY PURCHASER SHALL BE CONCLUSIVE AND BINDING ON THE
PARTIES UNLESS SELLER, WITHIN THIRTY (30) DAYS AFTER ITS RECEIPT OF THE *
CALCULATION, GIVES PURCHASER WRITTEN NOTICE OF ITS OBJECTION SETTING FORTH IN
REASONABLE DETAIL THE AMOUNT IN DISPUTE AND THE BASIS FOR SUCH DISPUTE (A “*
OBJECTION NOTICE”).  IF SELLER DELIVERS A * OBJECTION NOTICE, THE PARTIES SHALL
ATTEMPT IN GOOD FAITH TO RESOLVE SUCH DISPUTE THROUGH NEGOTIATION, AND ANY
AGREEMENT REACHED SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES.  IF THE
PARTIES ARE UNABLE, DESPITE GOOD FAITH NEGOTIATIONS, TO RESOLVE THE DISPUTES
DESCRIBED IN THE * OBJECTION NOTICE WITHIN TWENTY (20) DAYS AFTER DELIVERY OF
THE * OBJECTION NOTICE, THEN THE PARTIES SHALL PROMPTLY SUBMIT ANY SUCH
UNRESOLVED DISPUTE TO THE INDEPENDENT ACCOUNTING FIRM.  THE PARTIES SHALL
COOPERATE FULLY WITH THE INDEPENDENT ACCOUNTING FIRM, INCLUDING PROVIDING ALL
WORK PAPERS AND BACK-UP MATERIALS RELATING TO THE UNRESOLVED DISPUTES REQUESTED
BY THE INDEPENDENT ACCOUNTING FIRM TO THE EXTENT AVAILABLE TO THE

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

15

--------------------------------------------------------------------------------


 


PARTIES AND THEIR RESPECTIVE REPRESENTATIVES.  THE DETERMINATION OF THE
INDEPENDENT ACCOUNTING FIRM SHALL BE SET FORTH IN A WRITTEN NOTICE DELIVERED TO
PURCHASER AND SELLER WITHIN THIRTY (30) DAYS AFTER SUBMISSION OF THE DISPUTES TO
THE INDEPENDENT ACCOUNTING FIRM AND SHALL BE CONCLUSIVE AND BINDING ON THE
PARTIES.  THE FEES AND EXPENSES OF THE INDEPENDENT ACCOUNTING FIRM SHALL BE
SHARED EQUALLY BY SELLER AND PURCHASER.  THE * CALCULATION SHALL BE REVISED AS
NECESSARY TO REFLECT THE RESOLUTION OF THE DISPUTES RESOLVED IN ACCORDANCE WITH
THIS SECTION 2.5(E), AND WITHIN FIVE (5) DAYS AFTER FINAL RESOLUTION, IF THE
AMOUNT DETERMINED BY THE * CALCULATION HAS BEEN REVISED TO BE AN AMOUNT THAT IS
GREATER THAN OR LESS THAN THE ORIGINAL AMOUNT, EITHER PURCHASER OR SELLER, AS
APPLICABLE, SHALL DELIVER TO THE OTHER A CHECK IN SUCH AMOUNT AS IS NECESSARY
SUCH THAT THE TOTAL AMOUNT PAID BY PURCHASER TO SELLER PURSUANT TO THIS
SECTION 2.5(E) SHALL BE EQUAL TO THE AMOUNT PROVIDED IN SUCH REVISED *
CALCULATION.  FOR PURPOSES OF THIS SECTION 2.5(E), “CONTRIBUTION MARGIN” SHALL
MEAN GROSS SALES (I) MINUS DISCOUNTS, REBATES, ALLOWANCES, CHARGEBACKS, SHIPPING
CHARGES AND THE LIKE AND (II) MINUS COSTS OF VARIABLE LABOR, DIRECT MATERIALS
AND VARIABLE OVERHEAD EXPENSES.


 


(F)                                    THE PURCHASE PRICE SHALL BE ADJUSTED AS
FOLLOWS:


 

(I)                                     TWO BUSINESS DAYS BEFORE THE CLOSING
DATE, THE SELLER SHALL DELIVER TO PURCHASER A CERTIFICATE CONTAINING A
CALCULATION OF THE CAPITAL EXPENDITURES AS OF SUCH DATE (THE “ESTIMATED CAPITAL
EXPENDITURES”).  THE ESTIMATED CAPITAL EXPENDITURES MINUS THE TARGET CAPITAL
EXPENDITURES SHALL BE THE “INITIAL CAPITAL EXPENDITURES ADJUSTMENT”; PROVIDED
THAT THE INITIAL CAPITAL EXPENDITURES ADJUSTMENT SHALL BE ZERO IF SUCH
ADJUSTMENT WOULD OTHERWISE BE LESS THAN THE PRODUCT OF (A) 0.05 AND (B) THE
TARGET CAPITAL EXPENDITURES.  ON THE CLOSING DATE, THE PURCHASE PRICE SHALL BE
(I) INCREASED ON A DOLLAR FOR DOLLAR BASIS TO THE EXTENT THAT THE INITIAL
CAPITAL EXPENDITURES ADJUSTMENT EXCEEDS ZERO AND (II) DECREASED ON A DOLLAR FOR
DOLLAR BASIS TO THE EXTENT THAT THE INITIAL CAPITAL EXPENDITURES ADJUSTMENT IS
LESS THAN ZERO.

 

(II)                                  WITHIN SIXTY (60) DAYS FOLLOWING THE
CLOSING, PURCHASER SHALL PREPARE AND DELIVER TO SELLER A CALCULATION OF THE
CAPITAL EXPENDITURES AS OF THE CLOSING DATE (THE “CLOSING CAPITAL
EXPENDITURES”).  THE CLOSING CAPITAL EXPENDITURES MINUS THE TARGET CAPITAL
EXPENDITURES, IF ANY, SHALL BE THE “CLOSING CAPITAL EXPENDITURES ADJUSTMENT”;
PROVIDED THAT THE CLOSING CAPITAL EXPENDITURES ADJUSTMENT SHALL BE ZERO IF SUCH
ADJUSTMENT WOULD OTHERWISE BE LESS THAN THE PRODUCT OF (A) 0.05 AND (B) THE
TARGET CAPITAL EXPENDITURES.  FOLLOWING DELIVERY OF THE CALCULATION OF THE
CLOSING CAPITAL EXPENDITURES ADJUSTMENT, PURCHASER SHALL PROVIDE SELLER AND ITS
REPRESENTATIVES WITH REASONABLE ACCESS TO THE BOOKS, RECORDS, FACILITIES AND
EMPLOYEES OF PURCHASER, AND SHALL COOPERATE WITH SELLER AND ITS REPRESENTATIVES,
IN CONNECTION WITH SELLER’S REVIEW OF THE CLOSING CAPITAL EXPENDITURES
ADJUSTMENT.  THE CLOSING CAPITAL EXPENDITURES ADJUSTMENT CALCULATED BY PURCHASER
SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES UNLESS SELLER, WITHIN THIRTY (30)
DAYS AFTER ITS RECEIPT OF THE CLOSING CAPITAL EXPENDITURES ADJUSTMENT, GIVES
PURCHASER A WRITTEN NOTICE OF OBJECTION SETTING FORTH IN REASONABLE DETAIL THE
AMOUNT IN DISPUTE AND THE BASIS FOR SUCH DISPUTE (A “CLOSING CAPITAL
EXPENDITURES OBJECTION NOTICE”); PROVIDED, THAT SELLER SHALL NOT BE REQUIRED TO
GIVE DETAILS REGARDING THE AMOUNT OR BASIS OF ANY DISPUTE IF PURCHASER SHALL
HAVE FAILED TO PROVIDE SELLER THE ACCESS AND COOPERATION REQUIRED BY THIS
SECTION.  IF SELLER DELIVERS A CLOSING CAPITAL EXPENDITURES OBJECTION NOTICE,
THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO RESOLVE SUCH DISPUTE THROUGH
NEGOTIATION, AND ANY AGREEMENT REACHED SHALL BE CONCLUSIVE AND BINDING ON THE
PARTIES.  IF THE PARTIES ARE UNABLE, DESPITE GOOD FAITH NEGOTIATIONS, TO RESOLVE
THE DISPUTES DESCRIBED IN THE CLOSING CAPITAL EXPENDITURES OBJECTION NOTICE
WITHIN

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

16

--------------------------------------------------------------------------------


 

THIRTY (30) DAYS AFTER DELIVERY OF THE CLOSING CAPITAL EXPENDITURES OBJECTION
NOTICE, THEN THE PARTIES SHALL PROMPTLY SUBMIT ANY SUCH UNRESOLVED DISPUTE TO
THE INDEPENDENT ACCOUNTING FIRM.  THE PARTIES SHALL COOPERATE FULLY WITH THE
INDEPENDENT ACCOUNTING FIRM, INCLUDING PROVIDING ALL WORK PAPERS AND BACK-UP
MATERIALS RELATING TO THE UNRESOLVED DISPUTES REQUESTED BY THE INDEPENDENT
ACCOUNTING FIRM TO THE EXTENT AVAILABLE TO THE PARTIES AND THEIR RESPECTIVE
REPRESENTATIVES.  THE DETERMINATION OF THE INDEPENDENT ACCOUNTING FIRM SHALL BE
SET FORTH IN A WRITTEN NOTICE DELIVERED TO PURCHASER AND SELLER WITHIN THIRTY
(30) DAYS AFTER SUBMISSION OF THE DISPUTES TO THE INDEPENDENT ACCOUNTING FIRM
AND SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES.  THE FEES AND EXPENSES OF
THE INDEPENDENT ACCOUNTING FIRM SHALL BE SHARED EQUALLY BY SELLER AND
PURCHASER.  THE CLOSING CAPITAL EXPENDITURES AND THE CLOSING CAPITAL
EXPENDITURES ADJUSTMENT SHALL BE REVISED TO REFLECT THE RESOLUTION OF THE
DISPUTES RESOLVED IN ACCORDANCE WITH THIS SECTION 2.5(F) (THE “FINAL CLOSING
CAPITAL EXPENDITURES” AND THE “FINAL CLOSING CAPITAL EXPENDITURES ADJUSTMENT”,
RESPECTIVELY).  AFTER THE FINAL CLOSING CAPITAL EXPENDITURES IS DETERMINED IN
ACCORDANCE WITH THIS SECTION 2.5(F), (X) PURCHASER SHALL PAY TO SELLER IN
ACCORDANCE WITH SECTION 2.5(B)(IV) ANY AMOUNT BY WHICH THE FINAL CLOSING CAPITAL
EXPENDITURES ADJUSTMENT EXCEEDS THE INITIAL CAPITAL EXPENDITURES ADJUSTMENT AND
(Y) SELLER SHALL PAY TO PURCHASER IN ACCORDANCE WITH SECTION 2.5(B)(IV) ANY
AMOUNT BY WHICH THE FINAL CAPITAL EXPENDITURES ADJUSTMENT IS LESS THAN THE
INITIAL CAPITAL EXPENDITURES ADJUSTMENT.

 

2.6                                 Allocation of Purchase Price.  Promptly
after the date hereof, but in any event within five (5) Business Days after the
date hereof, Purchaser shall engage a valuation or appraisal firm and shall
instruct it to deliver to Purchaser and Seller within twenty (20) days after
engagement a statement of the value of the Real Property, Real Property Leases,
and any motor vehicles for which a value must be stated in the applicable
transfer documents or related filings to be made on or about the Closing Date. 
By the later of: (i) February 1, 2004, (ii) 30 Business Days after the
calculation of the Working Capital Adjustment becomes conclusive and binding on
the Parties in accordance with Section 2.5(d) or (iii) 30 Business Days after
the calculation of the Final Closing Capital Expenditures Adjustment becomes
conclusive and binding on the Parties in accordance with Section 2.5(f),
Purchaser shall deliver to Seller a statement (the “Final Allocation
Statement”), such Final Allocation Statement to be subject to Seller’s consent,
which consent shall not be unreasonably withheld allocating the Purchase Price,
in accordance with Section 1060 of the Code and (with respect to the Real
Property, Real Property Leases and motor vehicles described therein) in
conformity with the statement of the valuation or appraisal firm described
above, among: (a) the Purchased Assets, (b) the non-competition covenant
contained in Section 8.3 of this Agreement, (c) the Assumed Liabilities and (d)
the Affiliate Mark required to be transferred pursuant to Section 6.3(e).  If
the Parties are unable, despite good faith negotiations, to agree on such
allocation within twenty (20) days after delivery of the Final Allocation
Statement, then the Independent Accounting Firm will be retained to determine
such allocation (the fees and expenses of which shall be shared equally by
Purchaser and Seller) and shall be instructed to provide its determination to
Purchaser and Seller, which determination shall be final and binding upon
Purchaser and Seller.  The Parties agree that such allocation pursuant to the
Final Allocation Statement shall be used in filing IRS Form 8594, Asset
Acquisition Statement under Section 1060 of the Code (“Form 8594”), and all Tax
Returns (except to the extent such filings are required to be made by Seller
prior to receipt of the Final Allocation Statement, in which case the Parties
shall agree on the appropriate allocation for such filings).  Subject to the
requirements of applicable Tax Laws or prior Tax elections, neither Seller nor

 

17

--------------------------------------------------------------------------------


 

Purchaser will take any position inconsistent with such allocations in any Tax
Return or in any examination of any Tax Return, in any refund claim or in any
Tax litigation.  For avoidance of doubt, Seller shall have no liability for
inconsistent Tax Returns or other filings made prior to Seller’s receipt of the
Final Allocation Statement if made in a manner consistent with the procedures
provided above if after receipt of the Final Allocation Statement Seller takes
such steps as are reasonably available under applicable Law to amend such
inconsistent Tax Returns to be consistent with the Final Allocation Statement.

 

2.7                                 Closing.  The consummation of the purchase
and sale of the Purchased Assets in accordance with this Agreement (the
“Closing”) shall take place at 10:00 a.m., local time, at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, Four Embarcadero Center, San
Francisco, California 94111, on the second Business Day after all of the
conditions precedent to Closing hereunder shall have been satisfied or waived,
or at such other time and place as the Parties shall agree in writing.  Unless
the parties otherwise agree in writing, the Closing with respect to the Real
Property shall be conducted through a customary escrow arrangement with the
Title Company.  The date of the Closing is referred to as the “Closing Date.” 
The Parties shall deliver at the Closing such documents, certificates of
officers and other instruments as are set forth in Article VI hereof and as may
reasonably be required to effect the transfer by Seller of the Purchased Assets
pursuant to and as contemplated by this Agreement and to consummate the
Acquisition.  All events occurring at the Closing shall be deemed to occur
simultaneously (with the concurrent delivery of the documents required to be
delivered pursuant to Article VI, delivery of the Title Policies and payment of
the Purchase Price).

 

2.8                                 Assignment of Contracts.  Seller shall use
its best efforts (subject to the limitations below) to obtain the written
consent of any third party required in connection with the transfer of any
Assigned Contract to Purchaser on or before the Closing Date (including, for the
avoidance of doubt, leaving in place any guarantees requested by any such third
party as set forth under Section 5.11). Notwithstanding anything in this
Agreement to the contrary, to the extent that any Assigned Contract is not
assignable without the consent of another party whose consent has not been
obtained, this Agreement shall not constitute an assignment or attempted
assignment of such Assigned Contract if the assignment or attempted assignment
would constitute a breach thereof or materially detract from the rights
transferred to Purchaser.  If such consent is not obtained, then (A) Seller
shall use its best efforts to enter into any arrangement requested by Purchaser
that is designed to give Purchaser the full benefit of such Assigned Contract
accruing on or after the Closing and that does not violate any applicable Law or
presently existing agreement to which Seller is a party, and (B) Purchaser shall
use its best efforts to cooperate with Seller to consummate such arrangement. 
Notwithstanding anything to the contrary in this Section 2.8, (i) Seller shall
not be required to make out-of-pocket payments to third parties (excluding
payments to Seller’s or Parent’s employees or other internal costs of Seller or
Parent) in excess of * in connection with its obligations under this Section 2.8
and (ii) neither of Purchaser and Kerr shall be required to make any payment to
any third party in connection with its obligations under this Section 2.8. 
Seller shall provide Purchaser with a reasonable opportunity to participate in
any discussions or negotiations, written or oral, with each lessor under each
Lease in connection with obtaining consent thereunder.

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

18

--------------------------------------------------------------------------------


 

2.9                                 Natural Hazard Disclosure Statement. 
Promptly following execution of this Agreement, Seller shall deliver to
Purchaser a Natural Hazard Disclosure Statement executed by Seller as and to the
extent prescribed by California Law, in the form attached as Exhibit B (the
“NHDS”), applicable to the Real Property.  Within seven (7) Business Days after
Purchaser’s receipt of the NHDS, Purchaser shall execute and deliver to Seller
one counterpart original of the NHDS.  Purchaser’s signature on the NHDS shall,
among other things, serve to acknowledge Purchaser’s receipt from Seller of the
NHDS and Purchaser’s understanding and acceptance thereof.

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER


 

As an inducement to Kerr and Purchaser to enter into this Agreement and to
consummate the Acquisition, Seller represents and warrants to Kerr and Purchaser
as follows:

 

3.1                                 Organization and Qualification.  Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware and has all requisite corporate power and authority to
own, lease and operate its assets and properties and to carry on the Business as
it is now being conducted.  Seller is duly qualified or licensed to do business,
and is in good standing, in each jurisdiction where the character of the assets
and properties owned, leased or operated by it or the nature of the Business
makes such qualification or licensing necessary, except for failures to be so
qualified or licensed and in good standing that do not have a Material Adverse
Effect.  Except as set forth on Schedule 3.1, Seller has no Subsidiaries.

 

3.2                                 Authority Relative to this Agreement. 
Seller has all necessary corporate power and authority to execute and deliver
this Agreement and the other Transaction Documents to which it is a party, to
perform its obligations hereunder and to consummate the Acquisition.  The
execution and delivery of this Agreement and such other Transaction Documents by
Seller and the consummation by Seller of the Acquisition have been duly and
validly authorized by all necessary corporate action on the part of Seller, and
no other corporate proceedings on the part of Seller are necessary to authorize
this Agreement or to consummate the Acquisition.  This Agreement and such other
Transaction Documents have been or will be duly executed and delivered by Seller
and, assuming the due authorization, execution and delivery by Purchaser, each
such agreement constitutes a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to the effect
of any applicable bankruptcy, moratorium, insolvency, fraudulent conveyance,
reorganization or other similar Law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of remedies (whether in a proceeding at law or in
equity).

 

3.3                                 No Conflict.  Except as set forth on
Schedule 3.3, the execution and delivery of this Agreement by Seller do not, and
the performance by Seller of its obligations hereunder and the consummation of
the Acquisition will not:  (a) conflict with or violate any provision of the
certificate of incorporation or by-laws of Seller; (b) assuming that all filings
and notifications described in Section 3.4 have been made, conflict with or
violate any Law or order applicable to Seller or by which any of the Purchased
Assets or Seller is bound or affected; or (c) result in any material breach of
or constitute a material default under, or require notice or consent under, any
mortgage, indenture, deed of trust, lease, contract, agreement, license or other
instrument to

 

19

--------------------------------------------------------------------------------


 

which Seller is a party or by which any of the Purchased Assets is bound or
affected, or result in the creation of a material Lien on any of the Purchased
Assets, except in the case of clauses (b) and (c), for any conflict, violation,
breach or default that would not reasonably be expected to have a Material
Adverse Effect.

 

3.4                                 Required Filings and Consents.  The
execution and delivery of this Agreement by Seller do not, and the performance
by Seller of its obligations hereunder and the consummation of the Acquisition
will not, require any consent, approval, authorization or permit of, or filing
by Seller with or notification by Seller to, any Governmental Authority, except
for:  (a) the consents, approvals, authorizations, declarations or rulings set
forth on Schedule 3.4; (b) the filing of a Notification and Report Form pursuant
to the HSR Act and the expiration or earlier termination of the applicable
waiting period thereunder with respect to the Acquisition; and (c) such
consents, approvals, authorizations, permits and filings the failure of which to
obtain would not reasonably be expected to have a Material Adverse Effect.

 

3.5                                 Financial Statements.  Set forth on
Schedule 3.5 are true and complete copies of (a) Seller’s balance sheets at
November 30, 2001 and 2002, and its income statements and statements of cash
flows for the three (3) years ended November 30, 2002, together with the notes
thereto and the report thereon of Ernst & Young LLP (the “Audited Financials”),
and (b) Seller’s unaudited balance sheet at May 31, 2003 and the related
unaudited consolidated income statements and a statement of capital expenditures
for the six month period ended at such date (the “Interim Financials”) and (c)
the pro forma presentation of Seller’s revenues for (i) the year ended
November 30, 2002, and (ii) the six months ended May 31, 2003, which pro forma
presentations are based on the Audited Financials or the Interim Financials, as
applicable, and have been adjusted solely to reflect the pricing referred to in
subclauses (x) and (y) below (the “Pro Forma Revenues”).  The Audited Financials
and, subject to normal and recurring quarter-end, year-end and audit
adjustments, the Interim Financials have been prepared in accordance with GAAP,
applied on a consistent basis throughout the periods covered (except as may be
indicated in the notes to the Audited Financials and except for the absence of
notes to the Interim Financials), and present fairly the financial position of
Seller as of the applicable date and Seller’s results of operations and cash
flows for the periods then ended.  Parent and Seller agree that the Pro Forma
Revenues represent in all material respects the revenues of Seller for the
periods set forth therein as if sales by Seller to Parent (x) during the year
ended November 30, 2002 had occurred at prices set forth on Schedule 3.5 hereto
and (y) during the six months ended May 31, 2003 had occurred at prices set
forth on Schedules 3.1(a) and 3.1(b) to the Supply Agreement.  Parent and Seller
agree that Seller’s aggregate gross margin on sales to Parent and the other
Persons identified on Schedule 1.1(a) for the six months ended May 31, 2003
would not have been materially less than the aggregate gross margin set forth on
Schedule 3.5 if the pricing on Schedules 3.1(a) and 3.1(b) to the Supply
Agreement had been in effect during such period and such aggregate gross margins
had otherwise been calculated in accordance with the practices, procedures and
methods used by Seller in preparing the Interim Financials.  Parent and Seller
acknowledge that Kerr and Purchaser’s acceptance of the prices set forth on
Schedules 3.1(a) and 3.1(b) to the Supply Agreements is made solely in reliance
on this representation.

 

3.6                                 Absence of Undisclosed Liabilities.  As of
the date hereof, Seller does not have any liabilities (absolute, contingent,
accrued or otherwise) in respect of the Business other than:  (a) liabilities
reflected in the balance sheet of Seller at May 31, 2003 included in the Interim

 

20

--------------------------------------------------------------------------------


 

Financials (the “Latest Balance Sheet”); (b) liabilities incurred since the date
of the Latest Balance Sheet (the “Latest Balance Sheet Date”) in the ordinary
course of business; (c) obligations of continued performance under contracts and
other commitments and arrangements entered into in the ordinary course of the
Business to the extent permitted under Section 5.1; (d) the liabilities
described on Schedule 3.6; and (e) liabilities under this Agreement.

 

3.7                                 Absence of Certain Changes or Events.  From
the Latest Balance Sheet Date to the date hereof, except as contemplated by this
Agreement or disclosed on Schedule 3.7, Seller has conducted the Business in the
ordinary course of business and:

 


(A)                                  THERE HAS NOT BEEN ANY MATERIAL DAMAGE TO
OR DESTRUCTION OR LOSS OF ANY ASSET, PROPERTY, RIGHT OR INTEREST OF SELLER USED
IN THE BUSINESS, WHETHER OR NOT COVERED BY INSURANCE, THAT HAS HAD OR WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(B)                                 SELLER HAS NOT SOLD OR TRANSFERRED ANY
MATERIAL AMOUNT OF ITS ASSETS, PROPERTIES, RIGHTS OR INTERESTS USED IN THE
BUSINESS, OTHER THAN SALES OF INVENTORY AND DISPOSAL OF OBSOLETE, DAMAGED OR
DEFECTIVE INVENTORY OR OTHER ASSETS IN THE ORDINARY COURSE OF BUSINESS;


 


(C)                                  SELLER HAS NOT INCREASED THE SALARY, BONUS
OR OTHER COMPENSATION PAYABLE TO ANY OFFICER OR EMPLOYEE OF SELLER OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


 


(D)                                 SELLER HAS NOT ENTERED INTO, MODIFIED OR
TERMINATED ANY CONTRACT OR TRANSACTION INVOLVING A TOTAL REMAINING COMMITMENT OF
AT LEAST $250,000 OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, OR RECEIVED
WRITTEN NOTICE OF TERMINATION OF ANY MATERIAL CONTRACT OR TRANSACTION;


 


(E)                                  SELLER HAS NOT ENTERED INTO ANY AGREEMENT
TO TAKE ANY OF THE ACTIONS SET FORTH IN SUBSECTIONS (B) THROUGH (D) OF THIS
SECTION 3.7; AND


 


(F)                                    SELLER HAS NOT TAKEN OR FAILED TO TAKE
ANY OTHER ACTION WHICH ACTION OR FAILURE WOULD VIOLATE SECTION 5.1 IF SUCH
ACTION OR FAILURE WERE TO OCCUR AFTER THE DATE HEREOF.


 

3.8                                 Sufficiency and Title to Assets.  Except as
set forth on Schedule 3.8:

 


(A)                                  NO PROCEEDING IS PENDING OR, TO THE
KNOWLEDGE OF SELLER, THREATENED FOR THE TAKING OR CONDEMNATION OF ALL OR ANY
PORTION OF THE REAL PROPERTY.  THE REAL PROPERTY IS ALL OF THE REAL PROPERTY
OWNED BY SELLER.  SELLER HAS NOT ENTERED INTO ANY AGREEMENTS GIVING ANY PERSON
ANY RIGHT TO LEASE, SUBLEASE OR OTHERWISE OCCUPY ANY PORTION OF THE REAL
PROPERTY.  TO THE KNOWLEDGE OF SELLER, TRUE AND COMPLETE COPIES OF ALL SURVEYS
OF THE REAL PROPERTY IN SELLER’S POSSESSION HAVE HERETOFORE BEEN FURNISHED TO
PURCHASER.  THERE ARE NO ONGOING PROCEEDINGS (JUDICIAL OR, TO THE KNOWLEDGE OF
SELLER, LEGISLATIVE), CLAIMS OR DISPUTES OF WHICH SELLER HAS NOTICE AFFECTING
ANY REAL PROPERTY THAT MIGHT CURTAIL OR INTERFERE WITH THE USE OF SUCH
PROPERTY.  TO THE KNOWLEDGE OF SELLER, EACH REAL PROPERTY IS IN MATERIAL
COMPLIANCE WITH ALL LAWS, INCLUDING (I) THE AMERICANS WITH DISABILITIES ACT, 42
U.S.C. § 12102, ET SEQ., TOGETHER WITH ALL RULES, REGULATIONS AND OFFICIAL
INTERPRETATIONS PROMULGATED PURSUANT THERETO, AND (II) ALL LAWS WITH RESPECT TO
ZONING, BUILDING, FIRE, LIFE SAFETY, HEALTH CODES AND SANITATION.  SELLER HAS
NOT, SINCE

 

21

--------------------------------------------------------------------------------


 


JUNE 1, 2001, RECEIVED ANY NOTICES OF EXISTING VIOLATIONS OF ANY LAWS APPLICABLE
TO ANY REAL PROPERTY.  SINCE JANUARY 1, 2001, SELLER HAS NOT RECEIVED ANY NOTICE
OF, OR OTHER WRITING REFERRING TO, ANY REQUIREMENTS OR RECOMMENDATIONS BY ANY
INSURANCE COMPANY THAT HAS ISSUED A POLICY COVERING ANY PART OF THE REAL
PROPERTY OR BY ANY BOARD OF FIRE UNDERWRITERS OR OTHER BODY EXERCISING SIMILAR
FUNCTIONS, REQUIRING OR RECOMMENDING ANY REPAIRS OR WORK TO BE DONE ON ANY PART
OF THE REAL PROPERTY, WHICH REPAIR OR WORK HAS NOT BEEN COMPLETED.  TO THE
KNOWLEDGE OF SELLER, SELLER HAS OBTAINED ALL APPROPRIATE CERTIFICATES OF
OCCUPANCY REQUIRED TO USE AND OPERATE THE REAL PROPERTY LOCATED IN THE STATE OF
CALIFORNIA IN THE MANNER IN WHICH SUCH REAL PROPERTY IS CURRENTLY BEING USED AND
OPERATED.  TRUE AND COMPLETE COPIES OF ALL SUCH CERTIFICATES HAVE HERETOFORE
BEEN FURNISHED TO PURCHASER.


 


(B)                                 THE REAL PROPERTY LEASES ARE THE ONLY
LEASEHOLD ESTATES UNDER WHICH SELLER IS A LESSEE (OR SUBLESSEE) OF ANY REAL
PROPERTY OR INTEREST THEREIN.  TO THE KNOWLEDGE OF SELLER, NO PROCEEDING IS
PENDING (AND SELLER HAS NOT RECEIVED NOTICE OF ANY PENDING PROCEEDING) AND, TO
THE KNOWLEDGE OF SELLER, NO PROCEEDING IS THREATENED FOR THE TAKING OR
CONDEMNATION OF ALL OR ANY PORTION OF THE PROPERTY DEMISED UNDER THE REAL
PROPERTY LEASES.  A TRUE AND COMPLETE COPY OF EACH REAL PROPERTY LEASE HAS
HERETOFORE BEEN DELIVERED TO PURCHASER.  EACH REAL PROPERTY LEASE IS VALID,
BINDING AND ENFORCEABLE AGAINST SELLER AND, TO THE KNOWLEDGE OF SELLER (WITHOUT
INQUIRY), AGAINST THE LANDLORD THEREUNDER IN ACCORDANCE WITH ITS TERMS AND IS IN
FULL FORCE AND EFFECT WITH RESPECT TO SELLER AND, TO THE KNOWLEDGE OF SELLER
(WITHOUT INQUIRY) THE LANDLORD THEREUNDER.  SELLER HAS NOT ENCUMBERED THE
LEASEHOLD ESTATE CREATED BY EACH REAL PROPERTY LEASE WITH ANY LEASEHOLD
MORTGAGES OR ANY OTHER LIENS.  SELLER HAS NOT RECEIVED NOTICE OF ANY EXISTING
DEFAULTS BY SELLER UNDER ANY OF THE REAL PROPERTY LEASES AND, TO THE KNOWLEDGE
OF SELLER, THERE ARE NO EXISTING DEFAULTS BY SELLER UNDER ANY OF THE REAL
PROPERTY LEASES.  TO THE KNOWLEDGE OF SELLER, NO EVENT HAS OCCURRED THAT
(WHETHER WITH OR WITHOUT NOTICE, LAPSE OF TIME OR THE HAPPENING OR OCCURRENCE OF
ANY OTHER EVENT) WOULD CONSTITUTE A DEFAULT UNDER ANY REAL PROPERTY LEASE.  TO
THE KNOWLEDGE OF SELLER, SELLER HAS OBTAINED ALL APPROPRIATE CERTIFICATES OF
OCCUPANCY REQUIRED TO USE AND OPERATE EACH REAL PROPERTY LEASE IN THE MANNER IN
WHICH SUCH REAL PROPERTY LEASE IS CURRENTLY BEING USED AND OPERATED IN NEW
JERSEY TO THE EXTENT THAT SELLER IS OBLIGATED TO OBTAIN SUCH CERTIFICATE OF
OCCUPANCY PURSUANT TO APPLICABLE LAWS AND THE TERMS OF THE REAL PROPERTY
LEASES.  TRUE AND COMPLETE COPIES OF ALL SUCH CERTIFICATES HAVE HERETOFORE BEEN
FURNISHED TO PURCHASER.


 


(C)                                  THE REAL PROPERTY, THE PREMISES DEMISED
UNDER THE REAL PROPERTY LEASES, THE OTHER ASSETS COMPRISING THE PURCHASED ASSETS
AND THE AFFILIATE MARKS ARE, TAKEN TOGETHER, ALL OF THE ASSETS USED, HELD FOR
USE OR PLANNED TO BE USED IN CONNECTION WITH PRODUCTS CURRENTLY UNDER ACTIVE
DEVELOPMENT, IN EACH CASE, IN THE BUSINESS, AND ARE ADEQUATE AND SUFFICIENT FOR
THE OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED.


 


(D)                                 TO THE KNOWLEDGE OF SELLER, EXCEPT AS
DISCLOSED IN THE ENGINEERING REPORTS PREVIOUSLY MADE AVAILABLE TO PURCHASER AND
LISTED ON SCHEDULE 3.8, EACH OF THE BUILDINGS, IMPROVEMENTS, AND EQUIPMENT
OWNED, LEASED OR USED BY SELLER ARE STRUCTURALLY SOUND WITH NO KNOWN DEFECTS AND
ARE IN GOOD OPERATING CONDITION AND REPAIR AND ARE ADEQUATE FOR THE USES TO
WHICH THEY ARE BEING PUT.  SELLER IS NOT IN POSSESSION OF ANY ENGINEERING
REPORTS DATED JUNE 1, 1993 OR LATER REGARDING THE STRUCTURAL SUFFICIENCY OF THE
BUILDINGS, IMPROVEMENTS, AND/OR EQUIPMENT OWNED, LEASED OR USED BY SELLER EXCEPT
AS SET FORTH IN SCHEDULE 3.8.  TO THE KNOWLEDGE OF SELLER, EXCEPT AS DISCLOSED
IN THE ENGINEERING REPORTS PREVIOUSLY MADE AVAILABLE TO

 

22

--------------------------------------------------------------------------------


 


PURCHASER AND LISTED ON SCHEDULE 3.8, NONE OF SUCH BUILDINGS, IMPROVEMENTS, OR
EQUIPMENT IS IN NEED OF MAINTENANCE OR REPAIRS EXCEPT FOR ORDINARY, ROUTINE
MAINTENANCE AND REPAIRS WHICH ARE NOT MATERIAL IN NATURE OR COST.  THE ROOF OF
EACH SUCH STRUCTURE IS IN GOOD REPAIR AND CONDITION.


 


(E)                                  SELLER HAS GOOD AND VALID TITLE TO THE
TANGIBLE PERSONAL PROPERTY, FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED
LIENS.


 


3.9                                 INTELLECTUAL PROPERTY.


 


(A)                                  SCHEDULE 3.9(A) IS A COMPLETE LIST OF THE
LISTED INTELLECTUAL PROPERTY THAT IS THE SUBJECT OF ANY APPLICATION FILED WITH,
OR ANY REGISTRATION ISSUED BY, ANY GOVERNMENT AGENCY (COLLECTIVELY, “REGISTERED
INTELLECTUAL PROPERTY RIGHTS”).  ALL REGISTERED INTELLECTUAL PROPERTY RIGHTS AND
THE AFFILIATE MARKS ARE, TO THE KNOWLEDGE OF SELLER, ENFORCEABLE, AND ALL
MATERIAL FEES, PAYMENTS AND FILINGS DUE IN RESPECT OF SUCH REGISTERED
INTELLECTUAL PROPERTY RIGHTS AND THE AFFILIATE MARKS AS OF THE DATE HEREOF HAVE
BEEN MADE.  EACH MATERIAL ITEM OF INTELLECTUAL PROPERTY IS:  (I) OWNED BY
SELLER, FREE AND CLEAR OF ALL LIENS, RESTRICTIONS OR ENCUMBRANCES ON SELLER’S
RIGHT TO TRANSFER TO PURCHASER THE LISTED INTELLECTUAL PROPERTY AND OTHER
INTELLECTUAL PROPERTY (OR IN THE CASE OF THE AFFILIATE MARKS, OWNED BY AN
AFFILIATE OF SELLER), OR (II) RIGHTFULLY USED BY SELLER PURSUANT TO A VALID
LICENSE, SUBLICENSE, CONSENT OR OTHER SIMILAR AGREEMENT IDENTIFIED AS SUCH IN
SCHEDULE 3.9(A); AND THE INTELLECTUAL PROPERTY (TOGETHER WITH ANY INTELLECTUAL
PROPERTY INCLUDED IN THE EXCLUDED ASSETS) CONSTITUTES ALL OF THE INTELLECTUAL
PROPERTY THAT IS NECESSARY TO CONDUCT THE BUSINESS AS CURRENTLY CONDUCTED AND IN
CONNECTION WITH PRODUCTS CURRENTLY UNDER ACTIVE DEVELOPMENT.


 


(B)                                 EACH MATERIAL ITEM OF INTELLECTUAL PROPERTY
TRANSFERRED TO PURCHASER PURSUANT TO THE ACQUISITION SHALL BE OWNED, AVAILABLE
FOR USE OR ENFORCEABLE, AS THE CASE MAY BE, BY PURCHASER IMMEDIATELY FOLLOWING
THE CLOSING ON SUBSTANTIALLY IDENTICAL TERMS AND CONDITIONS AS IT WAS OWNED BY,
AVAILABLE TO OR ENFORCEABLE BY, AS THE CASE MAY BE, SELLER IMMEDIATELY PRIOR TO
THE CLOSING.


 


(C)                                  THE CONSUMMATION OF THE ACQUISITION WILL
NOT RESULT IN KERR OR PURCHASER BEING BOUND BY ANY NON-COMPETE OR OTHER
RESTRICTION ON THE OPERATION OF THE BUSINESS THAT WAS PREVIOUSLY BINDING ON
SELLER OR THE GRANTING BY KERR OR PURCHASER OF ANY RIGHTS OR LICENSES TO ANY
INTELLECTUAL PROPERTY RIGHTS OF KERR OR PURCHASER TO A THIRD PARTY (INCLUDING A
COVENANT NOT TO SUE) THAT WAS PREVIOUSLY BINDING ON SELLER.


 


(D)                                 EXCEPT AS DISCLOSED ON SCHEDULE 3.9(D),
SELLER IS NOT AWARE OF ANY FACTS WHICH WOULD LEAD IT TO REASONABLY BELIEVE THAT
THE OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED INFRINGES OR WILL INFRINGE
ON ANY INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.


 


(E)                                  EXCEPT AS DISCLOSED ON SCHEDULE 3.9(E), NO
CLAIMS HAVE BEEN ASSERTED NOR, TO THE KNOWLEDGE OF SELLER, ARE THREATENED BY ANY
PERSON AGAINST SELLER THAT:  (I) CHALLENGE THE VALIDITY, ENFORCEABILITY,
REGISTRABILITY OR OWNERSHIP BY SELLER OF ANY OF THE INTELLECTUAL PROPERTY OR
(II) CLAIM THAT THE OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED INFRINGES
OR WILL INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.  TO THE
KNOWLEDGE OF SELLER, NO THIRD PARTY IS ENGAGED IN UNAUTHORIZED USE, INFRINGEMENT
OR MISAPPROPRIATION OF ANY INTELLECTUAL PROPERTY.

 

23

--------------------------------------------------------------------------------


 


(F)                                    THERE ARE NO SETTLEMENTS, FORBEARANCES TO
SUE, CONSENTS, JUDGMENTS, OR ORDERS OR SIMILAR OBLIGATIONS (OTHER THAN LICENSE
AGREEMENTS IN THE ORDINARY COURSE OF BUSINESS) WHICH (I) RESTRICT SELLER’S
RIGHTS TO USE ANY INTELLECTUAL PROPERTY; (II) RESTRICT SELLER’S BUSINESS IN
ORDER TO ACCOMMODATE A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS; OR
(III) PERMIT THIRD PARTIES TO USE ANY INTELLECTUAL PROPERTY OWNED BY SELLER.


 


(G)                                 SCHEDULE 3.9(G) LISTS ALL COMPUTER SOFTWARE
OWNED OR LICENSED BY, OR OTHERWISE USED IN THE BUSINESS, OTHER THAN THIRD PARTY
SOFTWARE APPLICATIONS THAT ARE GENERALLY AVAILABLE AND HAVE AN INDIVIDUAL
ACQUISITION COST OF $5,000 OR LESS, AND IDENTIFIES WHETHER EACH OF THE FOREGOING
ITEMS OF COMPUTER SOFTWARE ARE OWNED, LICENSED OR OTHERWISE USED, AS THE CASE
MAY BE.


 


(H)                                 SCHEDULE 3.9(H) LISTS ALL DOMAIN NAMES THAT
ARE THE SUBJECT OF ANY APPLICATION FILED BY SELLER WITH, OR ANY REGISTRATION
ISSUED TO SELLER BY, A RECOGNIZED REGISTRATION AUTHORITY.


 


3.10                           CONTRACTS.


 


(A)                                  SCHEDULE 3.10 SETS FORTH A LIST OF THE
FOLLOWING CONTRACTS, AGREEMENTS AND INSTRUMENTS PERTAINING TO THE BUSINESS TO
WHICH SELLER IS A PARTY OR IS BOUND AS OF THE DATE HEREOF (COLLECTIVELY, THE
“MATERIAL CONTRACTS”):


 

(I)                                     ANY CONTRACT INVOLVING MORE THAN
$100,000 OVER THE LIFE OF THE CONTRACT;

 

(II)                                  ANY CONTRACT THAT EXPIRES MORE THAN ONE
(1) YEAR AFTER THE DATE OF THIS AGREEMENT OR THAT MAY BE RENEWED AT THE OPTION
OF ANY PERSON OTHER THAN SELLER SO AS TO EXPIRE MORE THAN ONE (1) YEAR AFTER THE
DATE OF THIS AGREEMENT;

 

(III)                               ANY TRUST INDENTURE, MORTGAGE, PROMISSORY
NOTE, LOAN AGREEMENT OR OTHER CONTRACT FOR BORROWED MONEY (OTHER THAN TRADE
PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS NOT EXCEEDING $100,000
INDIVIDUALLY OR $200,000 IN THE AGGREGATE);

 

(IV)                              ANY CONTRACT FOR CAPITAL EXPENDITURES IN
EXCESS OF $200,000 IN THE AGGREGATE EXCEPT AS SET FORTH ON SCHEDULE 5.1(M);

 

(V)                                 ANY CONTRACT LIMITING THE FREEDOM OF SELLER
TO ENGAGE IN ANY LINE OF BUSINESS OR TO COMPETE WITH ANY OTHER PERSON, OR ANY
CONFIDENTIALITY, SECRECY OR NON-DISCLOSURE CONTRACT OR ANY CONTRACT THAT MAY BE
TERMINABLE AS A RESULT OF SELLER’S STATUS AS A COMPETITOR OF ANY PARTY TO SUCH
CONTRACT;

 

(VI)                              ANY AGREEMENT OF GUARANTEE, SUPPORT,
INDEMNIFICATION, ASSUMPTION OR ENDORSEMENT OF, OR ANY SIMILAR COMMITMENT WITH
RESPECT TO, THE LIABILITIES OF ANY OTHER PERSON OTHER THAN CUSTOMER AGREEMENTS
MADE IN THE ORDINARY COURSE OF THE BUSINESS (“GUARANTEE OBLIGATIONS”);

 

24

--------------------------------------------------------------------------------


 

(VII)                           ANY EMPLOYMENT CONTRACT, ARRANGEMENT OR POLICY
(INCLUDING ANY COLLECTIVE BARGAINING CONTRACT OR UNION AGREEMENT) WHICH MAY NOT
BE IMMEDIATELY TERMINATED WITHOUT NOTIFICATION OR PENALTY (INCLUDING ANY
AUGMENTATION OR ACCELERATION OF BENEFITS);

 

(VIII)                        ANY CONTRACT PROVIDING FOR A JOINT VENTURE,
PARTNERSHIP OR SIMILAR LEGAL RELATIONSHIP WITH ANY OTHER PERSON;

 

(IX)                                ANY CONTRACT GRANTING TO ANY PERSON, ON A
CONDITIONAL BASIS OR OTHERWISE, ANY OWNERSHIP INTEREST IN, OR LICENSE TO
MANUFACTURE OR PREPARE, ANY PRODUCT DEVELOPED, MANUFACTURED OR SOLD BY THE
BUSINESS (EACH, A “PRODUCT”) UTILIZING ANY PROPRIETARY RECIPE OR FORMULATION;

 

(X)                                   ANY SALES AGENCY, DISTRIBUTION OR SIMILAR
AGREEMENTS WITH RESPECT TO PRODUCTS OR FOR THE DISTRIBUTION BY SELLER OF
PRODUCTS OF ANOTHER PARTY INVOLVING CONSIDERATION IN EXCESS OF $100,000;

 

(XI)                                ANY AGREEMENT PROVIDING FOR A REBATE,
DISCOUNT, BONUS OR COMMISSION IN EXCESS OF $100,000 WITH RESPECT TO THE SALE OF
ANY PRODUCT;

 

(XII)                             ANY AGREEMENT REQUIRING SELLER TO ADVANCE OR
LOAN ANY AMOUNT IN EXCESS OF $100,000 TO OR ON BEHALF OF ANY OF ITS DIRECTORS,
EMPLOYEES, SHAREHOLDERS, AFFILIATES OR ASSOCIATES (OR THEIR RESPECTIVE
AFFILIATES OR ASSOCIATES);

 

(XIII)                          ANY AGREEMENT PROVIDING FOR THE ACQUISITION
AFTER JANUARY 1, 2001 BY SELLER (OR ANY PREDECESSOR IN INTEREST) OF ANY REAL
PROPERTY, OPERATING BUSINESS OR THE SHARES OR OTHER EQUITY INTERESTS OF ANY
PERSON FOR CONSIDERATION IN EXCESS OF $100,000;

 

(XIV)                         ANY EMPLOYMENT, SEVERANCE, CONSULTING OR OTHER
AGREEMENT OF ANY NATURE WITH ANY CURRENT OR FORMER SHAREHOLDER, DIRECTOR,
OFFICER OR ANY AFFILIATE THEREOF INVOLVING CONSIDERATION IN EXCESS OF $100,000
PER YEAR INDIVIDUALLY OR $100,000 PER YEAR IN THE AGGREGATE;

 

(XV)                            ANY AGREEMENT RESTRICTING THE ABILITY OF SELLER
TO INCUR INDEBTEDNESS;

 

(XVI)                         ANY AGREEMENT RELATING TO INDEBTEDNESS, INTEREST
RATE SWAP OR HEDGING AGREEMENTS, SALE AND LEASEBACK TRANSACTIONS AND OTHER
SIMILAR FINANCING TRANSACTIONS;

 

(XVII)                      ANY CONTRACT EXISTING BETWEEN SELLER AND ANY
GOVERNMENTAL AUTHORITY;

 

(XVIII)                   ANY AGREEMENT PROVIDING FOR THE PROVISION BY SELLER TO
ANY THIRD PARTY OF ANY CONFIDENTIAL INFORMATION OR RESTRICTING SELLER FROM
PROVIDING SUCH INFORMATION TO THIRD PARTIES;

 

(XIX)                           ANY AGREEMENT RESTRICTING SELLER’S OWNERSHIP,
OPERATION, SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF ANY OF THE PURCHASED
ASSETS;

 

(XX)                              ANY REAL PROPERTY LEASE;

 

25

--------------------------------------------------------------------------------


 

(XXI)                           ANY AGREEMENT PROVIDING FOR PRODUCTION BY SELLER
OF ANY PRODUCT ON AN EXCLUSIVE OR REQUIREMENTS BASIS;

 

(XXII)                        ANY AGREEMENT WITH A CONSULTANT OR SUBCONTRACTOR
INVOLVING PAYMENT OF CONSIDERATION OVER THE TERM OF SUCH AGREEMENT IN EXCESS OF
$100,000; OR

 

(XXIII)                     ANY CONTRACT, AGREEMENT OR INSTRUMENT WITHIN THE
KNOWLEDGE OF SELLER WHICH IS OTHERWISE MATERIAL TO THE CONDUCT OR OPERATION OF
THE BUSINESS.

 


(B)                                 SELLER HAS PERFORMED IN ALL MATERIAL
RESPECTS THE OBLIGATIONS REQUIRED TO BE PERFORMED BY IT UNDER THE MATERIAL
CONTRACTS, AND, TO THE KNOWLEDGE OF SELLER, EACH OF THE MATERIAL CONTRACTS IS
VALID AND BINDING AND IN FULL FORCE AND EFFECT.  TRUE, CORRECT AND COMPLETE
COPIES OF ALL MATERIAL CONTRACTS HAVE BEEN MADE AVAILABLE TO PURCHASER.  SELLER
HAS NOT MADE OR RECEIVED ANY CLAIM OF ANY MATERIAL DEFAULT UNDER ANY MATERIAL
CONTRACT, AND AS OF THE DATE HEREOF, TO THE KNOWLEDGE OF SELLER, THERE IS NO
MATERIAL BREACH OR ANTICIPATED BREACH BY ANY OTHER PARTY TO ANY MATERIAL
CONTRACT.


 

3.11                           Permits.  The Listed Permits are all material
permits, licenses, approvals, franchises, certificates, consents and other
authorizations of any Governmental Authority that are required in order for
Seller to conduct the Business as it is now being conducted.  Each of the Listed
Permits is in full force and effect, except for immaterial failures.  To the
Knowledge of Seller, Seller is not in conflict in any material respect with or
in material default or violation of any Listed Permit.

 

3.12                           Compliance with Laws.  Seller is not in material
conflict with or in material default or violation of any Law applicable to the
Purchased Assets or the Business.

 

3.13                           Litigation.  Except as set forth on
Schedule 3.13, as of the date hereof, there are no material claims, actions,
suits, investigations, arbitrations, inquiries or proceedings pending or, to the
Knowledge of Seller, threatened, against Seller before any Governmental
Authority.

 

3.14                           Books and Records.  All books of account and
other financial books and records of Seller directly relating to the Business
are true, correct and complete in all material respects.

 


3.15                           EMPLOYMENT MATTERS.


 


(A)                                  SCHEDULE 3.15 SETS FORTH A LIST OF ALL
PERSONS WHO WERE EMPLOYED BY SELLER, ON A FULL TIME OR A PART TIME BASIS, AS OF
FEBRUARY 1, 2003, INCLUDING ALL SUCH PERSONS WHO AT SUCH DATE WERE ON MILITARY
LEAVE, DISABILITY LEAVE OR ANY OTHER LEAVE APPROVED BY THE COMPANY OR MANDATED
BY APPLICABLE LAW AND A DESCRIPTION OF ALL COMPENSATION AND BENEFITS PROVIDED BY
SELLER TO EACH SUCH PERSON, WHICH LIST IS TRUE AND COMPLETE IN ALL MATERIAL
RESPECTS.  EXCEPT AS OTHERWISE REQUIRED BY LAW OR AS SET FORTH ON SCHEDULE 3.15,
THE EMPLOYMENT OF ALL SUCH EMPLOYEES IS TERMINABLE BY SELLER AT WILL.


 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 3.15: 
(I) SELLER IS NOT A PARTY TO ANY CONTRACT WITH ANY LABOR ORGANIZATION OR OTHER
BARGAINING REPRESENTATIVE OF ITS EMPLOYEES; (II) THERE IS NO UNFAIR LABOR
PRACTICE CHARGE OR COMPLAINT PENDING OR, TO THE KNOWLEDGE OF SELLER,


 

26

--------------------------------------------------------------------------------


 


THREATENED AGAINST SELLER; (III) SELLER HAS NOT EXPERIENCED ANY LABOR STRIKE,
SLOWDOWN, WORK STOPPAGE OR SIMILAR LABOR CONTROVERSY WITHIN THE PAST THREE (3)
YEARS; (IV) SELLER HAS PAID IN FULL TO ALL OF ITS EMPLOYEES ALL COMPENSATION AND
BENEFITS DUE AND PAYABLE TO SUCH EMPLOYEES; AND (V) SELLER IS IN MATERIAL
COMPLIANCE WITH ALL APPLICABLE LAWS RESPECTING EMPLOYMENT AND EMPLOYMENT
PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT, WAGES AND HOURS AND OCCUPATIONAL
SAFETY AND HEALTH AND SELLER HAS NOT RECEIVED WRITTEN NOTICE OF ANY
INVESTIGATION, CHARGE OR COMPLAINT AGAINST SELLER RELATING TO THE BUSINESS
PENDING BEFORE THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ANY OTHER FEDERAL,
STATE OR LOCAL GOVERNMENT AGENCY OR COURT OR OTHER TRIBUNAL REGARDING AN
UNLAWFUL EMPLOYMENT PRACTICE.


 


(C)                                  SINCE JANUARY 1, 2003, (I) SELLER HAS NOT
EFFECTUATED A “PLANT CLOSING” (AS DEFINED IN THE WARN ACT) AFFECTING ANY SITE OF
EMPLOYMENT OR ONE OR MORE FACILITIES OR OPERATING UNITS WITHIN ANY SITE OF
EMPLOYMENT OR FACILITY; (II) THERE HAS NOT OCCURRED A “MASS LAYOFF” (AS DEFINED
IN THE WARN ACT) AFFECTING ANY SITE OF EMPLOYMENT OR FACILITY OF THE SELLER; AND
(III) SELLER HAS NOT ENGAGED IN LAYOFFS OR EMPLOYMENT TERMINATIONS SUFFICIENT IN
NUMBER TO TRIGGER APPLICATION OF THE WARN ACT OR ANY SIMILAR STATE, LOCAL OR
FOREIGN LAW OR REGULATION.  EXCEPT AS SET FORTH ON SCHEDULE 3.15(C), NO EMPLOYEE
OF SELLER HAS SUFFERED AN “EMPLOYMENT LOSS” (AS DEFINED IN THE WARN ACT) DURING
THE SIX-MONTH PERIOD PRIOR TO THE DATE OF THIS AGREEMENT.


 

3.16                           Employee Benefits.  Schedule 3.16 sets forth a
complete and accurate list as of the date hereof of each employment, consulting,
bonus, deferred compensation, incentive compensation, stock purchase, stock
option, stock appreciation right or other equity-based incentive, severance or
termination pay, change in control, hospitalization or other medical, life,
disability or other insurance, supplemental unemployment benefits, savings,
profit-sharing, pension or retirement plan, program, policy, agreement or
arrangement, and each other employee or fringe benefit plan, program, policy
agreement or arrangement, sponsored, maintained or contributed to or required to
be contributed to by Seller for the benefit of Seller’s employees, whether
formal or informal and whether legally binding or not (each, a “Plan;”
collectively, the “Plans”).  No event has occurred in connection with any Plan
that has, will or may result in any fine, penalty, assessment or other liability
for which any transferee of assets of Seller may be responsible, whether by
operation of Law or by contract.  The transactions contemplated by this
Agreement, will not, either alone or in combination with any other event or
events, cause Kerr or Purchaser to incur any liabilities with respect to any
Plan, including (a) any liability under Section 4980B of the Code or (b) any
liability with respect to any employee of Seller that was incurred or arose on
or prior to the Closing Date.

 

3.17                           No Finder.  Seller has not incurred any liability
to any broker, finder, investment banker or any other Person for any brokerage,
finder’s or other fee or commission in connection with this Agreement or the
Acquisition.

 


3.18                           ENVIRONMENTAL MATTERS. 
(A)                                            EXCEPT AS SET FORTH ON
SCHEDULE 3.18, (I) THE BUSINESS IS IN MATERIAL COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, WHICH COMPLIANCE INCLUDES, BUT IS NOT LIMITED TO, THE
POSSESSION BY SELLER AND ITS SUBSIDIARIES OF ALL PERMITS AND OTHER GOVERNMENTAL
AUTHORIZATIONS REQUIRED UNDER ENVIRONMENTAL LAWS FOR THE BUSINESS, AND
COMPLIANCE WITH THE TERMS AND CONDITIONS THEREOF; (II) NEITHER SELLER NOR ANY OF
ITS SUBSIDIARIES HAS RECEIVED ANY WRITTEN OR, TO THE KNOWLEDGE OF SELLER, ORAL
COMMUNICATION, WHETHER FROM A

 

27

--------------------------------------------------------------------------------


 


GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON, THAT ALLEGES THAT THE BUSINESS IS
NOT IN COMPLIANCE WITH ANY ENVIRONMENTAL LAWS, AND, TO THE KNOWLEDGE OF SELLER,
THERE ARE NO CIRCUMSTANCES THAT WOULD BE REASONABLY EXPECTED TO PREVENT OR
INTERFERE WITH SUCH COMPLIANCE IN THE FUTURE.  FOR PURPOSES OF THIS
SECTION 3.18, “KNOWLEDGE OF SELLER” INCLUDES THE ACTUAL KNOWLEDGE OF EACH PLANT
MANAGER AND ENVIRONMENTAL MANAGER FOR EACH FACILITY OR PROPERTY IN THE BUSINESS
NAMED IN SCHEDULE 3.18.


 

(b)                                 Except as set forth on Schedule 3.18, there
is no Environmental Claim pending or, to the Knowledge of Seller, threatened
against Seller and any of its Subsidiaries relating to the Business or, to the
Knowledge of Seller, against any Person whose liability for any Environmental
Claim relating to the Business Seller or any of its Subsidiaries has retained or
assumed either contractually or by operation of law.

 

(c)                                  Except as set forth on Schedule 3.18, to
the Knowledge of Seller, there has been no release, emission, discharge,
presence or disposal of any Material of Environmental Concern, and there are no
actions, activities, circumstances, conditions, events or incidents that present
a material threat of release, emission, discharge, presence or disposal of any
Material of Environmental Concern, that would reasonably be expected to form the
basis of any material Environmental Claim against Seller or any Subsidiary
relating to the Business, or, to the Knowledge of Seller, against any Person
whose liability for any Environmental Claim relating to the Business Seller or
any of its Subsidiaries has retained or assumed either contractually or by
operation of law.

 

(d)                                 Except as set forth on Schedule 3.18:  (i)
neither Seller nor any Subsidiary is the subject, either directly or indirectly,
of any Environmental Claim with respect to any on-site or off-site locations
where Seller or any Subsidiary has stored, disposed or arranged for the disposal
of Materials of Environmental Concern for, from or with respect to the Business,
(ii) there are no underground storage tanks located on property owned or
controlled by Seller or any Subsidiary for the Business, and, to the Knowledge
of Seller, there are no underground storage tanks located on property otherwise
used for the Business, (iii) there is no damaged asbestos contained in or
forming part of any building, building component, structure or office space
owned, leased or otherwise used for the Business, (iv) to the Knowledge of the
Seller, there is no other asbestos contained in or forming part of any building,
building component, structure or office space owned, leased or otherwise used
for the Business, and (v) to the Knowledge of Seller, no polychlorinated
biphenyls (PCBs) or PCB-containing items are used or stored at any property
owned, used or leased for the Business.

 

(e)                                  Except as set forth on Schedule 3.18,
Seller has provided to Purchaser all written assessments, reports, data, results
of investigations or audits and similar documents that are in the possession of
or reasonably available to Seller or any Subsidiary regarding the environmental
condition of the property owned, used or leased for the Business, or the
compliance (or noncompliance) by Seller or any Subsidiary with any Environmental
Laws relating to the Business.

 

(f)                                    Except as set forth in Section 5.10 or on
Schedule 3.18, Seller is not required by virtue of the transactions set forth
herein and contemplated hereby, or as a condition to the effectiveness of any
transactions contemplated hereby, (i) to perform a site assessment for

 

28

--------------------------------------------------------------------------------


 


MATERIALS OF ENVIRONMENTAL CONCERN, (II) TO REMOVE OR REMEDIATE MATERIALS OF
ENVIRONMENTAL CONCERN, (III) TO GIVE NOTICE TO OR RECEIVE APPROVAL FROM ANY
GOVERNMENTAL AUTHORITY, OR (IV) TO RECORD OR DELIVER TO ANY PERSON OR ENTITY ANY
DISCLOSURE DOCUMENT OR STATEMENT PERTAINING TO ENVIRONMENTAL MATTERS.


 


(G)                                 WITH RESPECT TO THE MATTERS DISCLOSED IN THE
REPORTS LISTED IN SCHEDULE 3.18(G) HERETO, THERE IS NO INDIVIDUAL ITEM OR SERIES
OF RELATED ITEMS THAT WOULD REASONABLY BE EXPECTED TO CAUSE LOSSES GREATER THAN
$200,000, OR THAT, TAKEN IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 

3.19                           Taxes and Tax Returns.  Except as set forth on
Schedule 3.19:

 


(A)                                  SELLER HAS TIMELY FILED OR WILL HAVE TIMELY
FILED ON ITS BEHALF (TAKING INTO ACCOUNT EXTENSIONS TO FILE) THOSE TAX RETURNS
WHICH ARE CURRENTLY DUE OR, IF NOT YET DUE, WILL TIMELY FILE, OR WILL HAVE
TIMELY FILED ON ITS BEHALF (TAKING INTO ACCOUNT EXTENSIONS TO FILE) ALL TAX
RETURNS REQUIRED TO BE FILED BY IT OR ON ITS BEHALF FOR ALL TAXABLE PERIODS
ENDING ON OR BEFORE THE CLOSING DATE, AND ALL SUCH TAX RETURNS ARE, OR WILL BE
WHEN FILED, TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS;


 


(B)                                 SELLER HAS PAID, OR HAD PAID ON ITS BEHALF,
TO THE APPROPRIATE GOVERNMENTAL AUTHORITY, OR, IF PAYMENT IS NOT YET DUE, WILL
PAY, OR WILL HAVE PAID, TO THE APPROPRIATE GOVERNMENTAL AUTHORITY, ALL TAXES DUE
AND PAYABLE FOR ALL TAXABLE PERIODS BEGINNING ON OR BEFORE THE CLOSING DATE;


 


(C)                                  EXCEPT IN THE CASE OF A LIEN FOR AD VALOREM
PROPERTY TAXES OR INCOME TAXES NOT YET DUE AND PAYABLE OR OTHERWISE DISCLOSED ON
SCHEDULE 3.19, THERE IS NO UNPAID TAX WHICH CONSTITUTES A LIEN UPON ANY OF THE
PURCHASED ASSETS;


 


(D)                                 SELLER IS NOT A PARTY TO ANY TAX ALLOCATION
OR TAX SHARING AGREEMENT OR HAS ANY LIABILITY OR OBLIGATION TO ANY PERSON AS A
RESULT OF, OR PURSUANT TO, ANY SUCH ALLOCATION OR AGREEMENT, EXCEPT AS SET FORTH
IN THE NOTES TO THE AUDITED FINANCIALS; AND


 


(E)                                  SELLER IS NOT A PERSON OTHER THAN A “UNITED
STATES PERSON” WITHIN THE MEANING OF THE CODE.


 


3.20                           CUSTOMERS AND SUPPLIERS.


 


(A)                                  SCHEDULE 3.20 LISTS THE TEN CUSTOMERS OF
SELLER WHO, DURING THE PERIOD DECEMBER 1, 2001 TO NOVEMBER 30, 2002, PURCHASED
THE LARGEST AMOUNT OF PRODUCTS FROM SELLER, BASED ON NET SALES.  SINCE
DECEMBER 1, 2002, EXCEPT AS SET FORTH ON SCHEDULE 3.20, THERE HAS NOT BEEN ANY
MATERIAL ADVERSE CHANGE IN THE BUSINESS RELATIONSHIP OF SELLER WITH ANY SUCH
CUSTOMER OR CUSTOMERS.  EXCEPT AS SET FORTH ON SCHEDULE 3.20, NO SUCH CUSTOMER
HAS MATERIALLY REDUCED ITS PURCHASES SINCE DECEMBER 1, 2002, OR, TO THE
KNOWLEDGE OF SELLER OR TO THE ACTUAL KNOWLEDGE OF THE SALESPERSON RESPONSIBLE
FOR THE ACCOUNT OF SUCH CUSTOMER, HAS ADVISED SELLER THAT IT IS (I) TERMINATING,
CONSIDERING TERMINATING, OR PLANNING TO TERMINATE ITS BUSINESS RELATIONSHIP WITH
SELLER, OR (II) CONSIDERING REDUCING OR PLANNING TO REDUCE (OTHER THAN ORAL
STATEMENTS MADE IN THE

 

29

--------------------------------------------------------------------------------


 


ORDINARY COURSE OF BUSINESS IN CONNECTION WITH CONTRACT RENEWAL NEGOTIATIONS)
ITS FUTURE PURCHASES FROM SELLER BY 10% OR MORE.


 


(B)                                 SINCE DECEMBER 1, 2002, NO PERSON WHO
SUPPLIES RESIN TO SELLER HAS REDUCED THE SUPPLY OF RESIN AVAILABLE TO SELLER OR,
TO THE KNOWLEDGE OF SELLER OR TO THE ACTUAL KNOWLEDGE OF THE PURCHASER
RESPONSIBLE FOR THE ACCOUNT OF SUCH SUPPLIER, ADVISED SELLER THAT IT IS (I)
TERMINATING OR INTENDS TO TERMINATE ITS BUSINESS RELATIONSHIP WITH SELLER OR
(II) REDUCING OR INTENDS TO REDUCE THE SUPPLY OF RESIN AVAILABLE TO SELLER BY
10% OR MORE.  SELLER CURRENTLY MAINTAINS SUFFICIENT RESIN INVENTORY TO CONDUCT
THE BUSINESS AS IT IS CONDUCTED.  SELLER HAS ACCESS TO SUFFICIENT AMOUNTS OF
RESIN SUPPLY, PURCHASABLE AT THEN PREVAILING MARKET PRICES, NECESSARY TO CONDUCT
THE BUSINESS AS IT IS CONDUCTED.


 

3.21                           Inventory.  The inventory reflected in the Latest
Balance Sheet is good and merchantable material, of a quality and quantity
saleable in the ordinary course of Business consistent with Seller’s past
practice and was acquired by Seller in the ordinary course of business of the
Business consistent with Seller’s past practice and is carried on the books and
records of Seller in accordance with GAAP.

 

3.22                           Insurance.  Set forth in Schedule 3.22 is a
complete and accurate list as of the date hereof of all insurance policies
carried by Seller (as a party, named insured or otherwise the beneficiary of
coverage).  All such insurance policies are in full force and effect and shall
remain in full force and effect through the Closing Date.  Such policies are
sufficient for compliance with all requirements of Law and of all agreements to
which Seller is a party, are valid, outstanding and enforceable policies, insure
against risks of the kind customarily insured against and in amounts customarily
carried by companies similarly situated and by companies engaged in similar
businesses and owning similar properties.  Neither Seller nor, to the Knowledge
of Seller, any other insured party to any insurance policy, is in breach or
default (including any breach or default with respect to the payment of premiums
or the giving of notices) and no event has occurred that, with notice or lapse
of time or both, would constitute such a breach or default or permit termination
or modification of any such policy.  The Seller has not been denied coverage
since January 1, 2000.  Seller does not currently owe any deficiency amounts or
Taxes for industrial insurance obligations arising under applicable state law.

 

3.23                           Affiliate Transactions.  Schedule 3.23 lists all
agreements and arrangements and contains a summary of all transactions since
January 1, 2000 and all currently proposed agreements, arrangements and
transactions related to the Business and that are between Seller, on the one
hand, and any current or former director, officer, shareholder or other
Affiliate or Associate of Seller, or any of their respective Affiliates or
Associates, or any entity in which any such Person has a direct or indirect
material interest, on the other hand.  All Indebtedness that is related to the
Business and that is owed by any of the current or former officers, directors,
shareholders or other Affiliate or Associate of Seller, or any of their
respective Affiliates or Associates, are reflected in the Latest Balance Sheet.

 

3.24                           Questionable Payments.  Neither Seller nor any
employee, officer, director, Affiliate or Associate of Seller or other Person
acting on behalf of Seller, has (a) used any corporate or company funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payments to


 


30

--------------------------------------------------------------------------------



 

government officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books or records of any of such
corporations; (e) made any bribe, payoff, kickback or other unlawful payment; or
(f) made any material favor or gift which is not, in good faith, believed by
Seller to be fully deductible by Seller or Seller’s consolidated group for any
income tax purposes and which was, in fact, so deducted.

 

3.25                           Products Liability.  Except as set forth on
Schedule 3.13, there are no material claims presently pending or, to the
Knowledge of Seller, threatened against Seller that are (a) for products
liability on account of any express or implied warranty, law, regulation or
other theory or (b) for personal injury.

 

3.26                           No Powers of Attorney.  Seller has not granted
any general or special powers of attorney or any other authorizations of third
parties to act as agents for Seller except for powers of attorney granted in
connection with Seller’s Taxes and Tax Returns.

 

3.27                           Full Disclosure.  No representation or warranty
by Seller in this Agreement or statement in any Schedule contains any untrue
statements of a material fact or omits to state any material fact necessary, in
order to make the statements made herein or therein, in light of the
circumstances under which they were made, not misleading.

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF KERR AND PURCHASER


 

As an inducement to Seller to enter into this Agreement and to consummate the
Acquisition, each of Kerr and Purchaser jointly and severally represents and
warrants to Seller as follows:

 

4.1                                 Organization and Qualification.  Each of
Kerr and Purchaser is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Delaware.  Each of Kerr and
Purchaser is duly qualified or licensed to do business, and is in good standing,
in each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification or
licensing necessary, except for failures to be so qualified or licensed and in
good standing that do not have a material adverse effect on the ability of Kerr
and Purchaser to consummate the transactions contemplated hereby.

 

4.2                                 Authority Relative to this Agreement.  Each
of Kerr and Purchaser has all necessary corporate or limited liability company
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and to consummate the Acquisition.  The execution and delivery of this
Agreement and the other Transaction Documents to which it is a party by each of
Kerr and Purchaser and the consummation by Purchaser of the Acquisition have
been duly and validly authorized by all necessary corporate action on the part
of each of Kerr and Purchaser, and no other corporate proceedings on the part of
Kerr or Purchaser are necessary to authorize this Agreement or to consummate the
Acquisition.  This Agreement and the other Transaction Documents to which it is
a party have been or will be duly executed and delivered by each of Kerr and
Purchaser and, assuming the due authorization, execution and delivery by Seller,
each such agreement

 


31

--------------------------------------------------------------------------------



 

constitutes a legal, valid and binding obligation of each of Kerr and Purchaser,
enforceable against each of Kerr and Purchaser in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
fraudulent conveyance, reorganization or other similar Law affecting the
enforceability of creditors’ rights generally and to the effect of general
principles of equity which may limit the availability of remedies (whether in a
proceeding at law or in equity).

 

4.3                                 No Conflict.  The execution and delivery of
this Agreement by each of Kerr and Purchaser do not, and the performance by each
of Kerr and Purchaser of its obligations hereunder and the consummation of the
Acquisition will not:  (a) conflict with or violate any provision of the
certificate of incorporation or by-laws of Kerr or the certificate of formation
or limited liability company operating agreement of Purchaser; (b) to the
knowledge of Kerr and Purchaser, assuming that all filings and notifications
described in Section 4.4 have been made, conflict with or violate any Law or
order applicable to Kerr or Purchaser or by which Kerr or Purchaser or any of
their assets or properties is bound or affected; or (c) to the knowledge of Kerr
and Purchaser, result in any material breach of or constitute a material default
under, or require notice or consent under, any mortgage, indenture, deed of
trust, lease, contract, agreement, license or other instrument to which Kerr or
Purchaser is a party or by which Kerr’s or Purchaser’s assets or properties are
bound, or result in the creation of a material Lien on any asset or property of
Kerr or Purchaser, except in the case of clauses (b) and (c), for any conflict,
violation, breach or default that would not reasonably be expected to have a
material adverse effect on the ability of Kerr or Purchaser to consummate the
transactions contemplated hereby.

 

4.4                                 Required Filings and Consents.  The
execution and delivery of this Agreement by each of Kerr and Purchaser do not,
and the performance by Kerr or Purchaser of its obligations hereunder and the
consummation of the Acquisition will not, require any consent, approval,
authorization or permit of, or filing by Kerr or Purchaser with or notification
by Kerr or Purchaser to, any Governmental Authority, except for:  (a) the filing
of a Notification and Report Form pursuant to the HSR Act and the expiration or
earlier termination of the applicable waiting period thereunder with respect to
the Acquisition and (b) such consents, approvals, authorizations, permits and
filings the failure of which to obtain would not reasonably be expected to have
a material adverse effect on the ability of Kerr or Purchaser to consummate the
transactions contemplated hereby.

 

4.5                                 No Finder.  Other than an aggregate fee of
$1,687,500 payable to Fremont Partners, L.L.C. and Fremont Partners III, L.L.C.,
which fee shall be the sole responsibility of Kerr and/or Purchaser, neither
Kerr nor Purchaser has agreed to pay to any broker, finder, investment banker or
any other Person a brokerage, finder’s or other fee or commission in connection
with this Agreement or the Acquisition.

 

4.6                                 No Litigation.  There is no claim, action,
suit or proceeding pending or, to the knowledge of Kerr and Purchaser,
threatened, before any Governmental Authority that prohibits or restricts, or
seeks to prohibit or restrict, the consummation of the Acquisition.

 

4.7                                 Commitment Letters.  Kerr has provided to
Seller a true and complete copy of the commitment letter received by Kerr from
Wells Fargo Bank.

 


32

--------------------------------------------------------------------------------



 


ARTICLE V
ADDITIONAL COVENANTS


 

5.1                                 Conduct of Business.  From the date hereof
through the Closing Date, except as contemplated by this Agreement or described
on Schedule 5.1, Seller agrees to conduct Seller’s operations in the ordinary
course, consistent with past practice, and agrees to:

 


(A)                                  USE ITS COMMERCIALLY REASONABLE EFFORTS TO
(I) PRESERVE FOR THE BENEFIT OF PURCHASER THE GOODWILL AND THE EXISTING
RELATIONSHIPS OF SELLER WITH ITS CUSTOMERS, SUPPLIERS AND OTHERS WITH WHOM
SELLER DEALS; (II) RETAIN THE SERVICES OF ITS KEY EMPLOYEES; (III) PERFORM ITS
OBLIGATIONS UNDER THE MATERIAL CONTRACTS; (IV) MAINTAIN, KEEP AND PRESERVE THE
BUSINESS AND THE PURCHASED ASSETS IN THE SAME CONDITION AS THE DATE HEREOF,
EXCEPT THAT IN THE CASE OF ANY PURCHASED ASSETS CONSTITUTING TANGIBLE PERSONAL
PROPERTY, ORDINARY WEAR AND TEAR AND CASUALTY IS PERMITTED; (V) PRESERVE INTACT
THE BUSINESS AND ITS ORGANIZATION; (VI) MAINTAIN BOOKS AND RECORDS IN ACCORDANCE
WITH PAST PRACTICE; AND (VII) MAINTAIN IN EFFECT THE INSURANCE COVERAGE PROVIDED
UNDER THE POLICIES SET FORTH IN SCHEDULE 3.22;


 


(B)                                 NOT WAIVE, RELEASE OR CANCEL ANY MATERIAL
CLAIMS AGAINST THIRD PARTIES OR MATERIAL DEBTS OWING TO SELLER, OTHER THAN
CUSTOMER BILLING REDUCTIONS AND WRITE-DOWNS MADE IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE AND OTHER THAN IN RESPECT OF CLAIMS OR
DEBTS THAT WOULD BE EXCLUDED ASSETS;


 


(C)                                  NOT (I) GRANT ANY GENERAL INCREASE IN THE
COMPENSATION OF OFFICERS OR EMPLOYEES, EXCEPT IN ACCORDANCE WITH PRE-EXISTING
CONTRACTS OR CONSISTENT WITH PAST PRACTICE; (II) ENTER INTO ANY CONTRACT WITH
ANY EMPLOYEE, OFFICER, DIRECTOR, AFFILIATE OR ASSOCIATE OF SELLER OR ANY
AFFILIATE OR ASSOCIATE OF ANY SUCH PERSON, PROVIDED, HOWEVER, THAT THIS SHALL
NOT PREVENT SELLER FROM HIRING EMPLOYEES ON AN AT-WILL BASIS TO FILL AN OPENING
VACATED BY A DEPARTING OR TRANSFERRING EMPLOYEE IN THE ORDINARY COURSE OF
BUSINESS, PROVIDED THAT THE COMPENSATION BEING OFFERED TO THE INDIVIDUAL IS
CONSISTENT WITH OTHER PERSONNEL IN THE SAME OR A SIMILAR POSITION; (III) ENTER
INTO ANY COLLECTIVE BARGAINING AGREEMENT OR SIMILAR CONTRACT; (IV) ENTER INTO
ANY AGREEMENT THAT REQUIRES SELLER TO PAY ANY SEVERANCE OR TERMINATION PAY (OR
THAT REQUIRES THAT THE SELLER PROVIDE A CERTAIN PERIOD OF NOTICE TO AN EMPLOYEE
IN ADVANCE OF THE EFFECTIVE DATE OF TERMINATION OR PAY IN LIEU OF SUCH ADVANCE
NOTICE) TO ANY EMPLOYEE, DIRECTOR, OFFICER OR CONSULTANT OF SELLER, PROVIDED
THAT THIS SHALL NOT SERVE TO PROHIBIT SELLER FROM PAYING ANY SEVERANCE OR
TERMINATION PAY (OR PAY IN LIEU OF ADVANCE NOTICE) WHICH SELLER WAS OBLIGATED TO
PAY PURSUANT TO ANY AGREEMENT, POLICY OR PRACTICE ENTERED INTO PRIOR TO THE
EXECUTION OF THIS AGREEMENT, EVEN IF THE EVENT TRIGGERING THE ACTUAL OBLIGATION
TO PAY SUCH AMOUNTS OCCURS AFTER THE EXECUTION OF THIS AGREEMENT; (V) ADOPT OR
MATERIALLY AMEND ANY EMPLOYEE OR FRINGE BENEFIT PLANS, AGREEMENTS OR
ARRANGEMENTS, EXCEPT AS REQUIRED PURSUANT TO APPLICABLE LAW; OR (VI) ENGAGE IN
ANY WORK FORCE REDUCTION OR RESTRUCTURING RESULTING IN EMPLOYEE LAYOFFS
TRIGGERING THE NOTIFICATION REQUIREMENTS UNDER THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT OR SIMILAR APPLICABLE STATE OR MUNICIPAL STATUTE OR
ORDINANCE;


 


(D)                                 NOT MAKE ANY CHANGE IN ANY ACCOUNTING
PRINCIPLE, METHOD, ESTIMATE OR PRACTICE, EXCEPT FOR ANY SUCH CHANGE REQUIRED BY
REASON OF A CONCURRENT CHANGE IN GAAP;


 


33

--------------------------------------------------------------------------------



 


(E)                                  NOT (I) ENTER INTO ANY CONTRACT, AGREEMENT,
COMMITMENT OR BINDING UNDERSTANDING OR ARRANGEMENT REQUIRING PERFORMANCE DURING
OR FOLLOWING A PERIOD IN EXCESS OF ONE YEAR OR OUTSIDE OF THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE; OR (II) WITHOUT PRIOR CONSULTATION WITH
PURCHASER, RENEW, FAIL TO RENEW, OR PERMIT OR NOT PERMIT TO BE AUTOMATICALLY
RENEWED ANY MATERIAL AGREEMENT, INCLUDING ANY MATERIAL CUSTOMER, SUPPLIER,
DISTRIBUTOR, LICENSING, EMPLOYMENT OR OTHER MATERIAL CONTRACTS, TO WHICH SELLER
IS A PARTY (OTHER THAN AMENDMENTS OR TERMINATIONS OF AGREEMENTS PURSUANT TO OR
CONTEMPLATED BY THIS AGREEMENT);


 


(F)                                    NOT (I) CANCEL, MATERIALLY MODIFY OR
MATERIALLY AMEND ANY REAL PROPERTY LEASE OR MATERIAL CONTRACT; (II) CONTRACT FOR
OR INCUR ANY EXPENSE IN CONNECTION WITH OPENING ANY ADDITIONAL BUSINESS
FACILITY; (III) CANCEL ANY OF THE LISTED PERMITS OR ALLOW ANY LISTED PERMIT TO
EXPIRE OR NOT BE RENEWED; (IV) REVALUE ANY OF ITS MATERIAL ASSETS OR ANY
MATERIAL AMOUNT OF ITS PROPERTIES, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE; OR (V) SELL OR DISPOSE OF ANY OF THE PURCHASED
ASSETS (EXCEPT FOR THE SALE OF INVENTORY AND THE DISPOSITION OF DAMAGED OR
DEFECTIVE INVENTORY, EQUIPMENT OR OTHER MATERIAL IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE), OR PERMIT THE CREATION OF ANY LIEN,
EXCEPT FOR PERMITTED LIENS;


 


(G)                                 NOT ENTER INTO OR AMEND ANY AGREEMENTS
PURSUANT TO WHICH ANY OTHER PARTY IS GRANTED EXCLUSIVE MARKETING, MANUFACTURING
OR OTHER EXCLUSIVE RIGHTS OF ANY TYPE OR SCOPE WITH RESPECT TO ANY OF ITS
PRODUCTS OR PROPRIETARY TECHNOLOGY, OTHER THAN EXCLUSIVE RIGHTS OF SELLER’S
CUSTOMERS IN MOLDS, TOOLING AND OTHER DESIGN MATERIALS OF SUCH CUSTOMERS;


 


(H)                                 NOT AMEND THE CERTIFICATE OF INCORPORATION,
BYLAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS OF SELLER;


 


(I)                                     NOT MERGE OR CONSOLIDATE WITH ANY OTHER
PERSON OR ACQUIRE A MATERIAL AMOUNT OF ASSETS OR EQUITY OR DEBT SECURITIES FROM
ANY OTHER PERSON, EXCEPT FOR PURCHASES OF SUPPLIES AND CAPITAL EXPENDITURES IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OR OTHERWISE IN
ACCORDANCE WITH SELLER’S PROJECTIONS;


 


(J)                                     NOT COMMENCE A LAWSUIT, CLAIM, ACTION,
ARBITRATION OR OTHER ADMINISTRATIVE OR JUDICIAL PROCEEDING OTHER THAN (I) FOR
THE ROUTINE COLLECTION OF BILLS, (II) IN SUCH CASES WHERE SELLER IN GOOD FAITH
DETERMINES THAT FAILURE TO COMMENCE SUIT WOULD RESULT IN A MATERIAL IMPAIRMENT
OF A VALUABLE ASPECT OF SELLER’S BUSINESS, PROVIDED SELLER CONSULTS WITH
PURCHASER PRIOR TO FILING SUCH SUIT, OR (III) FOR A BREACH OF THIS AGREEMENT;


 


(K)                                  NOT (I) PAY, DISCHARGE, OR SATISFY ANY
MATERIAL CLAIM, LIABILITIES OR OBLIGATIONS (ABSOLUTE, ACCRUED, ASSERTED OR
UNASSERTED, CONTINGENT OR OTHERWISE), OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE; OR (II) FAIL TO PAY OR OTHERWISE SATISFY
(EXCEPT IF BEING CONTESTED IN GOOD FAITH) ANY MATERIAL ACCOUNTS PAYABLE,
LIABILITIES OR OBLIGATIONS WHEN DUE AND PAYABLE;


 


(L)                                     NOT TAKE OR FAIL TO TAKE ANY ACTION THAT
WOULD CAUSE ANY OF THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN
THIS AGREEMENT TO BE UNTRUE IN ANY MATERIAL RESPECT AS OF THE CLOSING DATE
(DISREGARDING FOR THESE PURPOSES ANY MATERIALITY OR MATERIAL ADVERSE EFFECT
QUALIFIER CONTAINED THEREIN);


 


34

--------------------------------------------------------------------------------



 


(M)                               NOT MAKE ANY CAPITAL EXPENDITURE EXCEEDING
$200,000 INDIVIDUALLY OR IN THE AGGREGATE OTHER THAN THOSE SET FORTH ON
SCHEDULE 5.1(M) WITHOUT THE PRIOR WRITTEN CONSENT OF KERR;


 


(N)                                 NOT PERFORM OR TAKE, OR FAIL TO PERFORM OR
TAKE, ANY ACTION THAT HAS OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT; OR


 


(O)                                 NOT AGREE OR COMMIT TO DO ANY OF THE
FOREGOING PROVIDED IN SUBSECTIONS (B) THROUGH (N).


 

Notwithstanding any of the foregoing, nothing herein shall be construed to
prohibit or restrict any activities or transactions undertaken with respect to
any of the Excluded Assets, the Retained Liabilities, or the business of Seller
other than the Business, so long as, in each case, such activities or
transactions will not have a negative effect on the Purchased Assets or the
Business.

 


5.2                                 INTENTIONALLY OMITTED.


 

5.3                                 Consents, Filings and Authorizations;
Efforts to Consummate.  As promptly as practicable after the date hereof,
Purchaser and Seller shall make all filings and submissions under such Laws as
are applicable to them or to their respective Affiliates, including the filing
of a Notification and Report Form pursuant to the HSR Act and the filing of
notices required by ISRA, and as may be required for the consummation of the
Acquisition in accordance with the terms of this Agreement.  Purchaser and
Seller shall consult with each other prior to any such filing, and neither
Seller nor Purchaser shall make any such filing or submission to which the other
of them reasonably objects in writing.  All such filings shall comply in form
and content in all material respects with applicable Laws.  Subject to the terms
and conditions herein, each of Seller and Purchaser, without payment or further
consideration, shall use its commercially reasonable efforts to take or cause to
be taken all actions and to do or cause to be done all things necessary, proper
or advisable:  (a) to cause the conditions to the obligations of the other Party
to consummate the Acquisition to be satisfied as soon as reasonably practicable
(including, in the case of Seller, the removal of all Liens on the Purchased
Assets other than Permitted Liens) and (b) under applicable Laws, permits and
orders, to consummate and make effective the Acquisition as soon as reasonably
practicable, including obtaining all consents required in connection with such
Party’s consummation of the Acquisition.  Seller and Parent (but only to the
extent that Parent shall make available its Representatives who are
substantially involved in the Business) shall provide Kerr and Purchaser with
reasonable assistance to obtain the debt financing needed by Purchaser for the
consummation of the transactions contemplated by this Agreement, subject to
reimbursement by Kerr and Purchaser for any reasonable documented out-of-pocket
expenses incurred by Seller or Parent in connection with the providing of such
assistance.  Such assistance shall include, to the extent it is commercially
reasonable for Seller and Parent to do so, making appropriate Representative of
Parent and Seller available to participate in informational meetings, assisting
with the preparation of an information package in connection with such
financing, including the syndication of any loans to be funded in connection
with the transactions contemplated by this Agreement, cooperating with respect
to matters relating to bank collateral to take effect as of the Closing in
connection with such financing (including the pledge of the Purchased Assets by
Purchaser and the obtaining of

 


35

--------------------------------------------------------------------------------



 

authorizations, consents and approvals required under any Real Property Lease in
order to subject the leasehold interest represented thereby to Liens in favor of
any lenders providing such financing), using its commercially reasonable efforts
to obtain customary “comfort” letters and legal opinions and executing and
delivering such documents, certificates, agreements and other writings as shall
take effect as of the Closing and as are reasonably requested in connection
therewith.  Without limiting the generality of the foregoing, Purchaser shall
use its commercially reasonable efforts to obtain such debt financing.  Nothing
herein shall require any Party to take any action that would reasonably be
expected to have a material adverse effect on such Party.

 

5.4                                 Notices of Certain Events.  Prior to the
Closing Date, each of Seller and Purchaser shall promptly notify the other of:

 


(A)                                  ANY NOTICE OR OTHER COMMUNICATION FROM ANY
PERSON ALLEGING THAT THE CONSENT OF SUCH PERSON IS OR MAY BE REQUIRED IN
CONNECTION WITH THE ACQUISITION;


 


(B)                                 ANY MATERIAL NOTICE OR OTHER MATERIAL ORAL
OR WRITTEN COMMUNICATION FROM ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE
ACQUISITION;


 


(C)                                  ANY CHANGE THAT HAS A MATERIAL ADVERSE
EFFECT, OR COULD DELAY OR IMPEDE THE ABILITY OF EITHER SELLER OR PURCHASER TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND TO CONSUMMATE THE ACQUISITION;


 


(D)                                 THE OCCURRENCE OR NON-OCCURRENCE OF ANY
EVENT THE OCCURRENCE OR NON-OCCURRENCE OF WHICH WOULD CAUSE ANY REPRESENTATION
OR WARRANTY CONTAINED IN THIS AGREEMENT TO BE UNTRUE OR INACCURATE IN ANY
MATERIAL RESPECT AT OR PRIOR TO THE CLOSING DATE; AND


 


(E)                                  ANY MATERIAL FAILURE OF ANY PARTY TO COMPLY
WITH OR SATISFY ANY COVENANT, CONDITION OR AGREEMENT TO BE COMPLIED WITH OR
SATISFIED HEREUNDER.


 

5.5                                 Public Announcements.  From and after the
date of this Agreement until the Closing Date, Kerr and Purchaser, on the one
hand, and Seller, on the other hand, agree not to make any public announcement
or other disclosure concerning this Agreement or the transactions contemplated
herein without obtaining the prior consent of the other Party as to form,
content and timing (such consent not to be unreasonably withheld); provided,
however, that the foregoing shall not restrict (a) any Party (or Parent) from
making any public announcement or disclosure as may be required by applicable
Law (including the rules of any stock exchange or other self-regulated body) on
advice of a nationally recognized securities law firm that such Party is
reasonably obliged to make public announcements or disclosure or (b) Seller from
informing its employees and agents about this Agreement and the transactions
contemplated hereby, provided that Kerr and Purchaser shall be permitted
reasonable opportunity to comment upon the initial proposed communication to
Seller’s employees and agents before release.

 


5.6                                 ACCESS TO INFORMATION; CONFIDENTIALITY.


 


(A)                                  FROM AND AFTER THE DATE OF THIS AGREEMENT
UNTIL THE CLOSING DATE, UPON REASONABLE NOTICE AND SUBJECT TO APPLICABLE LAW
RELATING TO THE EXCHANGE OF INFORMATION AND TO


 


36

--------------------------------------------------------------------------------



 


CONFIDENTIALITY OBLIGATIONS OF SELLER ENTERED INTO PRIOR TO THE DATE HEREOF,
SELLER SHALL AFFORD TO PURCHASER’S REPRESENTATIVES ACCESS DURING NORMAL BUSINESS
HOURS TO THE EMPLOYEES OF SELLER AND TO SUCH PROPERTIES, BOOKS, COMPUTER
SYSTEMS, RECORDS, CONTRACTS, COMMITMENTS AND OTHER INFORMATION OF SELLER
RELATING TO THE BUSINESS AS PURCHASER MAY REASONABLY REQUEST, BUT EXCLUDING
BOOKS, COMPUTER SYSTEMS, RECORDS, CONTRACTS, COMMITMENTS AND INFORMATION
PRIMARILY RELATED TO THE SALE OF THE BUSINESS, THE EXCLUDED ASSETS OR THE
RETAINED LIABILITIES.  IN THE EVENT THAT PURCHASER’S DUE DILIGENCE REVEALS ANY
CONDITION OF THE REAL PROPERTY OR THE PREMISES DEMISED UNDER THE REAL PROPERTY
LEASES THAT IN PURCHASER’S JUDGMENT REQUIRES DISCLOSURE TO ANY GOVERNMENTAL
AUTHORITY, PURCHASER SHALL IMMEDIATELY NOTIFY SELLER THEREOF.  IN SUCH EVENT,
SELLER, AND NOT PURCHASER OR ANY PERSON ACTING ON PURCHASER’S BEHALF, SHALL MAKE
SUCH DISCLOSURES TO THE EXTENT SELLER REASONABLY DEEMS APPROPRIATE. 
NOTWITHSTANDING THE FOREGOING, PURCHASER MAY DISCLOSE MATTERS CONCERNING THE
REAL PROPERTY TO A GOVERNMENTAL AUTHORITY ON WRITTEN ADVICE OF A
NATIONALLY-RECOGNIZED LAW FIRM THAT PURCHASER IS REASONABLY OBLIGED TO MAKE SUCH
DISCLOSURE IF PURCHASER GIVES SELLER NOT LESS THAN TEN (10) DAYS PRIOR WRITTEN
NOTICE OF THE PROPOSED DISCLOSURE, TOGETHER WITH A COPY OF SUCH WRITTEN ADVICE.


 


(B)                                 PURCHASER ACKNOWLEDGES THAT THE INFORMATION
PROVIDED TO PURCHASER AND ITS REPRESENTATIVES IN CONNECTION WITH THE ACQUISITION
AND THIS AGREEMENT IS SUBJECT TO, AND PURCHASER SHALL, AND SHALL CAUSE ITS
REPRESENTATIVES TO, FULLY COMPLY WITH THE PROVISIONS OF, THAT CERTAIN
CONFIDENTIALITY AGREEMENT, DATED AS OF FEBRUARY 6, 2003, BETWEEN PURCHASER AND
SELLER (THE “CONFIDENTIALITY AGREEMENT”), THE TERMS OF WHICH ARE INCORPORATED
HEREIN BY THIS REFERENCE.  NOTWITHSTANDING THE FOREGOING, FOLLOWING THE CLOSING
DATE, ANY INFORMATION WITH RESPECT TO THE BUSINESS THAT IS INCLUDED IN THE
PURCHASED ASSETS SHALL NOT BE SUBJECT TO THE CONFIDENTIALITY AGREEMENT.


 


(C)                                  FROM AND AFTER THE CLOSING DATE, PARENT,
SELLER AND ANY REPRESENTATIVES OF PARENT OR SELLER SHALL MAINTAIN IN CONFIDENCE
AND NOT USE OR DISCLOSE TO ANY THIRD PARTY ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION REGARDING THE BUSINESS OPERATIONS, PRODUCT FORMULATIONS, INGREDIENTS
OR PROCESSES, TECHNICAL KNOW-HOW OR DATA, SPECIFICATIONS, FINANCES OR OTHER
BUSINESS MATTERS OF SELLER WHICH INFORMATION CONSTITUTES ANY PART OF THE
PURCHASED ASSETS; PROVIDED, THAT NOTHING IN THIS SECTION 5.6(D) SHALL APPLY TO
INFORMATION THAT (I) IS IN THE PUBLIC DOMAIN, (II) IS INDEPENDENTLY DEVELOPED BY
SUCH PERSON AFTER THE CLOSING, OR (III) IS DISCLOSED TO THE RECIPIENT BY A THIRD
PARTY WHICH HAS NO DUTY OF CONFIDENTIALITY TO PURCHASER OR ITS AFFILIATES.  UPON
DISCOVERY BY PARENT, SELLER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES THAT SUCH
PERSON IS IN POSSESSION OF ANY SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION,
SUCH PERSON SHALL PROMPTLY RETURN ALL SUCH INFORMATION TO PURCHASER, WITHOUT
RETAINING ANY COPIES THEREOF EXCEPT FOR COPIES THAT SUCH PERSON IS REQUIRED TO
RETAIN BY APPLICABLE LAW.  PARENT AND SELLER SHALL BE RESPONSIBLE FOR ENSURING
THE COMPLIANCE OF THEIR RESPECTIVE REPRESENTATIVES WITH THE OBLIGATIONS IN THIS
SECTION 5.6(D).  IF PARENT, SELLER OR THEIR RESPECTIVE REPRESENTATIVES RECEIVE A
REQUEST OR ARE REQUIRED (BY DEPOSITION, INTERROGATORY, REQUEST FOR DOCUMENTS,
SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR SIMILAR PROCESS) TO DISCLOSE ALL OR ANY
PART OF SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION, PARENT AND SELLER, AS THE
CASE MAY BE, AGREE TO, OR WILL ENSURE THAT THEIR RESPECTIVE REPRESENTATIVES,
PROMPTLY NOTIFY PURCHASER OF THE EXISTENCE, TERMS AND CIRCUMSTANCES SURROUNDING
SUCH REQUEST SO THAT PURCHASER MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE
REMEDY.


 


(D)                                 NOTWITHSTANDING ANY PROVISION HEREIN TO THE
CONTRARY, EACH PARTY AND EACH OF THE RESPECTIVE EMPLOYEES, REPRESENTATIVES AND
AGENTS OF EACH PARTY ARE HEREBY EXPRESSLY


 


37

--------------------------------------------------------------------------------



 


AUTHORIZED TO DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND,
THE TAX TREATMENT AND ANY FACTS THAT MAY BE RELEVANT TO THE TAX STRUCTURE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION DOCUMENTS,
PROVIDED THAT THE CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT SHALL CONTINUE TO
APPLY TO THE EXTENT THAT ANY INFORMATION (E.G., NAMES OF THE PARTIES) IS NOT
RELEVANT TO UNDERSTANDING THE TAX TREATMENT OR TAX STRUCTURE OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 

5.7                                 Expenses.  Except as otherwise specifically
provided in this Agreement, each Party shall bear its own expenses incurred in
connection with the preparation, execution and performance of this Agreement and
the Acquisition, including all fees and expenses of such Party’s
Representatives, provided that:

 


(A)                                  PURCHASER SHALL PAY ALL FEES REQUIRED IN
CONNECTION WITH THE FILING OF THE NOTIFICATION AND REPORT FORM UNDER THE HSR
ACT; AND


 


(B)                                 SELLER SHALL PAY ALL RECORDING FEES, SALES
TAXES, TRANSFER TAXES AND SIMILAR TAXES IMPOSED UPON TRANSFER OF THE PURCHASED
ASSETS PURSUANT TO THIS AGREEMENT.


 


5.8                                 TITLE AND SURVEY MATTERS.


 


(A)                                  SELLER HAS DELIVERED TO PURCHASER, AND
PURCHASER HAS REVIEWED AND APPROVED THE FOLLOWING:  (I) THE OWNER’S TITLE
COMMITMENTS IDENTIFIED ON SCHEDULE 5.8, AS THE SAME HAVE BEEN SUPPLEMENTED OR
UPDATED PRIOR TO THE DATED HEREOF (COLLECTIVELY, THE “COMMITMENTS”) FOR THE REAL
PROPERTY PREPARED BY FIRST AMERICAN TITLE INSURANCE COMPANY (THE “TITLE
COMPANY”); (II) COPIES OF ALL DOCUMENTS SUPPORTING EXCEPTIONS (“EXCEPTIONS”) SET
FORTH IN THE COMMITMENTS; AND (III) A COPY OF THE EXISTING SURVEYS FOR THE REAL
PROPERTY IDENTIFIED ON SCHEDULE 2.1(A)(I) (COLLECTIVELY, THE “SURVEYS”) (SUCH
COMMITMENTS, EXCEPTIONS, AND SURVEYS COLLECTIVELY, THE “TITLE DOCUMENTS”).  THE
FOLLOWING MATTERS ARE HEREBY APPROVED BY PURCHASER (COLLECTIVELY, THE “PERMITTED
EXCEPTIONS”):  (A) ALL EXCEPTIONS TO TITLE SHOWN ON THE COMMITMENTS AND ALL
MATTERS SHOWN ON THE SURVEYS; (B) ALL OF THE CONTRACTS, LEASES AND OTHER
AGREEMENTS LISTED AS ITEMS 1 THROUGH 119 ON SCHEDULE 2.1(E); (C) THE LIEN OF
NON-DELINQUENT TAXES (IT BEING AGREED BY PURCHASER AND SELLER THAT IF ANY TAX IS
LEVIED OR ASSESSED WITH RESPECT TO THE REAL PROPERTY FOR PUBLIC IMPROVEMENTS
THAT WILL BENEFIT THE REAL PROPERTY SUBSEQUENT TO THE DATE OF THIS AGREEMENT AND
SELLER HAS THE ELECTION TO PAY SUCH TAX EITHER IMMEDIATELY OR UNDER A PAYMENT
PLAN WITH INTEREST, SELLER MAY ELECT TO PAY UNDER A PAYMENT PLAN, WHICH ELECTION
SHALL BE BINDING ON PURCHASER); (D) ALL PRINTED EXCEPTIONS AND EXCLUSIONS
CONTAINED IN THE FORM OF THE TITLE POLICIES TO BE ISSUED AT CLOSING; AND (E) ANY
MATTERS CAUSED OR CREATED BY, OR OTHERWISE APPROVED OR CONSENTED TO IN WRITING
BY, PURCHASER.


 


(B)                                 PURCHASER SHALL HAVE THE RIGHT TO OBJECT IN
WRITING TO ANY TITLE MATTER THAT IS NOT A PERMITTED EXCEPTION (OTHER THAN ANY
MATTER FALLING WITHIN SUBSECTION (E) OF THE DEFINITION OF PERMITTED EXCEPTIONS)
WHICH MAY APPEAR ON SUPPLEMENTAL TITLE COMMITMENTS OR UPDATES TO THE COMMITMENTS
ISSUED AFTER THE DATE OF THE RESPECTIVE COMMITMENTS (COLLECTIVELY, “OTHER
LIENS”) WITHIN FIVE (5) DAYS AFTER RECEIPT THEREOF (TOGETHER WITH A COPY OF SUCH
NEW EXCEPTION) BY PURCHASER.  UNLESS PURCHASER SHALL TIMELY OBJECT TO SUCH OTHER
LIENS, ALL SUCH OTHER LIENS WHICH ARE SET FORTH IN ANY SUCH SUPPLEMENTAL
COMMITMENTS OR UPDATES SHALL BE DEEMED TO CONSTITUTE ADDITIONAL PERMITTED
EXCEPTIONS.  ANY EXCEPTIONS WHICH ARE TIMELY OBJECTED TO BY PURCHASER


 


38

--------------------------------------------------------------------------------



 


SHALL BE HEREIN COLLECTIVELY CALLED THE “TITLE OBJECTIONS.”  SELLER MAY ELECT
(BUT SHALL NOT BE OBLIGATED) TO REMOVE, OR CAUSE TO BE REMOVED AT ITS EXPENSE,
ANY TITLE OBJECTIONS, AND SHALL BE ENTITLED TO A REASONABLE ADJOURNMENT OF THE
CLOSING (NOT TO EXCEED A PERIOD OF THIRTY (30) DAYS) FOR THE PURPOSE OF SUCH
REMOVAL, WHICH REMOVAL WILL BE DEEMED EFFECTED BY THE ISSUANCE OF TITLE
INSURANCE ELIMINATING THE TITLE OBJECTIONS OR INSURING AGAINST THE EFFECT OF THE
TITLE OBJECTIONS; PROVIDED, HOWEVER, SELLER SHALL BE OBLIGATED TO REMOVE OR BOND
OVER ANY AND ALL LIENS FOR BORROWED MONEY, MECHANICS’ AND MATERIALMEN’S LIENS,
TAX LIENS AND ANY LIENS RESULTING FROM THE FAILURE TO SATISFY AN OBLIGATION WHEN
DUE, IN EACH CASE AFFECTING ANY REAL PROPERTY, ON OR BEFORE THE CLOSING DATE. 
SELLER SHALL NOTIFY PURCHASER IN WRITING WITHIN FIVE (5) DAYS AFTER RECEIPT OF
PURCHASER’S NOTICE OF TITLE OBJECTIONS WHETHER SELLER ELECTS TO REMOVE THE
SAME.  IF SELLER FAILS TO REMOVE ANY TITLE OBJECTIONS PRIOR TO THE CLOSING,
PURCHASER MAY ELECT EITHER TO:  (I) TERMINATE THIS AGREEMENT OR (II) WAIVE SUCH
TITLE OBJECTIONS, IN WHICH EVENT SUCH TITLE OBJECTIONS SHALL BE DEEMED
ADDITIONAL “PERMITTED EXCEPTIONS” AND THE CLOSING SHALL OCCUR AS HEREIN PROVIDED
(A) WITH A REDUCTION OF OR CREDIT AGAINST THE PURCHASE PRICE AS THE PARTIES MAY
AGREE OR (B) SUBJECT TO PURCHASER’S RIGHT TO INDEMNIFICATION PURSUANT TO
SECTION 9.2.


 


(C)                                  IF ON THE CLOSING DATE THERE ARE ANY TITLE
OBJECTIONS WHICH SELLER HAS ELECTED TO REMOVE, SELLER MAY USE ANY PORTION OF THE
PURCHASE PRICE TO SATISFY THE SAME; PROVIDED SELLER SHALL EITHER DELIVER TO
PURCHASER AT CLOSING INSTRUMENTS SUFFICIENT TO CAUSE SUCH TITLE OBJECTIONS TO BE
RELEASED OF RECORD, TOGETHER WITH THE COST OF RECORDING OR FILING SUCH
INSTRUMENTS, OR CAUSE THE TITLE COMPANY TO OMIT AS AN EXCEPTION, THE SAME,
WITHOUT ANY ADDITIONAL COST TO PURCHASER, WHETHER SUCH INSURANCE IS MADE
AVAILABLE IN CONSIDERATION OF PAYMENT, BONDING, INDEMNITY OF SELLER OR
OTHERWISE.


 

5.9                                 No Recording.  The provisions of this
Agreement shall not constitute a Lien on the Real Property.  Neither Purchaser
nor any of its Representatives shall record or file this Agreement or any notice
or memorandum hereof in any public records.  If Purchaser breaches the foregoing
provision, this Agreement shall, at Seller’s election, terminate.

 

5.10                           Compliance with ISRA.  Seller shall obtain an
ISRA Approval and comply with all terms thereof as required to permit the
transfer of the Leased Manufacturing Facility, as contemplated herein, including
giving all required and timely notices of this Agreement to the NJDEP. 
Purchaser shall cooperate as necessary and appropriate with Seller and its
Representatives and with representatives of NJDEP (collectively, the “ISRA
Parties”) to facilitate Seller’s compliance with the ISRA process, including
executing required documents in connection therewith as Seller may reasonably
request.  If the ISRA Approval requires the ISRA Parties to continue compliance
activities at the Leased Manufacturing Facility after the Closing, Purchaser
shall accept the transfer of the Leased Manufacturing Facility subject to the
right of the ISRA Parties, and any other person who may be ordered to do so by
NJDEP, to enter upon the Leased Manufacturing Facility and conduct such
engineering, sampling, monitoring and other remediation activities (“Remediation
Activities”) as may be necessary to complete the ISRA process.  Seller shall
give prompt notice to Purchaser prior to entering the Leased Manufacturing
Facility to conduct Remediation Activities and shall use commercially reasonable
efforts to prevent interference with Purchaser’s business and operations in
performing Remediation Activities.  Purchaser shall use commercially reasonable
efforts to minimize interference with Remediation Activities.  Seller’s
obligation to perform Remediation Activities shall continue to ensure full
compliance with all requirements of ISRA and the NJDEP to obtain

 


39

--------------------------------------------------------------------------------



 

full closure and approval by NJDEP under ISRA and in accordance with any
applicable requirements of the Real Property Lease for the Leased Manufacturing
Facility.

 

5.11                           Release of Parent Guaranties.  Purchaser and Kerr
shall use their commercially reasonable efforts to assist Parent in its effort
to receive a full and unconditional release of its obligations under each
guaranty by Parent of any obligations of Seller, including (i) the Guaranty
dated September 11, 1986, executed by Parent in favor of Keystone Operating
Partnership, L.P., to secure the obligations of Seller in respect of the Leased
Manufacturing Facility and (ii) the Guaranty, dated October 31, 1997, executed
by Parent in favor of Keystone New Jersey, L.P. (formerly Morris Cranbury
Associates, LLC) to secure the obligations of Seller in respect of a leased
warehouse located at 1244 Cranbury South River Road, Cranbury, New Jersey;
provided that if it is necessary to leave any such guaranty in place in order to
obtain the consent of any Lessor under Section 2.8, then such guaranty shall
remain in place and shall not be released.  In the event that, as of the Closing
Date, Parent shall not have received such a release under either or both such
Guaranties, Kerr shall (i) indemnify Parent for any amount paid by Parent
pursuant to the terms of such Guaranty or Guaranties and (ii) not renew, or
permit Purchaser to renew, the relevant lease if such Guaranty would remain
outstanding upon such renewal.

 


5.12                           * ADJUSTMENTS.


 


(A)                                  IF (A) THE * BY PURCHASER RESULTING FROM *
TO THE * LISTED IN * DURING THE TWELVE MONTHS ENDING DECEMBER 31, * IS * THAN
(B) THE * BY SELLER RESULTING FROM * TO THE * LISTED IN * DURING THE TWELVE
MONTHS ENDING MAY 31, *, THEN SELLER SHALL PAY TO PURCHASER AN AMOUNT EQUAL TO
THE * OF (I) * (II) THE * OF THE AMOUNT DESCRIBED IN * THE AMOUNT DESCRIBED IN
*.  FROM AND AFTER THE CLOSING, PURCHASER SHALL USE ITS REASONABLE COMMERCIAL
EFFORTS TO * WITH, AND * FROM * TO, THE * LISTED IN *.


 


(B)                                 IF (A) THE * BY PURCHASER RESULTING FROM *
TO THE * LISTED IN * DURING THE TWELVE MONTHS ENDING DECEMBER 31, * SELLER’S *
FROM * TO THE * LISTED IN * DURING THE TWELVE MONTHS ENDING MAY 31, * (ADJUSTED
FOR THE * FROM *) IS * THAN (B) THE * BY SELLER RESULTING FROM * TO THE * LISTED
IN * DURING THE TWELVE MONTHS ENDING MAY 31, *, THEN SELLER SHALL PAY TO
PURCHASER AN AMOUNT EQUAL TO THE * OF (I) * (II) THE * OF THE AMOUNT DESCRIBED
IN * THE AMOUNT DESCRIBED IN *; PROVIDED THAT NO PAYMENT HEREUNDER SHALL * THE
AMOUNT DESCRIBED IN *.  SELLER HAS NOT AND SHALL NOT * TO, AND HAS NOT AND WILL
NOT * ANY * WITH, THE * LISTED IN * THAT WOULD REASONABLY BE EXPECTED TO RESULT
IN * TO THE * LISTED IN * UNDER SUCH PROPOSAL OR AGREEMENT AT A *.  FROM AND
AFTER THE CLOSING, PURCHASER SHALL USE ITS REASONABLE COMMERCIAL EFFORTS TO *
THE * WITH, AND * FROM * TO, THE * LISTED IN *.


 

5.13                           Price Decrease Notification.  Seller shall notify
Purchaser within three Business Days after offering any price decrease in excess
of 1% to any customer, which notice shall

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.


 


40

--------------------------------------------------------------------------------



 

include the name of the customer, the products for which the decrease was made
and the amount of the decrease.

 


ARTICLE VI
CONDITIONS TO CLOSING


 

6.1                                 Conditions to the Obligations of Seller and
Purchaser.  The obligations of Seller and Purchaser to consummate the
Acquisition are subject to the satisfaction or, if permitted by applicable Law,
waiver of the following conditions on or prior to the Closing Date:

 


(A)                                  NO INJUNCTION.  NO PROVISION OF ANY
APPLICABLE LAW SHALL BE IN EFFECT AND NO INTERLOCUTORY, APPEALABLE OR FINAL
ORDER SHALL HAVE BEEN ISSUED THAT PROHIBITS OR RESTRICTS THE CONSUMMATION OF THE
ACQUISITION.


 


(B)                                 HSR.  ALL WAITING PERIODS APPLICABLE TO THE
CONSUMMATION OF THE ACQUISITION UNDER THE HSR ACT SHALL HAVE EXPIRED OR BEEN
TERMINATED, AND NO ACTION SHALL HAVE BEEN INSTITUTED BY THE DEPARTMENT OF
JUSTICE OR THE FEDERAL TRADE COMMISSION CHALLENGING OR SEEKING TO ENJOIN THE
CONSUMMATION OF THE ACQUISITION, WHICH ACTION SHALL NOT HAVE BEEN WITHDRAWN OR
TERMINATED.


 


(C)                                  ISRA APPROVAL.  SELLER SHALL HAVE OBTAINED
AN ISRA APPROVAL AUTHORIZING THE TRANSFER OF THE LEASED MANUFACTURING FACILITY.


 

6.2                                 Conditions to Obligation of Seller.  The
obligation of Seller to consummate the Acquisition is subject to the fulfillment
at or prior to the Closing of the following conditions, any one or more of which
may be waived in whole or in part by Seller:

 


(A)                                  ACCURACY OF REPRESENTATIONS AND
WARRANTIES.  EACH OF THE REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED
IN THIS AGREEMENT SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(OTHER THAN REPRESENTATIONS AND WARRANTIES SUBJECT TO “MATERIALITY” QUALIFIERS,
WHICH SHALL BE TRUE AND CORRECT AS STATED) WHEN MADE AND ON AND AS OF THE
CLOSING AS IF MADE AT AND AS OF THE CLOSING; PROVIDED, THAT REPRESENTATIONS AND
WARRANTIES WHICH ADDRESS MATTERS ONLY AS OF A CERTAIN DATE SHALL HAVE BEEN TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN REPRESENTATIONS AND WARRANTIES
SUBJECT TO “MATERIALITY” QUALIFIERS, WHICH SHALL BE TRUE AND CORRECT AS STATED)
AS OF SUCH CERTAIN DATE.


 


(B)                                 PERFORMANCE.  PURCHASER SHALL HAVE PERFORMED
AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS AND
COVENANTS REQUIRED TO BE PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE
CLOSING DATE.


 


(C)                                  DELIVERIES TO SELLER.  PURCHASER SHALL HAVE
DELIVERED TO SELLER THE FOLLOWING:


 

(I)                                     A CERTIFICATE, DATED THE CLOSING DATE,
OF AN EXECUTIVE OFFICER OF PURCHASER CONFIRMING THE MATTERS SET FORTH IN
SECTION 6.2(A) AND (B);

 

(II)                                  A CERTIFICATE, DATED THE CLOSING DATE, OF
THE SECRETARY OR ASSISTANT SECRETARY OF PURCHASER CERTIFYING, THAT ATTACHED OR
APPENDED TO SUCH CERTIFICATE:  (A) IS A TRUE AND

 

41

--------------------------------------------------------------------------------


 

CORRECT COPY OF THE CERTIFICATE OF FORMATION OF PURCHASER, AND ALL AMENDMENTS
THERETO; (B) IS A TRUE COPY OF ALL LIMITED LIABILITY COMPANY ACTIONS TAKEN BY
IT, INCLUDING ACTIONS OF ITS SOLE MEMBER, AUTHORIZING THE CONSUMMATION OF THE
ACQUISITION AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
EACH OF THE TRANSACTION DOCUMENTS TO BE DELIVERED BY PURCHASER PURSUANT HERETO;
AND (C) ARE THE NAMES AND SIGNATURES OF ITS DULY ELECTED OR APPOINTED OFFICERS
WHO ARE AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH PURCHASER IS A PARTY;

 

(III)                               A COUNTERPART OF THE ASSIGNMENT AND
ASSUMPTION AGREEMENT DULY EXECUTED BY PURCHASER;

 

(IV)                              A CERTIFICATE OF GOOD STANDING FROM THE
APPROPRIATE STATE AGENCY, DATED AS OF A RECENT DATE, CERTIFYING THAT PURCHASER
IS IN GOOD STANDING IN THE STATE OF DELAWARE;

 

(V)                                 A COUNTERPART OF A TRANSITION SERVICES
AGREEMENT, IN THE FORM ATTACHED AS EXHIBIT D (THE “TRANSITION SERVICES
AGREEMENT”), DULY EXECUTED BY PURCHASER;

 

(VI)                              A COUNTERPART OF A SUPPLY AGREEMENT IN THE
FORM MUTUALLY AGREED UPON BY KERR AND PARENT (THE “SUPPLY AGREEMENT”), DULY
EXECUTED BY PURCHASER AND KERR; AND

 

(VII)                           A CERTIFICATE SETTING FORTH THE “BASE PURCHASE
PRICE” (THE “BASE PURCHASE PRICE”).

 


(D)                                 REAL PROPERTY DELIVERIES.  PURCHASER SHALL
HAVE DELIVERED TO SELLER THE FOLLOWING:


 

(I)                                     A COUNTERPART OF AN ASSIGNMENT AND
ASSUMPTION OF EACH OF THE REAL PROPERTY LEASES IN THE FORM ATTACHED AS EXHIBIT F
OR IN THE FORM REQUIRED BY THE APPLICABLE REAL PROPERTY LEASE (EACH, AN
“ASSIGNMENT OF LEASE”); AND

 

(II)                                  IF APPLICABLE, DULY COMPLETED AND EXECUTED
REAL ESTATE TRANSFER TAX DECLARATIONS.

 


(E)                                  WITHHOLDING TAX ESTIMATE.  AT LEAST THREE
BUSINESS DAYS BEFORE THE CLOSING DATE, PURCHASER SHALL HAVE DELIVERED TO SELLER
A GOOD FAITH ESTIMATE OF THE WITHHOLDING TAXES.


 


(F)                                    CONSENTS.  SELLER SHALL HAVE OBTAINED THE
THIRD PARTY CONSENTS TO THE ASSIGNMENT OF THE CONTRACTS LISTED ON
SCHEDULE 6.2(F).


 

6.3                                 Conditions to Obligation of Purchaser.  The
obligation of Kerr and Purchaser to consummate the Acquisition is subject to the
fulfillment at or prior to the Closing of the following conditions, any one or
more of which may be waived in whole or in part by Kerr and Purchaser:

 


(A)                                  ACCURACY OF REPRESENTATIONS AND
WARRANTIES.  EACH OF THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN
THIS AGREEMENT SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER
THAN REPRESENTATIONS AND WARRANTIES SUBJECT TO “MATERIALITY” QUALIFIERS,


 


42

--------------------------------------------------------------------------------



 


WHICH SHALL BE TRUE AND CORRECT AS STATED) WHEN MADE AND ON AND AS OF THE
CLOSING AS IF MADE AT AND AS OF THE CLOSING; PROVIDED, THAT REPRESENTATIONS AND
WARRANTIES WHICH ADDRESS MATTERS ONLY AS OF A CERTAIN DATE SHALL HAVE BEEN TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN REPRESENTATIONS AND WARRANTIES
SUBJECT TO “MATERIALITY” QUALIFIERS, WHICH SHALL BE TRUE AND CORRECT AS STATED)
AS OF SUCH CERTAIN DATE.


 


(B)                                 PERFORMANCE.  SELLER SHALL HAVE PERFORMED
AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS AND
COVENANTS REQUIRED TO BE PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE
CLOSING DATE.


 


(C)                                  NO MATERIAL ADVERSE EFFECT.  DURING THE
PERIOD FROM THE DATE HEREOF TO THE CLOSING DATE, THERE SHALL NOT HAVE OCCURRED
AND BE CONTINUING ANY MATERIAL ADVERSE EFFECT.


 


(D)                                 DELIVERIES BY SELLER.  SELLER SHALL HAVE
DELIVERED TO PURCHASER THE FOLLOWING:


 

(I)                                     A CERTIFICATE, DATED THE CLOSING DATE,
OF AN EXECUTIVE OFFICER OF SELLER CONFIRMING THE MATTERS SET FORTH IN
SECTION 6.3(A), (B) AND (C);

 

(II)                                  A CERTIFICATE, DATED THE CLOSING DATE, OF
THE SECRETARY OR ASSISTANT SECRETARY OF SELLER CERTIFYING, AMONG OTHER THINGS,
THAT ATTACHED OR APPENDED TO SUCH CERTIFICATE:  (A) IS A TRUE AND CORRECT COPY
OF THE CHARTER AND BY-LAWS OF SELLER, AND ALL AMENDMENTS THERETO; (B) IS A TRUE
COPY OF ALL CORPORATE ACTIONS TAKEN BY IT, INCLUDING RESOLUTIONS OF ITS BOARD OF
DIRECTORS AND SOLE STOCKHOLDER, AUTHORIZING THE CONSUMMATION OF THE ACQUISITION
AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND EACH OF THE
TRANSACTION DOCUMENTS TO BE DELIVERED BY SELLER PURSUANT HERETO; AND (C) ARE THE
NAMES AND SIGNATURES OF ITS DULY ELECTED OR APPOINTED OFFICERS WHO ARE
AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH SELLER IS A PARTY;

 

(III)                               A COUNTERPART OF THE ASSIGNMENT AND
ASSUMPTION AGREEMENT DULY EXECUTED BY SELLER;

 

(IV)                              CERTIFICATES OF GOOD STANDING FROM THE
APPROPRIATE STATE AGENCIES, DATED AS OF A RECENT DATE, CERTIFYING THAT SELLER IS
IN GOOD STANDING IN THE STATE OF DELAWARE AND IN EACH JURISDICTION IN WHICH
SELLER IS QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION;

 

(V)                                 AN AFFIDAVIT CERTIFYING, UNDER PENALTIES OF
PERJURY, SELLER’S UNITED STATES TAXPAYER IDENTIFICATION NUMBER AND THAT SELLER
IS NOT A “FOREIGN PERSON” WITHIN THE MEANING OF SECTION 1445(B)(2) OF THE CODE
AND SECTION 18662 OF THE CALIFORNIA REVENUE AND TAXATION CODE;

 

(VI)                              ANY CERTIFICATES, AFFIDAVITS OR FORMS
NECESSARY TO COMPLY WITH OR TO REDUCE STATE WITHHOLDING TAXES.

 

(VII)                           A COUNTERPART OF THE TRANSITION SERVICES
AGREEMENT, DULY EXECUTED BY SELLER;

 

(VIII)                        A COUNTERPART OF THE SUPPLY AGREEMENT, DULY
EXECUTED BY PARENT;

 

43

--------------------------------------------------------------------------------


 

(IX)                                A BILL OF SALE FOR THE TANGIBLE PERSONAL
PROPERTY, IN THE FORM ATTACHED AS EXHIBIT G, DULY EXECUTED BY SELLER;

 

(X)                                   ORIGINAL CERTIFICATES OF TITLE TO ALL
VEHICLES INCLUDED IN THE PURCHASED ASSETS, EXECUTED BY SELLER TO THE EXTENT
NECESSARY TO REFLECT THE ASSIGNMENT BY SELLER TO PURCHASER OF SUCH ASSETS; AND

 

(XI)                                VALID AND EFFECTIVE ASSIGNMENT
DOCUMENTATION, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO PURCHASER, OF ANY
RIGHTS TO THE INTELLECTUAL PROPERTY THAT ARE INCLUDED IN THE PURCHASED ASSETS.

 


(E)                                  DELIVERIES BY PARENT.  PARENT SHALL HAVE
DELIVERED OR CAUSED TO BE DELIVERED BY ONE OF ITS AFFILIATES TO PURCHASER VALID
AND EFFECTIVE ASSIGNMENT DOCUMENTATION, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO PURCHASER, OF SUCH PERSON’S RIGHTS IN AND TO THE AFFILIATE MARK
LISTED AS ITEM 49 ON SCHEDULE 2.2(G).


 


(F)                                    REAL PROPERTY DELIVERIES.  SELLER SHALL
HAVE DELIVERED TO PURCHASER THE FOLLOWING:


 

(I)                                     SPECIAL WARRANTY DEEDS, GRANT DEEDS OR
QUITCLAIM DEEDS, IN THE FORM ATTACHED AS EXHIBIT H, DULY EXECUTED BY SELLER, IN
FAVOR OF PURCHASER, IN RECORDABLE FORM, TRANSFERRING GOOD AND VALID FEE SIMPLE
TITLE TO THE REAL PROPERTY TO BE CONVEYED BY SELLER TO PURCHASER HEREUNDER,
SUBJECT ONLY TO PERMITTED EXCEPTIONS, AND SUCH AFFIDAVITS OR OTHER CUSTOMARY
INSTRUMENTS AS THE TITLE COMPANY OR PURCHASER MAY REASONABLY REQUEST;

 

(II)                                  A COUNTERPART OF EACH ASSIGNMENT OF LEASE
DULY EXECUTED BY SELLER; AND

 

(III)                               IF APPLICABLE, DULY COMPLETED AND EXECUTED
REAL ESTATE TAX DECLARATIONS.

 


(G)                                 TITLE COMPANY DELIVERIES.  THE TITLE COMPANY
SHALL HAVE DELIVERED TO PURCHASER (AND IF APPLICABLE, PURCHASER’S LENDERS) AN
OWNER’S (OR LENDER’S) FORM OF TITLE INSURANCE POLICY (OR A MARK-UP COMMITMENT
THEREFOR) IN THE FORM OF THE TITLE COMMITMENTS (EACH, A “TITLE POLICY”), IN THE
AMOUNT OF THE PURCHASE PRICE APPLICABLE TO THE REAL PROPERTY INSURED BY SUCH
TITLE POLICY, INSURING THAT FEE SIMPLE TITLE TO THE REAL PROPERTY IS VESTED IN
PURCHASER OR ITS NOMINEE SUBJECT ONLY TO THE PERMITTED EXCEPTIONS.


 


(H)                                 CONSENTS.  SELLER SHALL HAVE OBTAINED THE
THIRD PARTY CONSENTS TO THE ASSIGNMENT OF THE CONTRACTS LISTED ON
SCHEDULE 6.3(H) AND THE PLEDGES OF LEASEHOLD INTERESTS AS REASONABLY REQUESTED
BY KERR AND PURCHASER PURSUANT TO SECTION 5.3.


 


(I)                                     FINANCING.  KERR AND PURCHASER SHALL
HAVE RECEIVED THE FINANCING CONTEMPLATED BY EITHER OR BOTH OF THE COMMITMENT
LETTERS REFERRED TO IN SECTION 4.7.


 


(J)                                     LIENS.  SELLER SHALL HAVE REMOVED ALL
LIENS ON THE PURCHASED ASSETS OTHER THAN PERMITTED LIENS.


 


44

--------------------------------------------------------------------------------



 


ARTICLE VII
TERMINATION; EFFECT OF TERMINATION


 

7.1                                 Termination of Agreement.  This Agreement
may be terminated and the Acquisition may be abandoned at any time prior to the
Closing:

 


(A)                                  BY MUTUAL WRITTEN CONSENT OF SELLER AND
PURCHASER;


 


(B)                                 AFTER SEPTEMBER 15, 2003, BY EITHER SELLER
OR PURCHASER, IF THE CLOSING HAS NOT OCCURRED BY THAT DATE; PROVIDED, HOWEVER,
THAT SELLER SHALL HAVE THE RIGHT TO EXTEND SUCH DATE IN ACCORDANCE WITH
SECTION 5.8(B); PROVIDED, FURTHER, THAT SUCH DATE SHALL BE EXTENDED TO 120 DAYS
AFTER A SECOND REQUEST, IF ANY, BY THE DEPARTMENT OF JUSTICE OR THE FEDERAL
TRADE COMMISSION IN CONNECTION WITH THE FILING OF A NOTIFICATION AND REPORT FORM
PURSUANT TO THE HSR ACT; AND PROVIDED, FURTHER, THAT THE RIGHT TO TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 7.1(B) SHALL NOT BE AVAILABLE TO A PARTY
WHOSE ACTION OR FAILURE TO ACT HAS BEEN A PRINCIPAL CAUSE OF OR RESULTED IN THE
FAILURE OF THE ACQUISITION TO OCCUR ON OR BEFORE SUCH DATE AND SUCH ACTION OR
FAILURE TO ACT CONSTITUTES A BREACH OF THIS AGREEMENT;


 


(C)                                  BY SELLER, UPON WRITTEN NOTICE, IF ANY
REPRESENTATION OR WARRANTY OF PURCHASER SHALL HAVE BECOME UNTRUE SUCH THAT THE
CONDITION SET FORTH IN SECTION 6.2(A) WOULD NOT BE SATISFIED OR IF PURCHASER
SHALL HAVE MATERIALLY BREACHED ANY AGREEMENT, OBLIGATION OR COVENANT SUCH THAT
THE CONDITION SET FORTH IN SECTION 6.2(B) WOULD NOT BE SATISFIED; PROVIDED THAT
IF THE INACCURACY IN PURCHASER’S REPRESENTATIONS AND WARRANTIES OR THE BREACH OF
PURCHASER’S AGREEMENT, OBLIGATION OR COVENANT IS CURABLE THROUGH THE EXERCISE OF
PURCHASER’S COMMERCIALLY REASONABLE EFFORTS, THEN SELLER MAY NOT TERMINATE THIS
AGREEMENT FOR THIRTY (30) DAYS AFTER SELLER SHALL HAVE GIVEN WRITTEN NOTICE OF
SUCH INACCURACY OR BREACH TO PURCHASER (SO LONG AS PURCHASER CONTINUES TO USE
COMMERCIALLY REASONABLE EFFORTS TO CURE THE INACCURACY OR BREACH DURING SUCH
PERIOD), IT BEING UNDERSTOOD THAT SELLER MAY NOT TERMINATE THIS AGREEMENT IF
PURCHASER CURES SUCH INACCURACY OR BREACH WITHIN SUCH THIRTY (30) DAY PERIOD;


 


(D)                                 BY PURCHASER, UPON WRITTEN NOTICE IF ANY
REPRESENTATION OR WARRANTY OF SELLER SHALL HAVE BECOME UNTRUE SUCH THAT THE
CONDITION SET FORTH IN SECTION 6.3(A) WOULD NOT BE SATISFIED OR IF SELLER SHALL
HAVE MATERIALLY BREACHED ANY AGREEMENT, OBLIGATION OR COVENANT SUCH THAT THE
CONDITION SET FORTH IN SECTION 6.3(B) WOULD NOT BE SATISFIED; PROVIDED THAT IF
THE INACCURACY IN SELLER’S REPRESENTATIONS AND WARRANTIES OR THE BREACH OF
SELLER’S AGREEMENT, OBLIGATION OR COVENANT IS CURABLE THROUGH THE EXERCISE OF
SELLER’S COMMERCIALLY REASONABLE EFFORTS, THEN PURCHASER MAY NOT TERMINATE THIS
AGREEMENT FOR THIRTY (30) DAYS AFTER PURCHASER SHALL HAVE GIVEN WRITTEN NOTICE
OF SUCH INACCURACY OR BREACH TO SELLER (SO LONG AS SELLER CONTINUES TO USE
COMMERCIALLY REASONABLE EFFORTS TO CURE SUCH INACCURACY OR BREACH DURING SUCH
PERIOD), IT BEING UNDERSTOOD THAT PURCHASER MAY NOT TERMINATE THIS AGREEMENT IF
SELLER CURES SUCH INACCURACY OR BREACH WITHIN SUCH THIRTY (30) DAY PERIOD;


 


(E)                                  BY PURCHASER OR SELLER IF THERE SHALL BE
ANY LAW THAT MAKES CONSUMMATION OF THE ACQUISITION ILLEGAL OR OTHERWISE
PROHIBITED, OR IF ANY ORDER OF ANY GOVERNMENTAL AUTHORITY ENJOINING PURCHASER OR
SELLER FROM CONSUMMATING THE ACQUISITION IS ENTERED AND SUCH ORDER SHALL HAVE
BECOME FINAL AND NONAPPEALABLE; OR


 


45

--------------------------------------------------------------------------------



 


(F)                                    BY PURCHASER, TO THE EXTENT PERMITTED BY
SECTION 5.8(B) IF SELLER FAILS TO REMOVE ANY TITLE OBJECTIONS.


 


7.2                                 EFFECT OF TERMINATION; RIGHT TO PROCEED.


 


(A)                                  IN THE EVENT THAT SELLER CAN DEMONSTRATE BY
A PREPONDERANCE OF THE EVIDENCE THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT
BY THE PARTIES, RICHARD HOFMANN, LAWRENCE CALDWELL, ROBERT RATHSAM, TIMOTHY
GUHL, KATHY KRUSE OR MEGAN PETRY HAD ACTUAL KNOWLEDGE OF ANY FACTS AND
CIRCUMSTANCES THAT WOULD CONSTITUTE A BREACH OF OR INACCURACY IN ANY
REPRESENTATION OR WARRANTY OF SELLER CONTAINED IN ARTICLE III HEREOF, AND SUCH
FACTS AND CIRCUMSTANCES WERE NOT WITHIN THE KNOWLEDGE OF SELLER AS OF THE
EXECUTION OF THIS AGREEMENT BY THE PARTIES, THEN PURCHASER SHALL NOT BE ENTITLED
TO SEEK INDEMNIFICATION FOR SUCH BREACH OR INACCURACY PURSUANT TO
SECTION 9.2(A).


 


(B)                                 IN THE EVENT THAT THIS AGREEMENT IS
TERMINATED PURSUANT TO SECTION 7.1(A), (B), (E) OR (F), ALL FURTHER OBLIGATIONS
OF THE PARTIES SHALL TERMINATE WITHOUT FURTHER LIABILITY OF EITHER PARTY (EXCEPT
FOR OBLIGATIONS UNDER THIS SECTION 7.2, SECTIONS 5.5, 5.6 AND 5.7 AND
ARTICLES I, IX AND X); PROVIDED THAT TERMINATION SHALL NOT RELIEVE ANY PARTY OF
LIABILITY FOR ANY BREACH OF THIS AGREEMENT OCCURRING BEFORE SUCH TERMINATION.


 


(C)                                  SUBJECT TO SECTION 7.2(A), UPON TERMINATION
OF THIS AGREEMENT FOR BREACH PURSUANT TO SECTION 7.1(C) OR (D):  (I) THE
BREACHING PARTY SHALL BE LIABLE TO THE NON-BREACHING PARTY FOR ANY BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF SUCH BREACHING PARTY EXISTING
AT THE TIME OF TERMINATION AND (II) THE NON-BREACHING PARTY MAY SEEK SUCH
REMEDIES, INCLUDING DAMAGES AGAINST THE BREACHING PARTY, WITH RESPECT TO ANY
SUCH BREACH AS ARE PROVIDED IN THIS AGREEMENT OR AS ARE OTHERWISE AVAILABLE AT
LAW OR IN EQUITY.  THE AGREEMENTS CONTAINED IN SECTIONS 3.17, 4.5, 5.5, 5.6,
5.7, 10.5 AND 10.6 AND ARTICLES I, IX AND X SHALL SURVIVE THE TERMINATION
HEREOF.


 


(D)                                 IN THE EVENT THAT A CONDITION PRECEDENT TO A
PARTY’S OBLIGATION IS NOT MET, NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
REQUIRE ANY PARTY TO TERMINATE THIS AGREEMENT, RATHER THAN TO WAIVE SUCH
CONDITION PRECEDENT AND PROCEED WITH THE ACQUISITION.


 


ARTICLE VIII
POST-CLOSING COVENANTS


 

8.1                                 Certain Transitional Matters.  From and
after the Closing Date:

 


(A)                                  PURCHASER SHALL HAVE THE RIGHT AND
AUTHORITY TO COLLECT FOR PURCHASER’S OWN ACCOUNT ALL ACCOUNTS OR NOTES
RECEIVABLE WHICH ARE INCLUDED IN THE PURCHASED ASSETS;


 


(B)                                 PURCHASER SHALL HAVE THE RIGHT AND AUTHORITY
TO RETAIN AND ENDORSE WITHOUT RECOURSE THE NAME OF SELLER ON ANY CHECK OR ANY
OTHER EVIDENCE OF INDEBTEDNESS RECEIVED BY PURCHASER ON ACCOUNT OF ANY ACCOUNTS
RECEIVABLE WHICH ARE INCLUDED IN THE PURCHASED ASSETS;


 


(C)                                  SELLER SHALL PROMPTLY TRANSFER AND DELIVER
TO PURCHASER ANY CASH OR OTHER PROPERTY, IF ANY, THAT SELLER MAY RECEIVE WHICH
CONSTITUTES PURCHASED ASSETS; AND


 


46

--------------------------------------------------------------------------------



 


(D)                                 PURCHASER SHALL PROMPTLY TRANSFER AND
DELIVER TO SELLER ANY CASH OR OTHER PROPERTY, IF ANY, THAT PURCHASER MAY RECEIVE
WHICH CONSTITUTES EXCLUDED ASSETS.


 

8.2                                 Transfer and Retention of Transferred
Employees; Employee Benefits.  On the Closing Date, Seller shall terminate all
Persons who are employed by Seller as of such date, excluding only those Persons
who are on short- or long-term disability leave as of such date (the “Terminated
Employees”).  Purchaser shall offer employment, from and after the Closing Date,
on an at-will basis (but shall not be restricted from entering into employment
agreements with any Terminated Employee) to all Terminated Employees. In
addition, if any Person who was on short- or long-term disability leave from
Seller returns to work for Seller on a date that is within six months of the
Closing Date, and provides the proper medical authorization to resume work,
Purchaser shall offer employment to such Person as of the date of such Person’s
return to work; provided that Purchaser shall not be obligated to offer
employment to more than 20 such employees, taking into account all such
employees hired by Purchaser from Seller or any Affiliate of Seller.  Employees
of Seller who are not offered employment with Purchaser as of the Closing Date
shall continue as employees of Seller and to be covered under Seller’s employee
benefit plans and programs in accordance with the terms of such plans and
programs.  Seller shall cash-out each Terminated Employee with respect to such
Terminated Employee’s accrued and unused vacation as of the Closing Date.  On
and after the Closing Date, Purchaser shall arrange for each employee of Seller
who becomes an employee of Purchaser or any Affiliate of Purchaser (each, a
“Transferred Employee”) to participate in such active counterpart employee
benefit plans, programs, and arrangements in which similarly situated employees
of Purchaser and its Affiliates participate from time to time (the “Counterpart
Plans”), in accordance with the eligibility criteria thereof, provided that such
Transferred Employees shall: (a) receive full credit for years of service prior
to the Closing Date for all purposes for which such service was recognized under
the Plans, provided that such crediting of service shall not result in the
duplication of benefits (such as pension benefits, accrued vacation, etc.), and
(b) to the extent Counterpart Plans are maintained by Purchaser or its
Affiliates, participate in such Plans on terms no less favorable, in the
aggregate, than those offered to similarly-situated employees of the Purchaser
and its Affiliates.  Purchaser or its Affiliates shall give credit under those
of its Counterpart Plans that are welfare benefit plans for all co-payments,
deductibles and out-of-pocket maximums satisfied by Transferred Employees (and
their eligible dependents) in respect of the calendar year in which the Closing
occurs.  Purchase or its Affiliates shall waive all pre-existing conditions (to
the extent waived under the applicable Plans of the Seller) that would otherwise
be applicable to Transferred Employees under the Counterpart Plans in which
Transferred Employees of the Seller or Affiliates become eligible to participate
on or following the Closing Date.  Purchaser will retain the Transferred
Employees for such period as may be necessary, when considered together with any
employees discharged by Seller prior to Closing, to avoid, with respect to any
facility operated by Seller in the Business:  (a) a “plant closing,” “mass
layoff,” “layoff,” “relocation” or “termination” of “employees” (as those terms
are defined in the Worker Adjustment and Retraining Notification Act of 1988 or
California Labor Code Section 1400, et seq., effective January 1, 2003); or (b)
any liability to Seller under any Law which would reasonably be expected to
arise from any actual or anticipated termination of employees by Purchaser after
Closing, provided Seller has provided Purchaser (i) by July 1, 2003 with an
accurate list of employees terminated by Seller

 


47

--------------------------------------------------------------------------------



 

within 180 days prior to and including such date and (ii) on the Closing Date
with an accurate list of employees terminated by Seller within 180 days prior to
and including the Closing Date.  No assets, liabilities or reserves relating to
any Seller Plan will be transferred in connection with this Agreement from
Seller or its Affiliates or any Seller Plan to Purchaser or its Affiliates or
any employee benefit plan of Purchaser or its Affiliates; provided, however,
that the plan administrator of an applicable Counterpart Plan shall accept
rollover contributions from an appropriate Plan to the extent such rollover
contributions comply with the terms of such Counterpart Plan and the plan
administrator of such Counterpart Plan reasonably concludes that the
contribution is a valid rollover contribution.

 

8.3                                 Non-Competition Covenant.  Seller and Parent
shall not, directly or indirectly, within North America, South America and
Europe, for a period of five (5) years after the Closing Date, engage in the
business of manufacturing, marketing or distributing to third parties specialty
plastic bottles and other containers and plastic shoe parts primarily for the
vitamin, mineral and supplement, food and spice, healthcare, personal care,
health and beauty, pharmaceutical, household chemical, automotive, industrial
and footwear markets; provided, however, that the foregoing shall not restrict
(a) Seller’s and Parent’s ownership, operation or control of any entity acquired
by Seller or Parent after the Closing Date (an “Acquired Entity”) if the gross
revenues of such entity attributable to products, the production, marketing or
sale of which would otherwise violate the terms of this Section 8.3, (i) do not
exceed five percent (5%) of the net revenues of the Acquired Entity for the
twelve (12) month period ending on the last day of the last fiscal quarter
preceding the date of the definitive agreement providing for such acquisition
for which such results of operation are available and (ii) do not exceed
$25,000,000, or (b) the direct or indirect ownership by Seller of five percent
(5%) or less of any entity whose securities have been registered under the
Securities Act of 1933 or under the Securities Exchange Act of 1934 or the
securities Laws of any other jurisdiction.  For the avoidance of doubt, nothing
in this Section 8.3 shall restrict Parent or any Affiliate of Parent from
developing, purchasing, marketing, distributing or otherwise dealing in any
products to be sold to third parties by Parent or such Affiliate which
incorporate such plastic bottles and other containers.  Further, for a period of
five (5) years after the Closing Date, Seller and Parent shall not, directly or
indirectly solicit, request, cause or induce Lois A. Stevens, Donald E. Parodi,
Robert J. Kiely, Jr. or Thomas J. Dunn to leave the employ of or otherwise
terminate his or her relationship with the Purchaser nor shall Seller hire or
seek to hire any such person while he or she is employed by the Purchaser. 
Seller acknowledges that Purchaser shall be entitled to seek equitable relief
from a court of competent jurisdiction restraining any breach by Seller of this
Section 8.3.

 

8.4                                 Trademarks, Etc.  As promptly as practicable
after the Closing, Purchaser shall revise trademarks and product literature,
change signage and stationery and otherwise discontinue use of all intellectual
property constituting Excluded Assets and all Affiliate Marks (which, for
purposes of the limitations set forth in this Section 8.4, shall not include the
Affiliate Mark listed as Item 49 on Schedule 2.2(g)) (collectively, “Excluded
Intellectual Property”); provided, however, that for a period of forty-five (45)
days from the Closing Date, Purchaser may consume stationery and similar
supplies and may sell inventory on hand as of the Closing Date which contain
such Excluded Intellectual Property so long as such items are, as promptly as
practicable after the Closing Date, overstamped or otherwise appropriately
indicate that the Business is then owned by Purchaser.  Without limiting the
foregoing, Purchaser shall, and shall cause each of its Affiliates to, (i) no
later than the close of business on the business day

 


48

--------------------------------------------------------------------------------



 

following the Closing Date, discontinue affixing in any manner whatsoever such
Excluded Intellectual Property to any Product and (ii) no later than the close
of business on the forty-fifth (45th) calendar day after the Closing Date,
discontinue selling, shipping and delivering any product having such Excluded
Intellectual Property affixed thereto in any manner whatsoever.

 


8.5                                 TAX COVENANTS.


 


(A)                                  FROM AND AFTER THE CLOSING, EACH OF SELLER
AND PURCHASER SHALL COOPERATE WITH THE OTHER IN CONNECTION WITH TAX MATTERS
RELATING TO THE BUSINESS AND THE PURCHASED ASSETS, INCLUDING:  (I) THE
PREPARATION AND FILING OF TAX RETURNS; (II) THE DETERMINATION OF A PARTY’S
LIABILITY FOR TAXES AND THE AMOUNTS OF ANY TAXES DUE OR OF A PARTY’S RIGHT TO A
REFUND OF TAXES AND THE AMOUNT OF ANY SUCH REFUND; (III) THE EXAMINATION OF TAX
RETURNS; AND (IV) THE CONDUCT OF ANY ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN
RESPECT OF TAXES ASSESSED OR PROPOSED TO BE ASSESSED.  SUBJECT TO
SECTION 5.6(B), SUCH COOPERATION SHALL INCLUDE EACH PARTY MAKING ALL INFORMATION
AND DOCUMENTS IN ITS POSSESSION RELATING TO THE BUSINESS AND PURCHASED ASSETS
AVAILABLE TO THE OTHER PARTY.


 


(B)                                 THE PARTIES SHALL RETAIN ALL TAX RETURNS,
SCHEDULES AND WORK PAPERS, AND ALL MATERIAL RECORDS AND OTHER DOCUMENTS RELATING
THERETO, UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS
(INCLUDING, TO THE EXTENT NOTIFIED BY ANY PARTY, ANY EXTENSION THEREOF) OF THE
TAX PERIOD TO WHICH SUCH TAX RETURNS AND OTHER DOCUMENTS AND INFORMATION
RELATE.  EACH PARTY SHALL ALSO MAKE AVAILABLE TO THE OTHER PARTY, AS REASONABLY
REQUESTED AND AVAILABLE, PERSONNEL (INCLUDING OFFICERS, DIRECTORS, EMPLOYEES AND
AGENTS) RESPONSIBLE FOR PREPARING, MAINTAINING AND INTERPRETING INFORMATION AND
DOCUMENTS RELEVANT TO TAXES, AND PERSONNEL REASONABLY REQUIRED AS WITNESSES OR
FOR PURPOSES OF PROVIDING INFORMATION OR DOCUMENTS IN CONNECTION WITH ANY
ADMINISTRATIVE OR JUDICIAL PROCEEDINGS RELATING TO TAXES.  ANY INFORMATION OR
DOCUMENTS PROVIDED UNDER THIS SECTION 8.5(B) SHALL BE KEPT CONFIDENTIAL BY THE
PARTY RECEIVING SUCH INFORMATION OR DOCUMENTS, EXCEPT AS MAY OTHERWISE BE
NECESSARY IN CONNECTION WITH THE FILING OF TAX RETURNS OR IN CONNECTION WITH
ADMINISTRATIVE OR JUDICIAL PROCEEDINGS RELATING TO TAXES.


 


(C)                                  IN THE EVENT ANY GOVERNMENTAL AUTHORITY
WITH RESPONSIBILITY FOR TAXES INFORMS SELLER OR PURCHASER OF ANY NOTICE OF
PROPOSED AUDIT, CLAIM, ASSESSMENT OR OTHER DISPUTE CONCERNING AN AMOUNT OF TAXES
WITH RESPECT TO WHICH THE OTHER PARTY MAY INCUR LIABILITY HEREUNDER, THE PARTY
SO INFORMED SHALL PROMPTLY NOTIFY THE OTHER PARTY OF SUCH MATTER.  SUCH NOTICE
SHALL CONTAIN FACTUAL INFORMATION (TO THE EXTENT KNOWN) DESCRIBING ANY ASSERTED
TAX LIABILITY IN REASONABLE DETAIL AND SHALL BE ACCOMPANIED BY COPIES OF ANY
NOTICE OR OTHER DOCUMENTS RECEIVED FROM SUCH GOVERNMENTAL AUTHORITY WITH RESPECT
TO SUCH MATTER.  IF AN INDEMNIFIED PARTY HAS KNOWLEDGE OF AN ASSERTED TAX
LIABILITY WITH RESPECT TO A MATTER FOR WHICH IT IS TO BE INDEMNIFIED HEREUNDER
AND SUCH PARTY FAILS TO PROVIDE THE INDEMNIFYING PARTY PROMPT NOTICE OF SUCH
ASSERTED TAX LIABILITY, THEN (I) IF THE INDEMNIFYING PARTY IS PRECLUDED FROM
CONTESTING THE ASSERTED TAX LIABILITY IN ANY FORUM AS A RESULT OF THE FAILURE TO
GIVE PROMPT NOTICE, THE INDEMNIFYING PARTY SHALL HAVE NO OBLIGATION TO INDEMNIFY
THE INDEMNIFIED PARTY FOR TAXES ARISING OUT OF SUCH ASSERTED TAX LIABILITY, AND
(II) IF THE INDEMNIFYING PARTY IS NOT PRECLUDED FROM CONTESTING THE ASSERTED TAX
LIABILITY IN ANY FORUM, BUT SUCH FAILURE TO PROVIDE PROMPT NOTICE RESULTS IN A
MONETARY DETRIMENT TO THE INDEMNIFYING PARTY, THEN ANY AMOUNT WHICH THE
INDEMNIFYING PARTY IS OTHERWISE REQUIRED TO PAY THE INDEMNIFIED PARTY PURSUANT
TO THIS AGREEMENT SHALL BE REDUCED BY THE AMOUNT OF SUCH DETRIMENT.


 


49

--------------------------------------------------------------------------------



 


(D)                                 SELLER AND PURCHASER AGREE THAT PURCHASER
HAS PURCHASED SUBSTANTIALLY ALL THE PROPERTY USED IN SELLER’S TRADE OR BUSINESS,
AND IN CONNECTION THEREWITH, PURCHASER SHALL EMPLOY TRANSFERRED EMPLOYEES WHO
IMMEDIATELY BEFORE THE CLOSING DATE WERE EMPLOYED IN SUCH TRADE OR BUSINESS BY
SELLER.  ACCORDINGLY, SELLER SHALL PROVIDE PURCHASER WITH ALL NECESSARY AND
ACCURATE PAYROLL RECORDS FOR THE CALENDAR YEAR WHICH INCLUDES THE CLOSING DATE. 
FURTHERMORE, PURSUANT TO REV. PROC. 96-60, 1996-2 C.B. 399, IF PURCHASER ELECTS,
EACH PARTY SHALL COMPLY WITH THE REQUIREMENTS PROVIDED IN THE ALTERNATIVE
PROCEDURE UNDER REV. PROC. 96-60, PURSUANT TO WHICH PURCHASER SHALL FURNISH A
FORM W-2 TO EACH EMPLOYEE EMPLOYED BY PURCHASER WHO HAD BEEN EMPLOYED BY SELLER
DISCLOSING ALL WAGES AND OTHER COMPENSATION PAID FOR SUCH CALENDAR YEAR, AND
TAXES WITHHELD THEREFROM, AND SELLER SHALL BE RELIEVED OF THE RESPONSIBILITY TO
DO SO.  IF PURCHASER DOES NOT ELECT SUCH ALTERNATIVE PROCEDURE, EACH PARTY SHALL
COMPLY WITH THE REQUIREMENTS PROVIDED IN THE STANDARD PROCEDURE UNDER REV. PROC.
96-60.


 

8.6                                 Records; Retention.  Following the Closing,
each of Purchaser and Seller shall afford the other and its Representatives
reasonable access during normal business hours to, and (if permitted by law) the
right to make copies and extracts from, the books, records and other data in
Purchaser’s or Seller’s possession relating to the Business, the Purchased
Assets, the Excluded Assets, the Assumed Liabilities and the Retained
Liabilities with respect to periods prior to the Closing Date, at the requesting
Party’s expense, to the extent that such access may be requested by Purchaser or
Seller for any business purpose, including to facilitate the investigation,
litigation and final disposition of any claims which may have been or may be
made against Purchaser, Seller or their respective Affiliates.  Purchaser and
Seller agree that for a period of seven (7) years following the Closing Date,
such Party shall not destroy or otherwise dispose of any such books, records or
data in its possession without (a) giving the other at least sixty (60) days’
prior written notice of such intended disposition and (b) offering to deliver to
the other, at the other’s expense, custody of any or all of the books, records
and data that such Party intends to destroy.

 

8.7                                 Designated Reporting Person.  In order to
assure compliance with the requirements of Section 6045 of the Code (and any
related reporting requirements) and Section 18643 of the California Revenue and
Taxation Code (the “R&T Code”), the Parties agree as follows:

 


(A)                                  IF THE TITLE COMPANY EXECUTES A STATEMENT
IN WRITING, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE PARTIES, PURSUANT
TO WHICH THE TITLE COMPANY AGREES TO ASSUME ALL RESPONSIBILITIES FOR INFORMATION
REPORTING REQUIRED UNDER SECTION 6045(E) OF THE CODE AND SECTION 18643 OF THE
R&T CODE, SELLER AND PURCHASER SHALL DESIGNATE THE TITLE COMPANY AS THE PERSON
TO BE RESPONSIBLE FOR ALL INFORMATION REPORTING UNDER SECTION 6045(E) OF THE
CODE (THE “REPORTING PERSON”) AND SECTION 18643 OF THE R&T CODE.  IF THE TITLE
COMPANY REFUSES TO EXECUTE A STATEMENT PURSUANT TO WHICH IT AGREES TO BE THE
REPORTING PERSON, SELLER AND PURCHASER AGREE TO APPOINT ANOTHER THIRD PARTY
MUTUALLY SATISFACTORY TO THE PARTIES AS THE REPORTING PERSON.


 


(B)                                 SELLER AND PURCHASER HEREBY AGREE:


 

(I)                                     TO PROVIDE TO THE REPORTING PERSON ALL
INFORMATION AND CERTIFICATIONS REGARDING SUCH PARTY, AS REASONABLY REQUESTED BY
THE REPORTING PERSON OR OTHERWISE REQUIRED TO BE PROVIDED BY A PARTY UNDER
SECTION 6045 OF THE CODE; AND

 

50

--------------------------------------------------------------------------------


 

(II)                                  TO PROVIDE TO THE REPORTING PERSON SUCH
PARTY’S TAXPAYER IDENTIFICATION NUMBER AND A STATEMENT (ON IRS FORM W-9 OR AN
ACCEPTABLE SUBSTITUTE FORM, OR ON ANY OTHER FORM THE CODE MIGHT REQUIRE AND/OR
ANY FORM REQUESTED BY THE REPORTING PERSON), SIGNED UNDER PENALTIES OF PERJURY,
STATING THAT THE TAXPAYER IDENTIFICATION NUMBER SUPPLIED BY SUCH PARTY TO THE
REPORTING PERSON IS CORRECT.

 


(C)                                  EACH PARTY AGREES TO RETAIN A COPY OF THIS
AGREEMENT FOR NOT LESS THAN FOUR (4) YEARS FROM THE END OF THE CALENDAR YEAR IN
WHICH THE CLOSING OCCURS AND TO PRODUCE SUCH COPY TO THE IRS UPON A VALID
REQUEST THEREFOR.


 

8.8                                 Further Assurances.  Seller hereby agrees,
without further consideration, to execute and deliver following the Closing such
other instruments of transfer and take such other action as Purchaser or its
counsel may reasonably request in order to put Purchaser in possession of, and
to vest in Purchaser, good and valid title to the Purchased Assets in accordance
with this Agreement and to consummate the Acquisition.  Purchaser hereby agrees,
without further consideration, to take such other action following the Closing
and execute and deliver such other documents as Seller or its counsel may
reasonably request in order to consummate the Acquisition in accordance with
this Agreement.

 


ARTICLE IX
SURVIVAL; INDEMNIFICATION


 

9.1                                 Expiration of Representations and
Warranties.  The representations and warranties in this Agreement (other than
the representations and warranties contained in Sections 3.1, 3.2, 3.3(a) and
(b), 3.8(e), 3.15(b) and (c), 3.16, 3.17, 3.18, 3.19, 3.23, 3.24 and 3.25) shall
survive the Closing until the second anniversary of the Closing Date, at which
time they shall terminate; provided that (i) the representations and warranties
contained in Sections 3.1, 3.2, 3.3(a) and (b), 3.8(e), 3.17 and 3.23 shall
survive the Closing indefinitely and (ii) the representations and warranties
contained in Sections 3.15(b) and (c), 3.16, 3.18, 3.19, 3.24 and 3.25 shall
survive the Closing until ninety (90) days after the expiration of the relevant
statute of limitations.

 

9.2                                 Indemnification by Seller.  Subject to the
limitations set forth in Section 7.2(a) and this Article IX, Seller shall
indemnify, defend, save and hold Kerr, Purchaser, and their respective
Affiliates and the Representatives of any of them (collectively, “Purchaser
Indemnitees”) harmless from and against any and all Losses incurred by any
Purchaser Indemnitee (except to the extent included in the Assumed Liabilities)
arising out of:

 


(A)                                  SELLER’S BREACH OR THE FAILURE OF ANY
REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT (SUCH BREACH OR FAILURE
TO BE DETERMINED WITHOUT GIVING EFFECT TO ANY QUALIFICATIONS FOR “KNOWLEDGE,”
“MATERIALITY” OR “MATERIAL ADVERSE EFFECT” CONTAINED IN ANY REPRESENTATION OR
WARRANTY) AND ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF SUCH BREACH OR
FAILURE;


 


(B)                                 SELLER’S BREACH OF ANY COVENANT OR AGREEMENT
MADE BY SELLER IN OR PURSUANT TO THIS AGREEMENT AND ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF SUCH BREACH;


 


51

--------------------------------------------------------------------------------



 


(C)                                  SELLER’S FAILURE TO PAY, PERFORM OR
DISCHARGE WHEN DUE ANY OF THE RETAINED LIABILITIES AND ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF SUCH FAILURE;


 


(D)                                 SELLER’S OPERATION OF THE BUSINESS OR ANY
EVENT RELATING TO OR ARISING OUT OF SELLER’S ASSETS (INCLUDING THE PURCHASED
ASSETS), IN EACH CASE PRIOR TO THE CLOSING, EXCEPT WITH RESPECT TO THE ASSUMED
LIABILITIES;


 


(E)                                  TAXES ASSESSED ON, OR EXPENSES ATTRIBUTABLE
TO, ANY OF THE REAL PROPERTY OR THE REAL PROPERTY LEASES AFTER THE CLOSING DATE
FOR THE PERIOD PRIOR TO THE CLOSING DATE (SUCH THAT SELLER SHALL HAVE BORNE ALL
REAL PROPERTY TAXES AND ALL EXPENSES ATTRIBUTABLE THERETO ALLOCABLE TO THE
PERIOD PRIOR TO THE CLOSING DATE), IN EACH CASE NET OF ANY AMOUNT PREVIOUSLY
PAID UNDER SECTION 2.5(C).  NOTWITHSTANDING THE FOREGOING, AN INCREASE IN A REAL
PROPERTY TAX ASSESSMENT AS A RESULT OF THE ACQUISITION, INCLUDING THE CALIFORNIA
SUPPLEMENTAL TAX BILL AND ANY SIMILAR TAXES, SHALL NOT BE PRORATED UNDER THIS
SECTION 9.2(E) OR SECTION 2.5(C) AND SHALL BE THE SOLE LIABILITY OF PURCHASER;


 


(F)                                    A THIRD PARTY CLAIM THAT THE CONDUCT OF
THE BUSINESS AS IT IS CURRENTLY CONDUCTED INFRINGES U.S. PATENT NO. *, OR ANY
OTHER PATENT CLAIMING PRIORITY OVER U.S. PATENT NO. *; OR


 


(G)                                 A THIRD-PARTY CLAIM BY * OR ANY OTHER PERSON
ALLEGING THAT THE CONDUCT OF THE BUSINESS AS IT IS CURRENTLY CONDUCTED WITH
RESPECT TO THE ITEMS AT ISSUE IN THIS LAWSUIT GIVES RISE TO LIABILITY UNDER THE
THEORIES ALLEGED IN *.


 

Without limiting the generality of the foregoing, Seller shall indemnify, defend
and hold harmless Purchaser Indemnitees from and against all Losses asserted
against, resulting to, imposed on, sustained, incurred or suffered by any of
Purchaser Indemnitees, directly or indirectly (except to the extent included in
the Assumed Liabilities), by reason of or resulting from (i) any claim, action,
suit, investigation, arbitration, inquiry, proceeding or litigation involving
the Business, Seller or any of Seller’s agents or assets (including the
Purchased Assets), in each case arising from events on or prior to the Closing
Date but excluding (A) all Assumed Liabilities and (B) Losses to the extent
arising from or related to any post-Closing breach or default by Purchaser of or
under any Assumed Contract, (ii) any liability of Purchaser Indemnitees arising
from the non-compliance with any applicable bulk transfer laws or Article 6 of
the Uniform Commercial Code, (iii) any Environmental Claim or pollution or
threat to human health or the environment that is related in any way to the
management, use, control, ownership or operation of the Business, including all
on-site and off-site activities involving Materials of Environmental Concern,
and that occurred, existed, arises out of conditions or circumstances that
occurred or existed, or was caused, in whole or in part, on or before the
Closing Date, whether or not the pollution or threat to human health or the
environment is described in Schedule 3.18, (iv) any and all obligations or
liabilities under covenants relating to employment, other than those obligations
and liabilities expressly undertaken or assumed by Purchaser hereunder, (v) any
and all Taxes of Seller for all taxable periods, whether before, on or after the
Closing Date (except to the extent allocated to Purchaser with respect to the
Real Property or the Real Property Leases pursuant to Sections 2.5(c) and 9.2(e)
of this Agreement), (vi) any and all employee benefits or

 

--------------------------------------------------------------------------------

*  Confidential treatment has been requested for certain portions of this
document pursuant to an application for confidential treatment sent to the SEC. 
Such portions are omitted from this filing and filed separately with the SEC.

 

52

--------------------------------------------------------------------------------


 

employment related liabilities relating to any employee benefit plan that is
sponsored, maintained or contributed to or required to be contributed to by
Seller or any Affiliate of Seller, (vii) arising from any conflict, violation,
breach or default by Seller described in Section 3.3(a) or 3.3(b) (without
giving effect to any qualifications described in the Schedules or for
“Knowledge,” “materiality” or “Material Adverse Effect” contained therein),
(viii) Seller’s failing to obtain any consents, approvals, authorizations,
permits and filings pursuant to Section 3.4(c) (without giving effect to any
qualifications for “Knowledge,” “materiality” or “Material Adverse Effect”
contained therein) and (ix) failing to remove any Title Objections pursuant to
Section 5.8(b).

 

9.3                                 Indemnification by Kerr and Purchaser. 
Subject to the limitations set forth in this Article IX, Kerr and Purchaser
shall jointly and severally indemnify, defend, save and hold Seller, Seller’s
Affiliates and the Representatives of any of them (collectively, “Seller
Indemnitees”) harmless from and against any and all Losses incurred by any
Seller Indemnitee arising out of:

 


(A)                                  KERR’S OR PURCHASER’S BREACH OF ANY
REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT AND ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF SUCH BREACH;


 


(B)                                 KERR’S OR PURCHASER’S BREACH OF ANY COVENANT
OR AGREEMENT MADE BY KERR OR PURCHASER IN OR PURSUANT TO THIS AGREEMENT (SUCH
BREACH OR FAILURE TO BE DETERMINED WITHOUT GIVING EFFECT TO ANY QUALIFICATIONS
FOR “KNOWLEDGE,” “MATERIALITY” OR “MATERIAL ADVERSE EFFECT” CONTAINED IN ANY
REPRESENTATION OR WARRANTY) AND ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF
SUCH BREACH;


 


(C)                                  KERR’S OR PURCHASER’S FAILURE TO PAY,
PERFORM OR DISCHARGE WHEN DUE ANY OF THE ASSUMED LIABILITIES AND ANY ACTION,
SUIT OR PROCEEDING ARISING OUT OF SUCH FAILURE;


 


(D)                                 ANY ASSUMED LIABILITIES, EXCEPT FOR LOSSES
TO THE EXTENT ATTRIBUTABLE TO A BREACH BY SELLER OF ANY ASSIGNED CONTRACT PRIOR
TO CLOSING; OR


 


(E)                                  FOLLOWING THE CLOSING, PURCHASER’S
OPERATION OF THE BUSINESS OR ANY EVENT RELATING TO OR ARISING OUT OF PURCHASER’S
ASSETS (INCLUDING THE PURCHASED ASSETS).


 

9.4                                 Notice of Claims.  Except as provided in
Section 8.5, if any Purchaser Indemnitee or Seller Indemnitee (an “Indemnified
Party”) believes that it has suffered or incurred any Losses for which it is
entitled to indemnification under this Article IX, such Indemnified Party shall
so notify the Party from whom indemnification is being claimed (the
“Indemnifying Party”) with reasonable promptness and reasonable particularity in
light of the circumstances then existing.  If any claim is instituted by or
against a third party with respect to which any Indemnified Party intends to
claim indemnification under this Article IX, such Indemnified Party shall
promptly notify the Indemnifying Party of such claim.  The notice provided by
the Indemnified Party to the Indemnifying Party shall describe the claim (the
“Asserted Liability”) in reasonable detail and shall indicate the amount (or an
estimate) of the Losses that have been or may be suffered by the Indemnified
Party.  The failure of an Indemnified Party to give any notice required by this
Section 9.4 shall not affect any of the Indemnified Party’s rights under this
Article IX or

 


53

--------------------------------------------------------------------------------



 

otherwise except and to the extent that such failure is prejudicial to the
rights or obligations of the Indemnifying Party.

 

9.5                                 Opportunity to Defend Third Party Claims. If
any action is brought by a third party against any Indemnified Party, the
Indemnifying Party shall be entitled:  (a) to participate in such action and
(b) to elect, by written notice delivered to the Indemnified Party within thirty
(30) days after the Indemnifying Party’s receipt of notice of the Asserted
Liability, to defend, compromise or settle such action, with counsel reasonably
satisfactory to the Indemnified Party.  The Indemnified Party shall cooperate
with respect to any such participation, defense, settlement or compromise.  The
Indemnified Party shall have the right to employ its own counsel in any such
case, but the fees and expenses of the Indemnified Party’s counsel shall be at
the sole expense of the Indemnified Party unless:  (i) the Indemnifying Party
shall have authorized in writing employment of such counsel at the expense of
the Indemnifying Party; (ii) the Indemnifying Party shall not have employed
counsel reasonably satisfactory to the Indemnified Party to defend such action
within thirty (30) days after the Indemnifying Party received notice of the
Asserted Liability; (iii) the Indemnified Party shall have reasonably concluded,
based upon written advice of counsel, that there are defenses available to the
Indemnified Party that are different from or additional to those available to
the Indemnifying Party (in which case the Indemnifying Party shall not have the
right to direct the defense of such action on behalf of the Indemnified Party
with respect to such different defenses); or (iv) representation of such
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to actual or potential differing interests between such
Indemnified Party and any other party represented by such counsel in such
proceeding, in any of which events the fees and expenses of one additional
counsel shall be borne by the Indemnifying Party.  The Indemnifying Party shall
not settle or compromise any action or consent to the entry of a judgment that: 
(a) does not provide for the claimant to give an unconditional release to the
Indemnified Party in respect of the Asserted Liability; (b) involves relief
other than monetary damages; (c) places restrictions or conditions on the
operation of the business of the Indemnified Party or any of its Affiliates; or
(d) involves any finding or admission of liability or of any violation of Law. 
The Indemnifying Party shall not be liable for any settlement of any claim or
action effected without its written consent; provided that such consent is not
unreasonably withheld.  After payment of any Asserted Liability by the
Indemnifying Party, the Indemnified Party, if requested by the Indemnifying
Party, shall assign to the Indemnifying Party all rights the Indemnified Party
may have against any applicable account debtor or other responsible Person in
respect of the Asserted Liability.  If the Indemnifying Party chooses to defend
any Asserted Liability, the Indemnified Party shall make available to the
Indemnifying Party any books, records or other documents within its control that
are necessary or appropriate for such defense.  Any expenses of any Indemnified
Party for which indemnification is available hereunder shall be paid upon
written demand therefor.

 

9.6                                 Limitation of Liability.

 


(A)                                  SELLER SHALL NOT BE OBLIGATED TO PROVIDE
ANY INDEMNIFICATION UNDER SECTION 9.2(A) EXCEPT TO THE EXTENT THE AGGREGATE
AMOUNT FOR WHICH IT IS OBLIGATED TO PROVIDE SUCH INDEMNIFICATION EXCEEDS THE SUM
OF $1,000,000, AFTER WHICH SELLER SHALL BE OBLIGATED TO PAY THE ENTIRE AMOUNT,
BEGINNING WITH THE FIRST DOLLAR OF LOSS, WHICH IS PAYABLE PURSUANT TO
SECTION 9.2(A); PROVIDED, HOWEVER, THAT DE MINIMIS LOSSES SHALL NOT COUNT
TOWARDS SUCH


 


54

--------------------------------------------------------------------------------



 


$1,000,000 AMOUNT UNLESS AND UNTIL THE AGGREGATE AMOUNT OF ALL DE MINIMIS LOSSES
EXCEEDS $100,000; PROVIDED, FURTHER, THAT IN THE CASE OF ANY BREACH OF ANY
REPRESENTATION OR WARRANTY UNDER SECTIONS 3.1, 3.2, 3.3, 3.6, 3.8(E), 3.16,
3.17, 3.18, 3.19, 3.23 AND 3.24, RESPECTIVELY, SELLER SHALL BE OBLIGATED TO
PROVIDE INDEMNIFICATION FOR THE ENTIRE AMOUNT OF SUCH LOSS, BEGINNING WITH THE
FIRST DOLLAR OF LOSS, WITHOUT REGARD TO WHETHER SUCH LOSS IS A DE MINIMIS LOSS
AND WITHOUT REGARD TO WHETHER THE AGGREGATE AMOUNT FOR WHICH THE OBLIGATION TO
PROVIDE INDEMNIFICATION UNDER THIS ARTICLE IX EXCEEDS THE SUM OF $1,000,000;
PROVIDED, FURTHER, THAT IN NO EVENT SHALL THE AGGREGATE LIABILITY OF SELLER
UNDER THIS ARTICLE IX WITH RESPECT TO SELLER’S BREACH OF ITS REPRESENTATIONS AND
WARRANTIES EXCEED ONE-HALF OF THE PURCHASE PRICE OTHER THAN FOR BREACH OF ANY
REPRESENTATION OR WARRANTY CONTAINED IN SECTIONS 3.1, 3.2, 3.3, 3.6, 3.8, 3.16,
3.17, 3.18, 3.19, 3.23 AND 3.24, WHICH LIABILITY AND OBLIGATION TO INDEMNIFY
SHALL BE WITHOUT LIMITATION.


 


(B)                                 KERR AND PURCHASER SHALL NOT BE OBLIGATED TO
PROVIDE ANY INDEMNIFICATION UNDER SECTION 9.3(A) EXCEPT TO THE EXTENT THE
AGGREGATE AMOUNT FOR WHICH THEY ARE OBLIGATED TO PROVIDE SUCH INDEMNIFICATION
EXCEEDS THE SUM OF $1,000,000, AFTER WHICH KERR AND PURCHASER SHALL BE OBLIGATED
TO PAY THE ENTIRE AMOUNT, BEGINNING WITH THE FIRST DOLLAR OF LOSS, WHICH IS
PAYABLE PURSUANT TO SECTION 9.3(A); PROVIDED, HOWEVER, THAT DE MINIMIS LOSSES
SHALL NOT COUNT TOWARDS SUCH $1,000,000 AMOUNT UNLESS AND UNTIL THE AGGREGATE
AMOUNT OF ALL DE MINIMIS LOSSES EXCEEDS $100,000; PROVIDED, FURTHER, THAT IN THE
CASE OF ANY BREACH OF ANY REPRESENTATION OR WARRANTY UNDER SECTIONS 4.1, 4.2,
4.3(A) OR (B), AND 4.5, RESPECTIVELY, KERR AND PURCHASER SHALL BE OBLIGATED TO
PROVIDE INDEMNIFICATION FOR THE ENTIRE AMOUNT OF SUCH LOSS, BEGINNING WITH THE
FIRST DOLLAR OF LOSS, WITHOUT REGARD TO WHETHER SUCH LOSS IS A DE MINIMIS LOSS
AND WITHOUT REGARD TO WHETHER THE AGGREGATE AMOUNT FOR WHICH THE OBLIGATION TO
PROVIDE INDEMNIFICATION UNDER THIS ARTICLE IX EXCEEDS THE SUM OF $1,000,000;
PROVIDED, FURTHER, THAT IN NO EVENT SHALL THE AGGREGATE LIABILITY OF KERR AND
PURCHASER UNDER THIS ARTICLE IX WITH RESPECT TO KERR’S AND PURCHASER’S BREACH OF
THEIR REPRESENTATIONS AND WARRANTIES EXCEED ONE-HALF OF THE PURCHASE PRICE OTHER
THAN FOR BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED IN SECTIONS 4.1,
4.2, 4.3(A) OR (B), AND 4.5, WHICH LIABILITY AND OBLIGATION TO INDEMNIFY SHALL
BE WITHOUT LIMITATION; PROVIDED, FURTHER, THAT THE PRECEDING CLAUSE SHALL NOT
LIMIT PURCHASER’S OBLIGATION OR LIABILITY WITH RESPECT TO THE ASSUMED
LIABILITIES.


 


(C)                                  THE PROVISIONS OF THIS ARTICLE IX SHALL BE
THE EXCLUSIVE REMEDY AVAILABLE TO THE SELLER INDEMNITEES AND THE PURCHASER
INDEMNITEES AFTER THE CLOSING IN THE EVENT ANY SUCH PERSON SHALL HAVE A CLAIM
WITH RESPECT TO THE MATTERS COVERED BY THIS AGREEMENT, OTHER THAN WITH RESPECT
TO CLAIMS INVOLVING INTENTIONAL MISREPRESENTATION, FRAUD, OR WILLFUL MISCONDUCT.


 

9.7                                 Effect of Taxes and Insurance.  The amount
of any Losses for which indemnification is provided under this Article IX
(a) shall be reduced to take account of any net Tax benefit realized, in the
year of the Tax payment or the next succeeding taxable year and shall be
increased to take account of any net Tax detriment realized, in the year of the
Tax payment or the next succeeding taxable year arising from the incurrence or
payment of any such Losses or from the receipt of any such indemnification
payment determined on a with or without basis and (b) shall be reduced by the
insurance proceeds received and any other amount, if any, recovered from third
parties by the Indemnified Party (or its Affiliates) with respect to any
Losses.  If any Indemnified Party shall have received any indemnification
payment pursuant to this Article IX with respect to any Loss, such Indemnified
Party shall, upon written request by the Indemnifying Party, assign to such
Indemnifying Party (to the extent of the indemnification payment) any

 


55

--------------------------------------------------------------------------------



 

claim which such Indemnified Party may have under any applicable insurance
policy which provides coverage for such Loss.  Such Indemnified Party shall
reasonably cooperate (at the expense of the Indemnifying Party) to collect under
such insurance policy.  If any Indemnified Party shall have received any payment
pursuant to this Article IX with respect to any Loss and has or shall
subsequently have received insurance proceeds or other amounts with respect to
such Loss, then such Indemnified Party shall promptly pay over to the
Indemnifying Party the amount so recovered (after deducting the amount of the
expenses incurred by it in procuring such recovery), but not in excess of the
amount previously so paid by the Indemnifying Party.

 

9.8                                 Treatment of Indemnity Payments; No
Duplication.  Any indemnification payment made pursuant to this Article IX shall
be treated, to the extent permitted or required by law, by all Parties as an
adjustment to the Purchase Price.  Notwithstanding anything contained in this
Article IX to the contrary, Purchaser shall not be entitled to indemnification
hereunder to the extent that any Losses were  (i)  included in the calculation
of the Working Capital Adjustment or the Final Closing Capital Expenditures
(excluding losses resulting from Seller’s breach of any payment or other
obligation to any counterparty with respect to any Capital Expenditures) or (ii)
offset by an adjustment pursuant to Section 3.3 or 3.4 of the Supply Agreement
or Section 5.12 hereof.


 


ARTICLE X
GENERAL


 

10.1                           Notices.  All notices, requests, claims, demands
or other communications that are required or may be given pursuant to the terms
of this Agreement or the other Transaction Documents shall be in writing and
shall be deemed to have been duly given:  (a) when delivered, if delivered by
hand; (b) one (1) Business Day after transmitted, if transmitted by a
nationally-recognized overnight courier service; (c) when sent by facsimile
transmission, if sent by facsimile transmission which is confirmed; or (d) three
(3) Business Days after mailing, if mailed by registered or certified mail
(return receipt requested), in each case to the Parties at the following
addresses (or at such other address for a Party as shall be specified in a
notice given in accordance with this Section 10.1):


 


(A)                                  IF TO SELLER:


 

Setco, Inc.

18 Loveton Circle

Sparks, Maryland  21152

Attention:  Corporate Secretary

Telephone:  (410) 771-7563

Fax:  (410) 527-8228

 

With a simultaneous copy to:

 

Piper Rudnick LLP

6225 Smith Avenue

Baltimore, Maryland 21209-3600

Attention:  Theodore Segal, Esq.

Telephone:  (410) 580-3000

Fax:  (410) 580-3001

 

56

--------------------------------------------------------------------------------


 


(B)                                 IF TO PURCHASER:


 

Kerr Acquisition Sub I, LLC

c/o Kerr Group Inc.

500 New Holland Avenue

Lancaster, Pennsylvania  17602-2104

Attention:   Lawrence C. Caldwell

Telephone:  (717) 390-8439

 

With a simultaneous copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1100

Palo Alto, California  94301

Attention:  Kenton J. King, Esq.

Telephone:  (650) 470-4500

Fax:  (650) 470-4570

 


(C)                                  IF TO KERR:


 

Kerr Group, Inc.

500 New Holland Avenue

Lancaster, Pennsylvania  17602-2104

Attention:   Lawrence C. Caldwell

Telephone:  (717) 390-8439

 

With a simultaneous copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1100

Palo Alto, California  94301

Attention:  Kenton J. King, Esq.

Telephone:  (650) 470-4500

Fax:  (650) 470-4570

 

10.2                           Severability.  If any provision of this Agreement
for any reason shall be held to be illegal, invalid or unenforceable, such
illegality shall not affect any other provision of this Agreement, but this
Agreement shall be construed as if such illegal, invalid or unenforceable
provision had never been included herein.

 

10.3                           Assignment; Binding Effect; Benefit.  No
assignment by any Party of its rights nor delegation by any Party of its
obligations under this Agreement or any Transaction Document shall be permitted
unless Kerr and Purchaser, on the one hand, or Seller, on the other hand,
consents in writing thereto, except that Purchaser may (a) assign, in its sole
discretion, any

 


57

--------------------------------------------------------------------------------



 

of or all of its rights, interests and obligations under this Agreement to Kerr
or to any direct or indirect wholly-owned Subsidiary of Kerr, and (b) pledge
this Agreement and any of its rights and obligations hereunder in whole or in
part to any other Person, in each case without the consent of Seller, provided
in each case that no such assignment shall relieve Purchaser of any of its
obligations hereunder.  This Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective successors and permitted
assigns.  Notwithstanding anything in this Agreement to the contrary, expressed
or implied, this Agreement is not intended to confer any rights or remedies on
any Person other than the Parties and their respective successors and permitted
assigns.


 

10.4                           Incorporation of Exhibits and Schedules.  All
Exhibits and Schedules attached hereto and referred to herein are hereby
incorporated herein and made a part of this Agreement for all purposes as if
fully set forth herein.  The disclosures made by the Parties in any Schedule to
this Agreement shall apply with the same force and effect to each other
Section hereof to which it is reasonably apparent that such disclosures should
apply.


 

10.5                           Governing Law; Submission to Jurisdiction.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK OTHER THAN CONFLICT OF LAWS PRINCIPLES THEREOF
DIRECTING THE APPLICATION OF ANY LAW OTHER THAN THAT OF NEW YORK.  COURTS WITHIN
THE STATE OF NEW YORK (LOCATED WITHIN NEW YORK CITY) WILL HAVE JURISDICTION OVER
ALL DISPUTES BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS.  THE PARTIES HEREBY CONSENT TO AND AGREE TO
SUBMIT TO THE JURISDICTION OF SUCH COURTS.  EACH OF THE PARTIES WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (A) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS; (B) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE
FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS; OR (C) ANY LITIGATION COMMENCED IN
SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.


 

10.6                           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED
IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY TRANSACTION OR AGREEMENT CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY
HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.


 

10.7                           Interpretation.  The Parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provisions of this Agreement.


 

10.8                           Counterparts.  This Agreement may be executed and
delivered (including by facsimile transmission) in one or more counterparts, and
by the different Parties in separate

 


58

--------------------------------------------------------------------------------



 

counterparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.


 

10.9                           Entire Agreement.  This Agreement (including the
Schedules and Exhibits attached hereto) and the other Transaction Documents
executed in connection with the consummation of the Acquisition contain the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all prior agreements, written or oral, with respect thereto.


 

10.10                     Waivers and Amendments.  This Agreement may be
amended, superseded, canceled, renewed or extended only by a written instrument
signed by all of the Parties.  The provisions hereof may be waived only in
writing signed by the Party or Parties waiving compliance.  No delay on the part
of any Party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any Party of any such
right, power or privilege, nor any single or partial exercise of any such right,
power or privilege, preclude any further exercise thereof or the exercise of any
other such right, power or privilege.


 

[Signatures appear on the next page]

 

59

--------------------------------------------------------------------------------


 

EXECUTION

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed in their
respective names by their duly authorized representatives as of the date first
above written.

 

 

KERR GROUP, INC.

 

 

 

 

 

By:

 

/s/  Richard D. Hofmann

 

 

 

Name:

Richard D. Hofmann

 

 

 

Title:

President & CEO

 

 

 

 

KERR ACQUISITION SUB I, LLC

 

 

 

 

 

By:

 

/s/  Richard D. Hofmann

 

 

 

Name:

Richard D. Hofmann

 

 

 

Title:

President & CEO

 

 

 

Signature Page 1 of 3 to

Asset Purchase Agreement, dated as of June 26, 2003, among

Kerr Group, Inc., Purchaser and Setco, Inc.

 

--------------------------------------------------------------------------------


 

 

SETCO, INC.

 

 

 

 

 

 

 

 

By:

 

/s/  Robert G. Davey

 

 

 

Name:

Robert G. Davey

 

 

 

Title:

President

 

 

 

Signature Page 2 of 3 to

Asset Purchase Agreement, dated as of June 26, 2003, among

Kerr Group, Inc., Purchaser and Setco, Inc.

 

--------------------------------------------------------------------------------


 

GUARANTY

 

Parent hereby guarantees the prompt payment by Seller of Seller’s
indemnification obligations under Section 9.2 of this Agreement.  If Seller
defaults in the payment of any such indemnification obligation, Parent shall pay
to Purchaser or the applicable Purchaser Indemnitee any damages, costs and
expenses that such Person is entitled to recover from Seller by reason of
Seller’s default.  Parent acknowledges that the bankruptcy of Seller shall not
relieve Parent of its obligations under this Guaranty.  Parent further agrees to
the provisions of 5.3 (Consents, Filings and Authorizations; Efforts to
Consummate), 5.6 (Access to Information; Confidentiality), 8.3 (Non-Competition
Covenant) and the last three sentences of Section 3.5 (Financial Statements) of
this Agreement.

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

 

By:

 

/s/  Robert G. Davey

 

 

Name:

Robert G. Davey

 

Title:

Executive Vice President

 

 

Signature Page 3 of 3 to

Asset Purchase Agreement, dated as of June 26, 2003, among

Kerr Group, Inc., Purchaser and Setco, Inc.

 

--------------------------------------------------------------------------------